     Case 3:21-mc-80075-WHA Document 59-2 Filed 06/02/21 Page 1 of 125


                                      No. 21-______

                  IN THE UNITED STATES COURT OF APPEALS
                          FOR THE NINTH CIRCUIT

             In re UNITED STATES DEPARTMENT OF EDUCATION, et al.,
                                           Petitioners.

UNITED STATES DEPARTMENT OF EDUCATION; and MIGUEL A. CARDONA, in his
             official capacity as Secretary of the Department of Education,
                                                       Petitioners–Defendants,
                                                 v.
     UNITED STATES DISTRICT COURT FOR THE NORTHERN DISTRICT OF
                                      CALIFORNIA,
                                                       Respondent,
  THERESA SWEET; ALICIA DAVIS; TRESA APODACA; CHENELLE ARCHIBALD;
 JESSICA DEEGAN; SAMUEL HOOD; and JESSICA JACOBSON, on behalf of themselves
                              and all others similarly situated,
                                                       Real-Parties-in-Interest–Plaintiffs,
                                      ELISABETH DEVOS,
                                                       Real-Party-in-Interest–Movant.

            ADDENDUM TO PETITION FOR A WRIT OF MANDAMUS

                                                SARAH E. HARRINGTON
                                                 Deputy Assistant Attorney General
                                                MARK R. FREEMAN
                                                MARK B. STERN
                                                JOSHUA M. SALZMAN
                                                SEAN JANDA
                                                 Attorneys, Appellate Staff
                                                 Civil Division
                                                 U.S. Department of Justice
                                                 950 Pennsylvania Avenue NW
                                                 Washington, DC 20530
                                                 202-514-3388
         Case 3:21-mc-80075-WHA Document 59-2 Filed 06/02/21 Page 2 of 125




                                               TABLE OF CONTENTS

                                                 DISTRICT COURT ORDERS

Order Denying Motion to Quash (May 19, 2021) (Doc. 53) ................................. 1

Order Denying Class Settlement, to Resume Discovery, and to Show Cause
      (Oct. 19, 2020) (Sweet v. Cardona, No. 3:19-cv-3674 (N.D. Cal.), Doc.
      146) .................................................................................................................... 13


                                                     OTHER DOCUMENTS

Defendant U.S. Department of Education’s Motion to Quash Rule 45
Deposition Subpoena (Apr. 20, 2021) (Doc. 34) ................................................... 30

Declaration of Diane Auer Jones (Nov. 14, 2019) (Sweet Doc. 56-3, at 1-12) ... 59

Declaration of Ian Foss (Nov. 14, 2019) (Sweet Doc. 56-3, at 325-29) ............... 71

Declaration of Colleen M. Nevin (Nov. 14, 2019) (Sweet Doc. 56-4, at 1-17) ... 76

Federal Student Aid Enforcement Office, Report on Borrower Defense (Oct.
28, 2016) (Sweet Doc. 56-4 at 63-67) ......................................................................... 93

Defendants’ Response to August 31, 2020 Order (Sept. 4, 2020) (Sweet Doc.
     116) .................................................................................................................... 98
                                       Case
                                        Case3:21-mc-80075-WHA
                                              3:21-mc-80075-WHA Document
                                                                 Document59-2
                                                                          53 Filed
                                                                              Filed 05/19/21
                                                                                    06/02/21 Page
                                                                                             Page 13 of
                                                                                                     of 12
                                                                                                        125




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6                                   UNITED STATES DISTRICT COURT

                                   7
                                                                     NORTHERN DISTRICT OF CALIFORNIA
                                   8

                                   9

                                  10
                                           In re
                                  11                                                           No. MC 21-80075 WHA
                                              SUBPOENA SERVED ON FORMER
                                  12            SECRETARY OF EDUCATION
Northern District of California
 United States District Court




                                                   ELISABETH DEVOS.                            ORDER DENYING
                                  13                                                           MOTION TO QUASH
                                  14

                                  15               Former Secretary of the United States Department of Education Elisabeth DeVos moves
                                  16       to quash a subpoena for her deposition, issued in co-pending litigation before the undersigned.
                                  17       Exceptional circumstances warranting the deposition, the motion is DENIED.
                                  18               Our underlying suit, Sweet v. Cardona, No. C 19-03674 WHA, concerns the lawfulness
                                  19       of the Department of Education’s eighteen-month halt in issuing decisions on student-loan
                                  20       borrower-defense applications under Secretary DeVos. Our story began in 1993 when
                                  21       Congress directed the Secretary of Education to specify the sort of school misconduct that
                                  22       borrowers may assert as a defense against repayment of their student loans. This “borrower-
                                  23       defense” apparatus lay dormant for its first several decades until May 2015 when the large for-
                                  24       profit college, Corinthian Colleges, Inc., collapsed. Students submitted a “flood” of borrower-
                                  25       defense applications, so Secretary John B. King appointed a special master in June 2015 to
                                  26       adjudicate claims and then updated the borrower-defense regulations in November 2016. But
                                  27
                                        Though Secretary DeVos and many named herein have since left their posts, this order affords
                                  28
                                       them the dignity of their former offices.
                                                                               Add. 1
                                       Case
                                        Case3:21-mc-80075-WHA
                                              3:21-mc-80075-WHA Document
                                                                 Document59-2
                                                                          53 Filed
                                                                              Filed 05/19/21
                                                                                    06/02/21 Page
                                                                                             Page 24 of
                                                                                                     of 12
                                                                                                        125




                                   1    it remained a game of catch up. By the end of the Obama Administration, the Secretary had

                                   2    approved 31,773 applications and found 245 ineligible, for a 99.2% grant rate. Borrowers,

                                   3    however, had submitted 72,877 applications (AR 392–94, 502–05). 20 U.S.C. § 1087e(h); 81

                                   4    Fed. Reg. 39,329 (June 16, 2016); 81 Fed. Reg. 75,926 (Nov. 1, 2016).

                                   5         In 2017, newly-installed Secretary DeVos moved to rein in the previous administration’s

                                   6    overzealous (as she put it) grant of relief to borrowers. Between December 2017 and May

                                   7    2018, the Secretary reportedly decided 26,000 claims from Corinthian students, approving

                                   8    16,000 under a new relief methodology. But a judge (in this district) preliminarily enjoined

                                   9    this partial-relief methodology for its likely violation of the Privacy Act, 5 U.S.C. § 552a (AR

                                  10    006–007, 350). Calvillo Manriquez v. DeVos, 345 F. Supp. 3d 1077 (N.D. Cal. 2018)

                                  11    (Magistrate Judge Sallie Kim).

                                  12         Up to that point in June 2018, the two administrations had granted 47,942 applications
Northern District of California
 United States District Court




                                  13    and denied or closed 11,940 since 2015. Borrowers had submitted in total, however, 165,880

                                  14    applications, leaving 105,998 still to be decided. Then, despite the backlog, the decisions

                                  15    stopped. For eighteen months, from that June 2018 until December 2019, the Secretary issued

                                  16    no decisions, even as the backlog mounted (AR 397–404, 587–88).

                                  17         A putative class of student-loan borrowers, not already involved in Calvillo Manriquez,

                                  18    sued in June 2019 to compel the Secretary to restart the adjudication process. An October

                                  19    2019 order certified a nationwide class of approximately 160,000 borrower-defense applicants

                                  20    who still awaited decision. In November, the Secretary certified an administrative record to

                                  21    explain her delay (though, without any declaration by the Secretary herself) and, at summary

                                  22    judgment, justified the eighteen-month delay on (among others) staffing shortages and

                                  23    competing priorities, such as developing the new relief method. But most forcefully, the

                                  24    Secretary argued that:

                                  25                 Issuing final decisions on such claims is time-consuming and
                                                     complex, with many steps in the adjudicatory process, and
                                  26                 agencies must be given, within reason, the time necessary to
                                                     analyze the issues presented so that they can reach considered
                                  27                 results.
                                  28
                                                                                       2
                                                                             Add. 2
                                       Case
                                        Case3:21-mc-80075-WHA
                                              3:21-mc-80075-WHA Document
                                                                 Document59-2
                                                                          53 Filed
                                                                              Filed 05/19/21
                                                                                    06/02/21 Page
                                                                                             Page 35 of
                                                                                                     of 12
                                                                                                        125




                                   1    (Dkt. No. 63) (cleaned up). But before a ruling could be had, the parties reached a proposed

                                   2    settlement, which would have imposed an eighteen-month deadline for the Secretary to decide

                                   3    outstanding claims. Preliminary approval followed, yet as the class fairness hearing

                                   4    approached, major problems emerged.

                                   5         We’d known at summary judgment that in December 2019, with around 225,000 claims

                                   6    pending, the Secretary had released an updated “tiered relief methodology” and issued 16,045

                                   7    decisions. We’d also known that, in a marked departure from the previous grant-denial ratio,

                                   8    she had approved only 789 applications and denied the remainder. We had little indication,

                                   9    however, how matters would progress (AR 587–601).

                                  10         Not well, we learned. While negotiating the proposed settlement, and while awaiting this

                                  11    Court’s final approval, the Secretary had been issuing alarmingly-curt denial notices for

                                  12    several months, in violation (as class counsel put it) of both the spirit of the proposed
Northern District of California
 United States District Court




                                  13    settlement and the Administrative Procedure Act. And, in contrast to the previous

                                  14    administration’s 99.2% grant rate, the Secretary had run up a 94.4% denial rate for our

                                  15    borrowers — denying 74,000 applications and granting only 4,400 (Dkt. No. 116).

                                  16         An order dated October 19, 2020, recognized the apparent pretext for what it was. The

                                  17    perfunctory form-denial letters stood in contrast to the supposed basis for the delay — the

                                  18    “‘time-consuming,’ ‘complex,’ legal analysis of both borrower-submitted and agency

                                  19    evidence, ‘under applicable State law,’ to ‘reach considered results.’” Sweet v. DeVos, 495 F.

                                  20    Supp. 3d 835, 844 (N.D. Cal. 2020). As the United States Supreme Court has long held and

                                  21    recently reemphasized, “meaningful judicial review” requires “an agency [to] ‘disclose the

                                  22    basis’ of its action.” Dep’t of Commerce v. New York, 588 U.S. ___, 139 S. Ct. 2551, 2573–76

                                  23    (2019) (quoting Burlington Truck Lines, Inc. v. United States, 371 U.S. 156, 168 (1962)).

                                  24    Given the extraordinary circumstances, the Court denied final approval of the proposed

                                  25    settlement and ordered written discovery and the depositions of five Department officials

                                  26    overseeing the borrower-defense apparatus (except for the Secretary herself) to determine the

                                  27    actual bases for the eighteen-month delay and to probe the development, approval, and use of

                                  28    the form-denial letters. The Court also ordered the Secretary to show cause why she should
                                                                                         3
                                                                             Add. 3
                                       Case
                                        Case3:21-mc-80075-WHA
                                              3:21-mc-80075-WHA Document
                                                                 Document59-2
                                                                          53 Filed
                                                                              Filed 05/19/21
                                                                                    06/02/21 Page
                                                                                             Page 46 of
                                                                                                     of 12
                                                                                                        125




                                   1    not be enjoined from issuing further form denials to our classmembers, and the Secretary

                                   2    agreed to abstain until further order (Dkt. No. 150). Sweet, 495 F. Supp. 3d at 847.

                                   3         Plaintiffs have taken discovery over the past several months, including four depositions.

                                   4    Secretary DeVos resigned her post on January 8, 2021, so a January 12 order authorized class

                                   5    counsel to seek her deposition. Counsel then issued a subpoena for that deposition, and the

                                   6    Secretary moved to quash. The District Court for the Southern District of Florida transferred

                                   7    the matter to this district and the Court of Appeals for the Eleventh Circuit denied review (Dkt.

                                   8    Nos. 1, 28). In re Elisabeth DeVos, No. 21-11239, Order (11th Cir. May 7, 2021). This order

                                   9    follows full briefing and oral argument (held telephonically due to COVID-19).

                                  10                                     *             *              *

                                  11         Even assuming Secretary DeVos retains some measure of executive prerogative, she

                                  12    must answer an appropriately issued subpoena. Judicial process runs even to unwilling
Northern District of California
 United States District Court




                                  13    executives. Chief Justice Marshall first ruled that a subpoena could require a president’s

                                  14    production of documents material to the defense when presiding over Vice President Burr’s

                                  15    treason trial. United States v. Burr, 25 F. Cas. 30 (No. 14,692d) (C.C. Va. 1807). For the same

                                  16    reasons, in 1818, President Monroe answered written interrogatories on summons by the

                                  17    defense in a court martial. In 1974, a unanimous Supreme Court ordered President Nixon’s

                                  18    compliance with a subpoena for the White House tapes. President Clinton twice gave

                                  19    videotaped testimony for criminal proceedings and, most famously, sat for deposition in a civil

                                  20    suit regarding his conduct as governor of Arkansas. Clinton v. Jones, 520 U.S. 681, 703–05

                                  21    (1997) (citing Ronald D. Rotunda, Presidents & Ex-Presidents as Witnesses: A Brief Historical

                                  22    Footnote, 1975 U. ILL. L. FORUM 1, 4–7 (1975)); see Jones v. Clinton, No. LR-C-94-290

                                  23    SWW, Dkt. No. 229 (E.D. Ark. Jan. 14, 1998).

                                  24         If judicial process runs to presidents, it runs to cabinet secretaries — especially former

                                  25    ones. The Supreme Court, nevertheless, requires some deference to agency heads summoned

                                  26    to explain their actions. In the seminal case on this point, the Supreme Court observed that

                                  27    Secretary of Agriculture Henry Wallace (by then Vice President) “should never have been”

                                  28    compelled to testify to the bases for certain challenged orders. United States v. Morgan, 313
                                                                                       4
                                                                             Add. 4
                                       Case
                                        Case3:21-mc-80075-WHA
                                              3:21-mc-80075-WHA Document
                                                                 Document59-2
                                                                          53 Filed
                                                                              Filed 05/19/21
                                                                                    06/02/21 Page
                                                                                             Page 57 of
                                                                                                     of 12
                                                                                                        125




                                   1    U.S. 409, 422 (1941). Setting aside that Congress would not pass the Administrative

                                   2    Procedure Act for five more years, no United States Court of Appeals has read Morgan as a

                                   3    rigid bar against the subpoena of a cabinet secretary for either production or testimony.

                                   4          Our court of appeals has read Morgan as a word of caution that “[h]eads of government

                                   5    agencies are not normally subject to deposition.” Kyle Engineering Co. v. Kleppe, 600 F.2d

                                   6    226, 231 (9th Cir. 1979). Though our court of appeals has spoken no further on this point, the

                                   7    remaining courts of appeals have established several categories of “exceptional circumstances”

                                   8    that warrant the deposition of a cabinet secretary:

                                   9                 1. A strong showing of bad faith or improper behavior. Citizens
                                                        to Preserve Overton Park v. Volpe, 401 U.S. 402, 420 (1971),
                                  10                    abrogated on other grounds by Califano v. Sanders, 430 U.S.
                                                        99 (1977); In re United States (Holder), 197 F.3d 310, 314 (8th
                                  11                    Cir. 1999); Franklin Sav. Corp. v. United States, 180 F.3d
                                                        1124, 1139–40 (10th Cir. 1999); In re F.D.I.C., 58 F.3d 1055,
                                  12                    1062 (5th Cir. 1995); Franklin Sav. Ass’n v. Ryan, 922 F.2d
Northern District of California
 United States District Court




                                                        209, 212 (4th Cir. 1991); City of Des Plaines v. Metro.
                                  13                    Sanitary Dist. of Chicago, 552 F.2d 736, 739–40 (7th Cir.
                                                        1977); Warren Bank v. Camp, 396 F.2d 52, 56 (6th Cir. 1968).
                                  14
                                                     2. The official has unique and relevant first-hand knowledge.
                                  15                    Lederman v. New York City Dep’t Parks & Rec., 731 F.3d 199,
                                                        203 (2d Cir. 2013); Bogan v. City of Boston, 489 F.3d 417, 423
                                  16                    (1st Cir. 2007); In re United States (Bernanke), 542 F. App’x
                                                        944, 948 (Fed. Cir. 2013).
                                  17
                                                     3. The necessary information cannot be obtained through other
                                  18                    less burdensome or intrusive means. Lederman, 731 F.3d at
                                                        203; Bogan, 489 F.3d at 423; Holder, 197 F.3d at 314; In re
                                  19                    United States (Kessler), 985 F.2d 510, 512 (11th Cir. 1993);
                                                        Simplex Time Recorder Co. v. Sec. of Labor, 766 F.2d 575, 587
                                  20                    (D.C. Cir. 1985).
                                  21          Simply put, while rare, courts do authorize depositions of cabinet secretaries and similar

                                  22    high-level officials where appropriate, and have authorized examination — over objection —

                                  23    of:

                                  24                     •   Secretary of Defense James N. Mattis. Karnoski v. Trump,
                                                             No. C 17-01297, 2020 WL 5231313 (W.D. Wash. Sept. 2,
                                  25                         2020) (Judge Marsha J. Pechman); stayed on other
                                                             grounds, 2020 WL 6561525 (W.D. Wash. Nov. 9, 2020).
                                  26
                                                         •   Secretary of Commerce Wilbur L. Ross, Jr. New York v.
                                  27                         Dep’t of Commerce, 333 F. Supp. 3d 282 (S.D.N.Y. 2018)
                                                             (Judge Jesse M. Furman), stayed sub nom. In re Dep’t
                                  28                         Commerce, 139 S. Ct. 16 (2018).
                                                                                        5
                                                                             Add. 5
                                       Case
                                        Case3:21-mc-80075-WHA
                                              3:21-mc-80075-WHA Document
                                                                 Document59-2
                                                                          53 Filed
                                                                              Filed 05/19/21
                                                                                    06/02/21 Page
                                                                                             Page 68 of
                                                                                                     of 12
                                                                                                        125




                                   1                     •   Environmental Protection Agency Administrator Gina
                                                             McCarthy. Murray Energy Corp. v. McCarthy, No. C 14-
                                   2                         00039, 2015 WL 7017009 (N.D.W.Va. Nov. 12, 2015)
                                                             (Judge John P. Bailey).
                                   3
                                                         •   Secretary of the Interior Gale A. Norton. Schaghticoke
                                   4                         Tribal Nation v. Norton, No. C 06-00081, 2006 WL
                                                             3231419 (D. Conn. Nov. 3, 2006) (Judge Peter C. Dorsey).
                                   5
                                                         •   Secretary of Transportation John A. Volpe. D.C. Fed’n of
                                   6                         Civic Ass’ns v. Volpe, 316 F. Supp. 754 (D.D.C. 1970)
                                                             (Judge John J. Sirica), rev’d on other grounds, 459 F.2d
                                   7                         1231 (D.C. Cir. 1971).
                                   8                     •   Comptroller of the Currency James J. Saxon. Union
                                                             Savings Bank of Patchogue v. Saxon, 209 F. Supp. 319
                                   9                         (D.D.C. 1962) (Judge Leonard P. Walsh).
                                  10    And, for what it’s worth, even the undersigned has done this before, though from the other side

                                  11    of the bench. In connection with the Department of Education’s move to shut down a Native

                                  12    American university near Davis, California, the undersigned (then still a lawyer) attended the
Northern District of California
 United States District Court




                                  13    deposition of Secretary Terrel Bell in United States v. Deganawidah-Quetzalcoatl University,

                                  14    No. C 82-00531 PCW (E.D. Cal.).

                                  15         The first ground of extraordinary circumstances we have already established. To recap,

                                  16    the Secretary justified the eighteen-month halt in issuing final decisions on student-loan

                                  17    borrower-defense applications on the time required for considered decisionmaking. But

                                  18    months later, we learned that her Department had resumed issuing decisions, not at measured

                                  19    but breakneck pace, in perfunctory and unreasoned form-denial letters, at an alarming rate.

                                  20    Such apparent pretext, the paradigm of agency bad faith, subverts the presumption of agency

                                  21    “conscience and intellectual discipline” underlying Morgan’s deferential review. 313 U.S. at

                                  22    421; Commerce, 139 S. Ct. at 2573–76; Sweet, 495 F. Supp. 3d at 844. Moreover, pretext

                                  23    opens to question the credibility of Secretary DeVos’s remaining justifications for the delay.

                                  24    “In almost every setting where important decisions turn on questions of fact, due process

                                  25    requires an opportunity to confront and cross-examine adverse witnesses.” Goldberg v. Kelly,

                                  26    397 U.S. 254, 269 (1970).

                                  27         Our record also highlights the Secretary’s personal involvement in the conduct under

                                  28    review here. The high-level officials already deposed have disclaimed authority for that
                                                                                        6
                                                                             Add. 6
                                       Case
                                        Case3:21-mc-80075-WHA
                                              3:21-mc-80075-WHA Document
                                                                 Document59-2
                                                                          53 Filed
                                                                              Filed 05/19/21
                                                                                    06/02/21 Page
                                                                                             Page 79 of
                                                                                                     of 12
                                                                                                        125




                                   1    conduct and have instead pointed to the Secretary. For one, the Department has in-part

                                   2    premised the eighteen-month halt upon the Calvillo Manriquez injunction regarding the

                                   3    separate class of Corinthian student-loan borrowers. Mark Brown, head of Federal Student

                                   4    Aid, testified that the decision to halt the rest of the borrower-defense apparatus would have

                                   5    been “relayed” to him by the “Office of the Under Secretary” (Brown Tr. at 223, Dkt. No. 37-

                                   6    1, Exh. D). Yet Diane Jones, Under Secretary from May 2018 to January 2021, testified that

                                   7    she was not “a senior enough official to have” that sort of “decision-making authority.” She

                                   8    was simply “told that was the decision” (Jones Tr. at 182–85, Dkt. No. 37-1, Exh. B). Nor

                                   9    could her predecessor, James Manning, explain the decision (Manning Tr. at 118–21, Dkt. No.

                                  10    37-1, Exh. E). Both reported directly to the Office of the Secretary and the Deputy Secretary

                                  11    — though the Department still has yet to identify a relevant Deputy Secretary here who,

                                  12    regardless, appears to focus on primary and secondary education matters unrelated to ours. To
Northern District of California
 United States District Court




                                  13    wit, if an order came from above, it came from the Secretary (Dkt. Nos. 45, 46).

                                  14         For another explanation of the delay, the Department has said that it did not want to

                                  15    confuse borrowers by only issuing claim denials while it still worked to develop a new method

                                  16    of awarding relief for successful claims. Again, however, Under Secretary Jones did not know

                                  17    who made this decision (Jones Tr. at 174), and instead of shedding further light, Under

                                  18    Secretary Manning pointed to the Secretary (Manning Tr. at 98–101, 121–24). Then, once the

                                  19    Department resumed issuing borrower-defense decisions, Colleen Nevin, Director of the

                                  20    Borrower Defense Unit, testified that the Secretary herself “set [targets for] the elimination of

                                  21    the backlog” and received regular status updates from Mr. Brown of Federal Student Aid. The

                                  22    short of it is that Department officials keep pointing toward the Secretary when questioned

                                  23    (Nevin Tr. 101–02, Dkt. No. 37-1, Exh. C; Jones Tr. at 129).

                                  24         Beyond illuminating her involvement, these material gaps at the highest rungs of the

                                  25    Department’s decisionmaking record reveal the necessity of Secretary DeVos’s testimony for

                                  26    an independent reason. We lack an official and contemporaneous justification for the eighteen-

                                  27    month delay because this suit concerns agency inaction, and not the usual agency action. See

                                  28    Indep. Mining Co. v. Babbitt, 105 F.3d 502, 511 (9th Cir. 1997); Thompson v. U.S. Dep’t of
                                                                                        7
                                                                             Add. 7
                                       Case
                                         Case
                                            3:21-mc-80075-WHA
                                              3:21-mc-80075-WHADocument
                                                                 Document
                                                                        59-2
                                                                          53 Filed
                                                                             Filed 06/02/21
                                                                                   05/19/21 Page
                                                                                            Page 10
                                                                                                 8 ofof12
                                                                                                        125




                                   1    Labor, 885 F.2d 551, 555 (9th Cir. 1989). In these circumstances, far afield from any

                                   2    consideration of agency bad faith, the Supreme Court has recognized that often “the only way

                                   3    there can be effective judicial review is by examining the decisionmakers themselves.” Volpe,

                                   4    401 U.S. at 420. Indeed, in a separate though contemporary case, the district court (as noted

                                   5    above) had required Secretary of Transportation Volpe to testify at trial for the same reason:

                                   6                 The testimony of a cabinet officer was necessary in this case
                                                     because of the somewhat unique circumstances surrounding the
                                   7                 [agency action] . . . Several of the decisions required . . . were
                                                     made personally by the Secretary [but] [s]ince some of these
                                   8                 decisions were not committed to writing at the time they were
                                                     made, it was only by allowing the questioning of the Secretary
                                   9                 himself that the Court could ascertain whether the decisions were
                                                     in fact made and what constituted the basis for the decisions.
                                  10
                                                                        *               *              *
                                  11
                                                     The Court is aware that the Supreme Court in United States v.
                                  12                 Morgan prohibited the probing of the mental process of an
Northern District of California
 United States District Court




                                                     administrative decision maker to determine his reasoning in
                                  13                 reaching a decision. The interrogation of Secretary Volpe here
                                                     was limited to the actions which he took, and the materials which
                                  14                 he considered as the basis for his determination, rather than his
                                                     mental process in considering these materials.
                                  15
                                                                        *               *              *
                                  16
                                                     In retrospect, the Court feels that its decision to require the
                                  17                 Secretary to testify was a wise one . . . The Secretary impressed the
                                                     Court as a sincere and dedicated public servant with many years of
                                  18                 experience, and his honest, straightforward testimony did much to
                                                     elucidate the complex chain of events leading up to the [challenged
                                  19                 agency decision].
                                  20    D.C. Fed’n, 316 F. Supp. at 761 fn. 12 (cleaned up). The court of appeals approved this move

                                  21    in light of the Supreme Court’s intervening decision in Citizens to Preserve Overton Park, Inc.

                                  22    v. Volpe, explaining that “[a]bsent a record, judicial review of the Secretary’s action can be

                                  23    little more than a formality unless the District Court takes the disfavored step of requiring the

                                  24    Secretary to testify as to the basis of his decision.” D.C. Fed’n of Civic Ass’ns v. Volpe, 459

                                  25    F.2d 1231, 1238–39 (D.C. Cir. 1971) (emphasis added).

                                  26         To be sure, the Secretary has submitted an administrative record here. But that sparse

                                  27    submission, consisting primarily of declarations from other Department officials generated

                                  28    during the course of the litigation (along with, for the most part, public case law, regulations,
                                                                                        8
                                                                             Add. 8
                                       Case
                                         Case
                                            3:21-mc-80075-WHA
                                              3:21-mc-80075-WHADocument
                                                                 Document
                                                                        59-2
                                                                          53 Filed
                                                                             Filed 06/02/21
                                                                                   05/19/21 Page
                                                                                            Page 11
                                                                                                 9 ofof12
                                                                                                        125




                                   1    and documents reflecting the views of the previous administration), has not answered our

                                   2    questions yet. In fairness, we should not write off these declarations as post-hoc rationale. See

                                   3    Indep. Mining, 105 F.3d at 511. But neither may we accept them without question. See D.C.

                                   4    Fed’n II, 459 F.2d at 1238. Compounding matters, as noted above, the revelation of pretext

                                   5    has opened to question the credibility of the Secretary’s retroactive justifications for the delay.

                                   6         There appears some question about the scope and effect of the deliberative process

                                   7    privilege here. Class counsel have disclaimed any attempt to traverse the privilege at this stage

                                   8    and we will hold them to it. But this does not undercut the relevance or efficacy of an

                                   9    examination of the Secretary. The “privilege permits the government to withhold documents

                                  10    that reflect advisory opinions, recommendations and deliberations comprising part of a process

                                  11    by which government decisions and policies are formulated.” F.T.C. v. Warner Commc’ns

                                  12    Inc., 742 F.2d 1156, 1161 (9th Cir. 1984). It does not permit an agency to obscure the actual
Northern District of California
 United States District Court




                                  13    bases for its conduct. As recently emphasized:

                                  14                 [A]gencies [must] offer genuine justifications for important
                                                     decisions, reasons that can be scrutinized by courts and the
                                  15                 interested public. Accepting contrived reasons would defeat the
                                                     purpose of the enterprise. If judicial review is to be more than an
                                  16                 empty ritual, it must demand something better . . . .
                                  17    Commerce, 139 S. Ct. at 2575–76. In other words, we cannot determine whether the Secretary

                                  18    has offered sufficient explanation for the eighteen-month delay until we address the threshold

                                  19    question of whether those explanations in fact drove the delay in real time. Some of this

                                  20    information will be written; some will be unwritten and reside only in the Secretary’s mind.

                                  21    But regardless, the deliberative process privilege will shield neither the actual decisions to

                                  22    engage in the challenged conduct nor their justifications, and class counsel will be free to probe

                                  23    both. Volpe, 401 U.S. at 420; Warner, 742 F.2d at 1161.

                                  24         Along this line, class counsel will ask whether Secretary DeVos directed her subordinates

                                  25    to cease issuing student-loan borrower-defense decisions, or whether she tacitly approved of

                                  26    the halt once manifested. They will then ask whether the justifications offered at summary

                                  27    judgment, such as staffing, competing priorities, and the difficulty of review, in fact drove the

                                  28    decision. Counsel will draw out whether any other considerations played a role in the decision
                                                                                         9
                                                                             Add. 9
                                       Case
                                        Case3:21-mc-80075-WHA
                                              3:21-mc-80075-WHA Document
                                                                 Document59-2
                                                                          53 Filed
                                                                              Filed 05/19/21
                                                                                    06/02/21 Page
                                                                                             Page 10
                                                                                                  12 of
                                                                                                     of 12
                                                                                                        125




                                   1    when made. Counsel may also supply considerations and probe the extent to which those

                                   2    informed the decision in real time. All of this may be accomplished without offending the

                                   3    Secretary’s privilege against revealing her predecisional deliberations.

                                   4         A similar line will address the yet unanswered questions surrounding the flash flood of

                                   5    blanket-form denial letters. The Department notes that Ms. Nevin testified at some length to

                                   6    the use and development of the form-denial letters. But her answers leave us guessing who

                                   7    approved the forms (though her testimony points to the Secretary’s direct involvement) and,

                                   8    more importantly, why? When the decision was made to use the forms, how did Department

                                   9    policymakers square the unreasoned form denials with the APA’s requirement of reasoned

                                  10    decisionmaking? And, how did they justify the perfunctory flurry of denials after telling this

                                  11    Court that those decisions needed time and consideration? 495 F. Supp. 3d at 842–43; Butte

                                  12    County, Cal. v. Hogen, 613 F.3d 190, 194 (D.C. Cir. 2010). These questions, after all, drove
Northern District of California
 United States District Court




                                  13    the discovery here. If the Department had answers, it presumably would have advanced them

                                  14    already, if only to render the Secretary’s deposition unnecessary.

                                  15         Movants contend that plaintiffs have not exhausted other avenues of discovery, a

                                  16    question other courts have correctly raised in these circumstances. See, e.g., Bogan, 489 F.3d

                                  17    at 424. But these cases cannot require literal exhaustion of alternatives. Following the

                                  18    October 19 order, plaintiffs have deposed four high-ranking Department officials, including

                                  19    two prior Under Secretaries (Dkt. No. 46) and have taken targeted document discovery (No. C

                                  20    19-03674 WHA, Dkt. No. 186). Exhaustive discovery through line employees will reveal little

                                  21    about the bases for Department policy, and, for that matter, though Department lawyers offer

                                  22    guidance, they don’t make policy — the policymakers do. If our current set of policymakers

                                  23    cannot answer questions, the only place left to look is up. Movants’ press for a Rule 30(b)(6)

                                  24    deposition obscures reality; authority here lies with the Secretary. 20 U.S.C. § 3411. Where

                                  25    questions remain, a deposition of the Secretary offers the most efficient means of gathering her

                                  26    candid testimony, asking follow-up questions, refreshing her recollection, and testing her

                                  27    credibility as to the policy decisions at issue. See New York, 333 F. Supp. 3d at 290; ABC v.

                                  28    United States Info. Agency, 599 F. Supp. 765, 769 (D.D.C. 1984) (Judge John G. Penn).
                                                                                       10
                                                                            Add. 10
                                       Case
                                        Case3:21-mc-80075-WHA
                                              3:21-mc-80075-WHA Document
                                                                 Document59-2
                                                                          53 Filed
                                                                              Filed 05/19/21
                                                                                    06/02/21 Page
                                                                                             Page 11
                                                                                                  13 of
                                                                                                     of 12
                                                                                                        125




                                   1         The remaining quibbles with the means of discovery used thus far fail to convince. The

                                   2    Secretary faults class counsel for taking only four of their five authorized depositions. But

                                   3    counsel have saved the last for the Secretary; doubtless if counsel had taken all five already,

                                   4    she would have opposed the overreach. So too with the scope of document discovery, about

                                   5    which the Department has already complained. The Department’s further characterization of

                                   6    the deposition subpoena as premature mistakes the record. Discovery in the underlying case

                                   7    should have been completed by December 24, 2020. The parties stipulated to extend that

                                   8    deadline until January 14. And so, class counsel formally notified the Department of their

                                   9    intent to depose the Secretary on January 7. Any later and movants would have argued undue

                                  10    delay. Regardless, the Department’s own intransigent document production has provided the

                                  11    primary basis for our extended term of discovery over the last several months (No. C 19-

                                  12    03674, Dkt. Nos. 170, 183, 186).
Northern District of California
 United States District Court




                                  13         At the close, movants’ reliance on the Supreme Court’s recent stay of the deposition of

                                  14    the Secretary of Commerce pales in view of the ultimate merits decision, which stressed that

                                  15    “to permit meaningful judicial review, an agency must disclose the basis of its action.” When

                                  16    “[w]e are presented . . . with an explanation for agency action that is incongruent with what the

                                  17    record reveals about the agency’s priorities and decisionmaking process . . . we cannot ignore

                                  18    the disconnect between the decision made and the explanation given.” Commerce, 139 S. Ct.

                                  19    at 2573–75 (emphasis added) (quotes omitted); 139 S. Ct. 16. “With all its defects, delays and

                                  20    inconveniences, men have discovered no technique for long preserving free government except

                                  21    that the Executive be under the law.” Youngstown Sheet & Tube Co. v. Sawyer, 343 U.S. 579,

                                  22    655 (1952) (Jackson, J., concurring). So too for cabinet secretaries.

                                  23         In sum, extraordinary circumstances warrant the deposition of Secretary DeVos for three

                                  24    hours, excluding breaks. No part of this order maligns the Secretary’s deliberative-process

                                  25    privilege. But class counsel are entitled to probe matters broadly related to the actual cause for

                                  26    the challenged eighteen-month delay, the development, approval, and use of the form-denial

                                  27    letters, and the Secretary’s involvement in clearing the backlog of our classmembers’

                                  28    borrower-defense claims.
                                                                                       11
                                                                            Add. 11
                                       Case
                                        Case3:21-mc-80075-WHA
                                              3:21-mc-80075-WHA Document
                                                                 Document59-2
                                                                          53 Filed
                                                                              Filed 05/19/21
                                                                                    06/02/21 Page
                                                                                             Page 12
                                                                                                  14 of
                                                                                                     of 12
                                                                                                        125




                                   1         This order shall be STAYED for fourteen days or until the resolution of any mandamus

                                   2    review, whichever comes later. At that point, while class counsel will accommodate (within

                                   3    reason) the Secretary’s convenience, this order impresses upon the parties that our failed

                                   4    settlement and term of discovery have delayed the just resolution of this case long enough

                                   5    already. Diligent haste will be expected. The motion to quash is DENIED. A status conference

                                   6    in both this and in case No. C 19-03674 WHA is set for JUNE 3 AT 11:00 A.M.

                                   7         IT IS SO ORDERED.

                                   8

                                   9    Dated: May 19, 2021.

                                  10

                                  11

                                  12                                                           WILLIAM ALSUP
Northern District of California




                                                                                               UNITED STATES DISTRICT JUDGE
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                       12
                                                                            Add. 12
                                       Case
                                        Case3:21-mc-80075-WHA
                                              3:19-cv-03674-WHA Document
                                                                 Document59-2
                                                                          146 Filed
                                                                              Filed 06/02/21
                                                                                    10/19/20 Page
                                                                                             Page 15
                                                                                                  1 of
                                                                                                     of17
                                                                                                        125




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6                                  UNITED STATES DISTRICT COURT

                                   7
                                                                     NORTHERN DISTRICT OF CALIFORNIA
                                   8

                                   9

                                  10     THERESA SWEET, et al.,
                                  11                   Plaintiffs,                           No. C 19-03674 WHA

                                  12            v.
Northern District of California
 United States District Court




                                                                                             ORDER DENYING CLASS
                                  13     ELISABETH DEVOS, et al.,                            SETTLEMENT, TO RESUME
                                                                                             DISCOVERY, AND TO SHOW
                                  14                   Defendants.                           CAUSE
                                  15

                                  16                                          INTRODUCTION

                                  17         Following preliminary approval of a proposed class settlement meant to restart

                                  18    Department of Education review of student-loan borrower-defense applications under the

                                  19    Higher Education and Administrative Procedure Acts, the Secretary’s new perfunctory denial

                                  20    notices undermine the proposed settlement, contradict her original justification for delay, raise

                                  21    substantial questions under the APA, and may impose irreparable harm upon the class of

                                  22    student-loan borrowers. Final approval of the proposed class settlement is DENIED.

                                  23    DISCOVERY shall resume immediately. Both parties shall SHOW CAUSE why the Secretary

                                  24    should not be enjoined from further perfunctory denials. This case resumes on the merits.

                                  25                                            STATEMENT

                                  26         Title IV of the Higher Education Act directs the Secretary of Education “to assist in

                                  27    making available the benefits of postsecondary education to eligible students” through

                                  28    financial-assistance programs. Education affords most a significant opportunity, but all too

                                                                            Add. 13
                                       Case
                                        Case3:21-mc-80075-WHA
                                              3:19-cv-03674-WHA Document
                                                                 Document59-2
                                                                          146 Filed
                                                                              Filed 06/02/21
                                                                                    10/19/20 Page
                                                                                             Page 16
                                                                                                  2 of
                                                                                                     of17
                                                                                                        125




                                   1    often, for-profit colleges, using fraudulent enrollment tactics (such as inflated job-placement

                                   2    numbers), leave students saddled with debt and little to show for it. To remedy this

                                   3    misconduct, Title IV authorizes the Secretary to cancel a federal student loan (in whole or part)

                                   4    and directs her to “specify in regulations which acts or omissions of an institution of higher

                                   5    education a borrower may assert as a defense to repayment of a loan.” 20 U.S.C. §§ 1070,

                                   6    1087e(h).

                                   7         In 1994, Secretary Richard W. Riley promulgated the first variation of the “borrower

                                   8    defense” rule for certain federal loans, which allowed a borrower to “assert as a defense against

                                   9    repayment of his or her loan ‘any act or omission of the school attended by the student that

                                  10    would give rise to a cause of action against the school under applicable State law.’” 60 Fed.

                                  11    Reg. 37,768, 37,770 (July 21, 1995). Yet the system lay dormant for the next twenty years

                                  12    (AR 505).
Northern District of California
 United States District Court




                                  13         In May 2015, Corinthian Colleges, Inc., a for-profit college with more than 100

                                  14    campuses and over 70,000 students, collapsed. Secretary John B. King found “that the college

                                  15    had misrepresented its job placement rates.” Predictably, Corinthian students submitted a

                                  16    “flood” of student-loan borrower-defense applications. So, Secretary King quickly moved to

                                  17    update the infrastructure for adjudicating borrower-defense applications and appointed a

                                  18    special master in June 2015 “to create and oversee a process to provide debt relief for these

                                  19    Corinthian borrowers.” 81 Fed. Reg. 39,329, 39,330, 39,335 (June 16, 2016). But it remained

                                  20    a game of catch up.

                                  21         Over the next year, the special master granted full loan discharges to 3,787 applicants.

                                  22    Yet by December, borrowers had submitted 6,691 defense applications, and by June 2016,

                                  23    they’d submitted 26,603. The newly created “Borrower Defense Unit” (“BDU”) took over and

                                  24    by October approved 11,822 applications and denied 245, for a total of 15,609 approvals and a

                                  25    98.5% grant rate. But by that time, borrowers had submitted a total of 72,877 defense

                                  26    applications (AR 339–40, 347, 369, 384–85, 392–94, 502).

                                  27         In November 2016, the BDU promulgated the new borrower-defense regulations —

                                  28    scheduled to take effect on July 1, 2017 — to codify the process for adjudication and to set a
                                                                                        2
                                                                            Add. 14
                                       Case
                                        Case3:21-mc-80075-WHA
                                              3:19-cv-03674-WHA Document
                                                                 Document59-2
                                                                          146 Filed
                                                                              Filed 06/02/21
                                                                                    10/19/20 Page
                                                                                             Page 17
                                                                                                  3 of
                                                                                                     of17
                                                                                                        125




                                   1    new standard for borrower-defense claims. 81 Fed. Reg. 75,926 (Nov. 1, 2016). The

                                   2    regulations would require a borrower to submit an application with evidence supporting his or

                                   3    her claim and allow the Secretary to designate an official to resolve the claim. See 34 C.F.R.

                                   4    §§ 685.206, 685.222 (2018).

                                   5         In the new year, the Secretary approved another 16,164 applications, but failed to

                                   6    discharge the loans before January 20. In total, by the end of the Obama Administration, the

                                   7    Secretary had approved 31,773 applications for discharge (though not necessarily effected

                                   8    relief) and found 245 ineligible, for a 99.2% grant rate. Borrowers, however, had had

                                   9    submitted 72,877 applications (AR 392–94, 502–03).

                                  10         With the new administration came new policy. In March 2017, newly-installed Secretary

                                  11    Elisabeth DeVos (our present defendant) created a Borrower Defense Review Panel to examine

                                  12    the entire review process and recommend changes. After the panel also requested an Inspector
Northern District of California
 United States District Court




                                  13    General review, the BDU “was advised” that “no additional approvals would be processed”

                                  14    until the completion of both the panel and IG reviews. Nevertheless, the panel honored — and

                                  15    the Secretary approved, though “with extreme displeasure” — the 16,164 borrower-defense

                                  16    applications that the prior administration had approved but not discharged before January 20,

                                  17    2017. By July, however, borrowers had submitted 98,868 applications in total (AR 348–49,

                                  18    502–05; Dkt. No. 66-3, Ex. 7).

                                  19         The IG ultimately recommended only “improved documentation and information

                                  20    systems” and “did not recommend any changes to existing review processes and protocols.”

                                  21    The Secretary, however, decided to develop new method for awarding relief to eligible

                                  22    borrowers. She disagreed with the previous administration, which had granted full loan

                                  23    discharges on (as the Secretary puts it) the assumption that borrowers subject to school

                                  24    misconduct had received no value from their education. Instead, the new method would

                                  25    discharge more or less of a loan based empirically upon the difference between the average

                                  26    earnings of borrowers subjected to school misconduct and of students who completed similar

                                  27    programs from other, misconduct-free schools (AR 006–007, 349–50, 590–91).

                                  28
                                                                                       3
                                                                            Add. 15
                                       Case
                                        Case3:21-mc-80075-WHA
                                              3:19-cv-03674-WHA Document
                                                                 Document59-2
                                                                          146 Filed
                                                                              Filed 06/02/21
                                                                                    10/19/20 Page
                                                                                             Page 18
                                                                                                  4 of
                                                                                                     of17
                                                                                                        125




                                   1            Between December 2017 and May 2018, the Department reportedly decided more than

                                   2       26,000 more claims — approving over 16,000 and denying over 10,000 — before a court in

                                   3       this district preliminarily enjoined this new “partial relief methodology” for its likely violation

                                   4       of the Privacy Act, 5 U.S.C. § 552a (AR 006–07, 350). Calvillo Manriquez v. DeVos, 345 F.

                                   5       Supp. 3d 1077 (N.D. Cal. 2018) (Magistrate Judge Sallie Kim). So, in total by June 2018, the

                                   6       Secretary had granted 47,942 applications (though not necessarily effected relief) and denied

                                   7       or closed 12,314, for a 79.6% grant rate (or, Secretary DeVos’s decisions taken alone, a 61.5%

                                   8       grant rate). Yet the flood continued. By that point, borrowers had submitted, in total, 165,880

                                   9       applications, leaving 105,998 still to be decided (AR 401).1

                                  10            Then, despite the backlog, the decisions stopped. By September, 139,021 applications

                                  11       awaited review. That count rose to 158,110 by the end of December, and to 179,377 by the

                                  12       end of March 2019. By June 2019, borrowers had filed 272,721 applications and 210,168
Northern District of California
 United States District Court




                                  13       languished. For eighteen months, from June 2018 until December 2019 — well into this suit

                                  14       — the Secretary issued no decisions at all (AR 397–404, 587–88).

                                  15            Plaintiffs Theresa Sweet, Chenelle Archibald, Daniel Deegan, Samuel Hood, Tresa

                                  16       Apodaca, Alicia Davis, and Jessica Jacobson filed borrower-defense applications. Contending

                                  17       the Secretary’s delay to be unlawful stonewalling, they sued in June 2019 to compel the

                                  18       Secretary to begin deciding applications again. An October 2019 order certified a nationwide

                                  19       class of approximately 160,000 borrower-defense applicants who still awaited decision and

                                  20       were not already members of Calvillo Manriquez v. DeVos, No. C 17-07210 SK, 2018 WL

                                  21       5316175 (N.D. Cal. Oct. 15, 2018) (Magistrate Judge Sallie Kim).

                                  22            In November, the Secretary certified an administrative record to explain her delay and

                                  23       cross motions for summary judgment followed (Dkt. Nos. 56, 63, 67). On December 10, 2019,

                                  24       with around 225,000 claims pending, the Secretary released an updated “tiered relief

                                  25       methodology” which, similar to the previously enjoined method, would award partial loan

                                  26
                                       1
                                  27     Additionally, shortly before the 2016 regulations’ effective date (July 1, 2017), the Secretary had
                                       stayed the regulations under Section 705 of the APA. In September 2018, the District Court for
                                  28   the District of Columbia found the delay arbitrary and capricious. Bauer v. DeVos, 325 F. Supp.
                                       3d 74 (D.D.C. 2018) (Judge Randolph Moss).
                                                                                         4
                                                                                Add. 16
                                       Case
                                        Case3:21-mc-80075-WHA
                                              3:19-cv-03674-WHA Document
                                                                 Document59-2
                                                                          146 Filed
                                                                              Filed 06/02/21
                                                                                    10/19/20 Page
                                                                                             Page 19
                                                                                                  5 of
                                                                                                     of17
                                                                                                        125




                                   1    discharges based upon the difference in earning potential between borrowers subjected to

                                   2    school misconduct and those not; though this method appeared to use data gathered at a higher

                                   3    level to assuage the earlier privacy concerns (AR 589–601).

                                   4         The next day, the Secretary issued 16,045 decisions; but in a marked departure from the

                                   5    previous grant-denial ratio, she approved only 789 applications and denied the remaining

                                   6    15,256 (AR 587–88). Previously, as noted, the Secretary’s grant ratio had been 61.5%. These

                                   7    December decisions, however, represented a 95.1% denial rate. Though class counsel knew of

                                   8    these early numbers, they maintain that they did not learn of the form denials, and, it seems,

                                   9    could not know of the scope of their use, until later (Dkt. Nos. 121 at 13–14; 129-1 at 2–3).

                                  10         Before the undersigned ruled on the motions for summary judgment, however, the parties

                                  11    apparently reached a proposed class settlement. A May 22, 2020, order preliminarily approved

                                  12    the proposal as it appeared to impose an adequate eighteen-month deadline for the Secretary to
Northern District of California
 United States District Court




                                  13    decide claims and a twenty-one month deadline to effect relief, penalties for the Secretary’s

                                  14    failure, reporting requirements, and it did not prejudice the merits of borrowers’ applications.

                                  15    Following preliminary approval, the parties distributed class notice and solicited comments in

                                  16    time for the October 1 fairness hearing. About one hundred thirty borrowers timely responded.

                                  17         Then came the snag. Class counsel discovered that the Secretary had been issuing

                                  18    alarmingly-curt denial notices for several months, in violation (as class counsel put it) of both

                                  19    the spirit of the proposed settlement and the Administrative Procedure Act. The undersigned

                                  20    requested more information from the Secretary and, given the lack of briefing, reserved the

                                  21    problem for the October 1 fairness hearing (Dkt. No. 121).

                                  22         In her requested response, the Secretary admitted to using four different form denial

                                  23    notices. Continuing her rate of denials from December, the Secretary had, as of April, granted

                                  24    only 8,800 applications and denied 36,200. By August, she had approved 13,500 applications,

                                  25    yet denied 118,300, for an 89.8% denial rate. Of those applications from our class of

                                  26

                                  27

                                  28
                                                                                        5
                                                                            Add. 17
                                       Case
                                        Case3:21-mc-80075-WHA
                                              3:19-cv-03674-WHA Document
                                                                 Document59-2
                                                                          146 Filed
                                                                              Filed 06/02/21
                                                                                    10/19/20 Page
                                                                                             Page 20
                                                                                                  6 of
                                                                                                     of17
                                                                                                        125




                                   1       borrowers, the Secretary has denied 74,000 applications and granted only 4,400, for a 94.4%

                                   2       denial rate (Dkt. No. 116).2

                                   3             As the fairness hearing approached, it became clear the parties could not jointly move for

                                   4       approval. A September 16 order kept the fairness hearing on calendar to ensure borrowers

                                   5       would be heard, whatever the outcome, but invited the parties to move for relief as they wished

                                   6       on the standard 35-day track (Dkt. No. 123).

                                   7             On October 1, approximately 620 participants, counsel, borrowers, and members of the

                                   8       public joined the proposed-settlement fairness hearing by telephone. Of the approximately

                                   9       three hundred requests to speak, the Court chose fourteen representative borrowers to comment

                                  10       on the proposed settlement. The representatives expressed serious concern with the proposed

                                  11       settlement, particularly in light of the Secretary’s recent string of form denials.

                                  12             In the meantime, class counsel have moved for approval of the proposed settlement and
Northern District of California
 United States District Court




                                  13       for its enforcement, seeking an order requiring the Secretary, in denying applications, to issue

                                  14       explanatory details under the Department’s own regulations, the Administrative Procedure Act,

                                  15       and due process. The Secretary would consent to approval of the settlement as written, but

                                  16       opposes class counsel’s view of it. This motion has been fully briefed. Time is of the essence.

                                  17       The parties have been heard at two recent hearings. This motion is appropriate for disposition

                                  18       on the papers.

                                  19                                                  ANALYSIS

                                  20             One hundred sixty thousand student-loan borrowers, defrauded by for-profit schools and

                                  21       saddled with debilitating debt, have asked the Secretary of Education for the relief which

                                  22       Congress has provided. All may not be entitled to relief, but all are entitled to a

                                  23       comprehensible answer. For eighteen months, the Secretary refused, largely on the grounds

                                  24       that such answers required backbreaking effort and, thus, substantial time. Now, the Secretary

                                  25       has begun issuing decisions at breakneck speed. But most are a perfunctory “Insufficient

                                  26       Evidence” — without explanation.

                                  27

                                  28   2
                                           It remains unclear on this record when borrowers filed these newly-decided applications.
                                                                                         6
                                                                                Add. 18
                                       Case
                                        Case3:21-mc-80075-WHA
                                              3:19-cv-03674-WHA Document
                                                                 Document59-2
                                                                          146 Filed
                                                                              Filed 06/02/21
                                                                                    10/19/20 Page
                                                                                             Page 21
                                                                                                  7 of
                                                                                                     of17
                                                                                                        125



                                             1.      THE SETTLEMENT IS DENIED; ENFORCEMENT IS MOOT.
                                   1
                                             A class settlement must offer fair, reasonable, and adequate relief. Lane v. Facebook,
                                   2
                                        Inc., 696 F.3d 811, 818 (9th Cir. 2012). Our proposed settlement primarily offered a timeline
                                   3
                                        for the Secretary to decide the delayed student-loan borrower-defense applications. Given the
                                   4
                                        borrower-defense applications had already languished without decision for eighteen months
                                   5
                                        (and some had languished much longer), allowing the Secretary another eighteen months from
                                   6
                                        final approval to decide the applications hardly gave cause to celebrate. But the proposed
                                   7
                                        settlement did offer the substantial benefit that neither party would seek appellate relief. Upon
                                   8
                                        final approval, the class would face acceptable delay; the Secretary would hit the ground, well,
                                   9
                                        not running, but at least moving forward.
                                  10
                                             Upon closer inspection, however, this long-awaited restart of borrower-defense
                                  11
                                        application review brings cause for alarm. The Secretary has been issuing four different form
                                  12
Northern District of California




                                        denial notices over the past several months, since even before the settlement. The class
 United States District Court




                                  13
                                        appears to challenge only the fourth form (Dkt. Nos. 116-4, 129 at 9). This one reads, as
                                  14
                                        received by class member Y. Colon:
                                  15
                                                     Applicable Law
                                  16
                                                     For Direct Loans first disbursed prior to July 1, 2017, a borrower
                                  17                 may be eligible for a discharge (forgiveness) of part or all of one or
                                                     more Direct Loans if the borrower’s school engaged in acts or
                                  18                 omissions that would give rise to a cause of action against the
                                                     school under applicable state law. See § 455(h) of the Higher
                                  19                 Education Act of 1965, as amended, 20 U.S.C. § 1087e(h), and 34
                                                     C.F.R. § 685.206(c) and 685.222 (the Borrower Defense
                                  20                 regulations). ED recognizes a borrower’s defense to repayment of
                                                     a Direct Loan only if the cause of action directly relates to the
                                  21                 Direct Loan or to the school’s provision of educational services for
                                                     which the Direct Loan was provided. 34 C.F.R. §§685.206(c)(1),
                                  22                 685.222(a)(5); U.S. Department of Education, Notice of
                                                     Interpretation, 60 Fed. Reg. 37,769 (Jul. 21, 1995).
                                  23
                                                     Why was my application determined to be ineligible?
                                  24
                                                     ED reviewed your borrower defense claims based on any evidence
                                  25                 submitted by you in support of your application, your loan data
                                                     from National Student Loan Data System (NSLDS®), and
                                  26                 evidence provided by other borrowers.
                                  27                 Allegation 1: Educational Services
                                                     You allege that Sanford-Brown College engaged in misconduct
                                  28                 related to Educational Services. This allegation fails for the
                                                                                        7
                                                                            Add. 19
                                       Case
                                        Case3:21-mc-80075-WHA
                                              3:19-cv-03674-WHA Document
                                                                 Document59-2
                                                                          146 Filed
                                                                              Filed 06/02/21
                                                                                    10/19/20 Page
                                                                                             Page 22
                                                                                                  8 of
                                                                                                     of17
                                                                                                        125



                                                     following reason(s): Insufficient Evidence. Your claim for relief
                                   1                 on this basis therefore is denied.
                                   2                 Allegation 2: Other
                                                     You allege that Sanford-Brown College engaged in misconduct
                                   3                 related to Other. This allegation fails for the following
                                                     reason(s): Insufficient Evidence. Your claim for relief on this
                                   4                 basis therefore is denied.
                                   5                 Allegation 3: Transferring Credits
                                                     You allege that Sanford-Brown College engaged in misconduct
                                   6                 related to Transferring Credits. This allegation fails for the
                                                     following reason(s): Insufficient Evidence. Your claim for relief
                                   7                 on this basis therefore is denied.
                                   8                 Allegation 4: Employment Prospects
                                                     You allege that Sanford-Brown College engaged in misconduct
                                   9                 related to Employment Prospects. This allegation fails for the
                                                     following reason(s): Insufficient Evidence. Your claim for relief
                                  10                 on this basis therefore is denied.
                                  11                 What evidence was considered in determining my application’s
                                                     ineligibility?
                                  12
Northern District of California
 United States District Court




                                                     We reviewed evidence provided by you and other borrowers who
                                  13                 attended your school. Additionally, we considered evidence
                                                     gathered from the following sources:
                                  14
                                                     NY Attorney General’s Office
                                  15                 PA Attorney General’s Office
                                                     Evidence obtained by the Department in conjunction with its
                                  16                 regular oversight activities
                                                     Publicly available securities filings made by Career Education
                                  17                 Corporation (now known as Perdoceo Education Corporation)
                                                     Multi-State Attorney General Assurance of Voluntary Compliance
                                  18                 (effective January 2, 2019)
                                  19    (Dkt. No. 108-16 at 183–85). In both written letters to the court and in the Zoom chat at the

                                  20    October 1 fairness hearing, many borrowers reported receiving almost identical denial notices

                                  21    (Dkt. No. 141). Borrowers cannot possibly understand why their applications have been

                                  22    denied. They do not believe the Secretary has reviewed their borrower-defense applications in

                                  23    good faith and do not know, realistically, how to proceed.

                                  24         It’s no wonder borrowers are confused. The Secretary’s perfunctory denial notice does

                                  25    not explain the evidence reviewed or the law applied. It provides no analysis. And, the

                                  26    borrower’s path forward rings disturbingly Kafkaesque. Any request for reconsideration must:

                                  27    (1) explain “[w]hy you believe that ED incorrectly decided your borrower defense to

                                  28    repayment application;” and (2) “[i]dentify and provide any evidence that demonstrates why
                                                                                       8
                                                                           Add. 20
                                       Case
                                        Case3:21-mc-80075-WHA
                                              3:19-cv-03674-WHA Document
                                                                 Document59-2
                                                                          146 Filed
                                                                              Filed 06/02/21
                                                                                    10/19/20 Page
                                                                                             Page 23
                                                                                                  9 of
                                                                                                     of17
                                                                                                        125




                                   1    ED should approve your borrower defense to repayment claim under the applicable law set

                                   2    forth above” (Dkt. No. 116-4). Without any meaningful analysis of the evidence under the

                                   3    law, how might a borrower articulate such bases for reconsideration? It is, after all, impossible

                                   4    to argue with an unreasoned decision.

                                   5          Class counsel contend this perfunctory denial notice violates the Administrative

                                   6    Procedure Act, which (they argue) requires the Secretary’s denial notices to contain not just the

                                   7    conclusion but a meaningful statement of reasoning that could actually be reviewed for error.

                                   8    Counsel acknowledge the APA does not require much, but it does at least require that a “notice

                                   9    shall be accompanied by a brief statement of the grounds for denial.” 5. U.S.C. § 555(e). That

                                  10    is, “[t]he agency’s statement must be one of ‘reasoning’; it must not be just a ‘conclusion’; it

                                  11    must ‘articulate a satisfactory explanation’ for its action.” Butte County, Cal. v. Hogen, 613

                                  12    F.3d 190, 194 (D.C. Cir. 2010). Counsel also argue that an unexplained application denial
Northern District of California
 United States District Court




                                  13    violates due process, which requires a benefits determination to “provide claimants with

                                  14    enough information to understand the reasons for the agency’s action,” and the Secretary’s

                                  15    own regulations, which require her to resolve applications “through a fact-finding process”

                                  16    resulting in a notification “of the reasons for the denial [and] the evidence that was relied

                                  17    upon.” See Kapps v. Wing, 404 F.3d 105, 123 (2d Cir. 2005); 34 C.F.R. § 685.222. Against

                                  18    this backdrop, then, class counsel contend that the Secretary has not, in fact, been issuing “final

                                  19    decisions” and move not only for approval of the settlement, but also for the Court to enforce

                                  20    counsel’s reading of “final decision” as used in the settlement agreement.

                                  21          The Secretary responds that this case only concerns the timeline of decision —

                                  22    emphatically not the substance of the decisions — and that the proposed settlement merely

                                  23    requires her to “issue final decisions,” i.e. “decision[s] . . . resolving . . . borrower defense

                                  24    application[s]” (Prop. Agmt., Dkt. No. 97-2 at § IV.A.1). In the Secretary’s view, the form

                                  25    denials do just that and the APA, to the extent it applies, requires no more. The Secretary

                                  26    stresses that she had been issuing this perfunctory denial notice for months before and

                                  27    throughout the settlement negotiations and expected to continue that course. At bottom, the

                                  28    Secretary says that if she had understood a “final decision” to require any more then she would
                                                                                          9
                                                                              Add. 21
                                       Case
                                        Case3:21-mc-80075-WHA
                                             3:19-cv-03674-WHA Document
                                                               Document59-2
                                                                        146 Filed 10/19/20
                                                                                  06/02/21 Page 10
                                                                                                24 of 17
                                                                                                      125




                                   1    not have agreed to the eighteen-month decision timeline. Thus, the Secretary does not oppose

                                   2    approval of the proposed settlement as written, but opposes any enforcement or approval of the

                                   3    class’s interpretation of the proposed settlement.

                                   4         The essence of the problem is that we have no meeting of the minds. Federal common

                                   5    law governs contracts with the United States and “we look to general principles.” Klamath

                                   6    Water Users Prot. Ass’n v. Patterson, 204 F.3d 1206, 1210 (9th Cir. 1999). “[W]here there

                                   7    appears to be a manifestation of assent initially, but, following appropriate interpretation or

                                   8    construction, it becomes clear that the parties’ apparent assent did not in fact indicate assent at

                                   9    all . . . there is no contract.” 1 WILLISTON ON CONTRACTS § 3:4 (4th ed. 2020). During

                                  10    settlement negotiations, our parties used the term “final decision” to refer to the Secretary’s

                                  11    work product. Each incorrectly believed its interpretation to be peerless. The Secretary

                                  12    interpreted “final decision” to encompass her perfunctory denial notices, while class counsel
Northern District of California
 United States District Court




                                  13    (yet unaware of the new form of notice) believed otherwise. The Secretary would not have

                                  14    agreed to counsel’s more rigorous interpretation, and counsel would not have agreed to the

                                  15    Secretary’s more liberal interpretation. Simply put, the parties bargained for materially

                                  16    different rights and duties and, thus, never reached an agreement.

                                  17         Counsel appears to argue that under the APA and due process the Secretary could only

                                  18    have agreed to counsel’s interpretation of “final decision.” But the Secretary didn’t have to

                                  19    agree to the settlement at all. If the Secretary agreed to anything, it would surely have been

                                  20    her understanding of the proposed settlement. On appeal, we will, first, lose any hope of

                                  21    keeping to the eighteen-month timeline (the primary benefit offered by proposed settlement)

                                  22    and, second, the Secretary will very reasonably argue that she negotiated under a consistent,

                                  23    material course of conduct and fairly expected the agreement to encompass that course of

                                  24    conduct. We will not saddle the class with the risk of moving forward with a disputed

                                  25    settlement that may fall out from underneath their feet on appeal. In these circumstances, we

                                  26    ought to step back and resolve the dispute on the merits, moving as expeditiously as

                                  27    circumstances permit. Final approval of the proposed class settlement is denied and counsel’s

                                  28    motion to enforce falls moot.
                                                                                        10
                                                                             Add. 22
                                       Case
                                        Case3:21-mc-80075-WHA
                                             3:19-cv-03674-WHA Document
                                                               Document59-2
                                                                        146 Filed 10/19/20
                                                                                  06/02/21 Page 11
                                                                                                25 of 17
                                                                                                      125




                                   1                                      *             *             *

                                   2         The Court is disappointed that it has come to this. This settlement was supposed to

                                   3    jumpstart a long delayed regulatory process, intended to at least get reasoned decisions, even if

                                   4    reasoned denials, to hundreds of thousands of student-loan borrowers. We will return to

                                   5    litigating the merits. Questions of legality plague the Secretary’s new perfunctory denial

                                   6    notice, and the circumstances of its use appear to contradict one of the primary justifications

                                   7    for her original delay. We need an updated record and updated discovery to determine what is

                                   8    going on before we again attempt to resolve the merits of this case. And, in the meantime, we

                                   9    need to decide whether the Secretary may continue issuing this challenged form of denial to

                                  10    borrowers.

                                  11         2.      EXPEDITED DISCOVERY IS ORDERED.
                                  12         Absent a showing otherwise, an agency’s certified record, in support of either action or
Northern District of California
 United States District Court




                                  13    inaction, enjoys a presumption of completeness and regularity. See Portland Audubon Soc. v.

                                  14    Endangered Species Comm., 984 F.2d 1534, 1548 (9th Cir. 1993); Dep’t of Commerce v. New

                                  15    York, 588 U.S. ___, 139 S. Ct. 2551, 2573–74 (2019). Narrow circumstances, such as a

                                  16    showing of agency bad faith, permit consideration of evidence outside the administrative

                                  17    record. Lands Council v. Powell, 395 F.3d 1019, 1029–30 (9th Cir. 2005). Here, in reviewing

                                  18    agency inaction, the scope of review broadens (as no specific dates bound the record). Even

                                  19    so, our review would ordinarily remain bounded by what the agency directly or indirectly

                                  20    considered. Independence Mining Co. v. Babbitt, 105 F.3d 502, 511 (9th Cir. 1997);

                                  21    Thompson v. U.S. Dep’t of Labor, 885 F.2d 551, 555 (9th Cir. 1989).

                                  22         Yet meaningful review of agency conduct (activity or not) depends utterly on the record

                                  23    adequately reflecting the basis for that conduct. Commerce, 139 S. Ct. at 2573. “An

                                  24    incomplete record must be viewed as a ‘fictional account of the actual decisionmaking

                                  25    process.’” Portland, 984 F.2d at 1548 (citing Home Box Office, Inc. v. FCC, 567 F.2d 9, 54

                                  26    (D.C. Cir. 1977)) (emphasis added). In these cases, record supplementation and, in

                                  27    “compelling” cases, discovery become appropriate. Portland, 984 F.2d at 1548–49; Public

                                  28
                                                                                        11
                                                                              Add. 23
                                       Case
                                        Case3:21-mc-80075-WHA
                                             3:19-cv-03674-WHA Document
                                                               Document59-2
                                                                        146 Filed 10/19/20
                                                                                  06/02/21 Page 12
                                                                                                26 of 17
                                                                                                      125




                                   1    Power Council v. Johnson, 674 F.2d 791, 793–95 (9th Cir. 1982) (Kennedy, J.). We have such

                                   2    a case here.

                                   3         Pretext is the paradigm of agency bad faith. Even where the challenged agency conduct

                                   4    itself may ultimately be lawful,

                                   5                   [A]gencies [must] offer genuine justifications for important
                                                       decisions, reasons that can be scrutinized by courts and the
                                   6                   interested public. Accepting contrived reasons would defeat the
                                                       purpose of the enterprise. If judicial review is to be more than an
                                   7                   empty ritual, it must demand something better . . . .
                                   8    Commerce, 139 S. Ct. at 2573–76.

                                   9         Here, “[w]e are presented . . . with an explanation for agency action that is incongruent

                                  10    with what the record reveals about the agency’s priorities and decisionmaking process.” Id. at

                                  11    2575. In justifying her delay of borrower-defense decisions at summary judgment, the

                                  12    Secretary expounded upon the work involved in evaluating each application:
Northern District of California
 United States District Court




                                  13                   [T]he Department must determine whether the borrower’s school
                                                       engaged in acts or omissions which would give rise to a cause of
                                  14                   action against the institution under applicable State law. Applying
                                                       such a standard necessarily involves a legal analysis of what state
                                  15                   law applies to a given application and whether evidence provided
                                                       by the borrower establishes a cause of action under the applicable
                                  16                   standard.
                                  17                                      *              *               *
                                  18                   [T]the Department has primarily focused its efforts to date on
                                                       identifying certain categories of claims, based on systemic
                                  19                   institutional conduct. For each such category that has been
                                                       approved, the Department’s BDU has analyzed and summarized
                                  20                   the relevant evidence, determined and applied applicable law,
                                                       established criteria for approval of that type of claim, and drafted
                                  21                   claim-specific review protocols.
                                  22                                      *              *               *
                                  23                   [F]or each claim that does not fit within an established category . . .
                                                       the BDU must individually review the application and any
                                  24                   accompanying evidence from the borrower and determine whether
                                                       the borrower has established a defense under the relevant
                                  25                   regulation.
                                  26                                      *              *               *
                                  27                   In addition to its work processing claims and determining their
                                                       eligibility on the merits for borrower defense relief, the BDU has
                                  28                   also initiated review and analysis of evidence pertaining to
                                                                                         12
                                                                              Add. 24
                                       Case
                                        Case3:21-mc-80075-WHA
                                             3:19-cv-03674-WHA Document
                                                               Document59-2
                                                                        146 Filed 10/19/20
                                                                                  06/02/21 Page 13
                                                                                                27 of 17
                                                                                                      125



                                                     additional schools and campuses, which will allow the Department
                                   1                 to make streamlined determinations about whether borrowers who
                                                     attended those programs can meet the regulatory standards for
                                   2                 asserting a defense and, ultimately, whether they are entitled to
                                                     loan relief as a result.
                                   3

                                   4    and, most importantly:

                                   5                 Issuing final decisions on such claims is time-consuming and
                                                     complex, with many steps in the adjudicatory process, and
                                   6                 agencies must be given, within reason, the time necessary to
                                                     analyze the issues presented so that they can reach considered
                                   7                 results.
                                   8    (Dkt. No. 63 at 18–19) (cleaned up) (emphasis added).

                                   9         And yet, these form denial letters bear no indication of such “time-consuming,”

                                  10    “complex,” legal analysis of both borrower-submitted and agency evidence, “under applicable

                                  11    State law,” to “reach considered results.” Recall the perfunctory recitation of law in Ms.

                                  12    Colon’s denial notice:
Northern District of California
 United States District Court




                                  13                 Applicable Law
                                  14                 For Direct Loans first disbursed prior to July 1, 2017, a borrower
                                                     may be eligible for a discharge (forgiveness) of part or all of one or
                                  15                 more Direct Loans if the borrower’s school engaged in acts or
                                                     omissions that would give rise to a cause of action against the
                                  16                 school under applicable state law. See § 455(h) of the Higher
                                                     Education Act of 1965, as amended, 20 U.S.C. § 1087e(h), and 34
                                  17                 C.F.R. § 685.206(c) and 685.222 (the Borrower Defense
                                                     regulations). ED recognizes a borrower’s defense to repayment of
                                  18                 a Direct Loan only if the cause of action directly relates to the
                                                     Direct Loan or to the school’s provision of educational services for
                                  19                 which the Direct Loan was provided. 34 C.F.R. §§685.206(c)(1),
                                                     685.222(a)(5); U.S. Department of Education, Notice of
                                  20                 Interpretation, 60 Fed. Reg. 37,769 (Jul. 21, 1995).
                                  21    the recitation of evidence:

                                  22                 What evidence was considered in determining my application’s
                                                     ineligibility?
                                  23
                                                     We reviewed evidence provided by you and other borrowers who
                                  24                 attended your school. Additionally, we considered evidence
                                                     gathered from the following sources:
                                  25
                                                     NY Attorney General’s Office
                                  26                 PA Attorney General’s Office
                                                     Evidence obtained by the Department in conjunction with its
                                  27                 regular oversight activities
                                                     Publicly available securities filings made by Career Education
                                  28                 Corporation (now known as Perdoceo Education Corporation)
                                                                                       13
                                                                            Add. 25
                                       Case
                                        Case3:21-mc-80075-WHA
                                             3:19-cv-03674-WHA Document
                                                               Document59-2
                                                                        146 Filed 10/19/20
                                                                                  06/02/21 Page 14
                                                                                                28 of 17
                                                                                                      125



                                                        Multi-State Attorney General Assurance of Voluntary Compliance
                                   1                    (effective January 2, 2019)
                                   2    and analysis:

                                   3                    Allegation 1: Educational Services
                                                        You allege that Sanford-Brown College engaged in misconduct
                                   4                    related to Educational Services. This allegation fails for the
                                                        following reason(s): Insufficient Evidence. Your claim for relief
                                   5                    on this basis therefore is denied.
                                   6    (Dkt. No. 108-16 at 183–85).

                                   7          This lack of explanation becomes more all the more galling given Ms. Colon, as so many

                                   8    of our borrowers did, attended a school that has since been found to have misled students.

                                   9    Indeed, after the New York Attorney General sued Sanford-Brown College, Ms. Colon

                                  10    received a restitution check. Her denial notice even acknowledges that the Secretary had the

                                  11    NY AG’s evidence (Dkt. Nos. 129 at 11; 142; 145). Which begs the question, why did a

                                  12    student who already qualified for relief based on her school’s misconduct under state law not
Northern District of California
 United States District Court




                                  13    now qualify for relief based on a claim “that would give rise to a cause of action against the

                                  14    school under applicable State law?” See 34 C.F.R. § 685.206(c). These cases call for adequate

                                  15    explanation — just as the Secretary told us they would when justifying her delay — and yet the

                                  16    Secretary’s perfunctory denial notice does not come close to offering such an explanation.

                                  17          We also cannot ignore that these perfunctory denial notices have accompanied a drastic

                                  18    increase in both the pace of decisions and the rate of denials. In the 19 months leading up to

                                  19    January 2017, the previous administration decided 32,018 applications, granting 31,773

                                  20    (including those 16,164 that had been approved and for which Secretary DeVos later

                                  21    authorized relief), for a 99.2% percent grant rate. When Secretary DeVos took control and

                                  22    began deciding claims for the first time under her first iteration of the partial relief

                                  23    methodology, she approved about 16,000 applications and denied 10,000, for a 61.5% grant

                                  24    rate. In the ten months since she began issuing decisions again, however, the Secretary has

                                  25    denied 118,300 of the 131,800 applications decided, an 89.8% denial rate. For our class of

                                  26    borrowers specifically, the Secretary has denied 74,000 of the 78,400 applications reviewed —

                                  27    a 94.4% denial rate.

                                  28
                                                                                         14
                                                                              Add. 26
                                       Case
                                        Case3:21-mc-80075-WHA
                                             3:19-cv-03674-WHA Document
                                                               Document59-2
                                                                        146 Filed 10/19/20
                                                                                  06/02/21 Page 15
                                                                                                29 of 17
                                                                                                      125




                                   1          Simply put, where there’s smoke, there’s fire. After justifying eighteen months of delay

                                   2    largely on the backbreaking effort required to review individual applications, distill common

                                   3    evidence, and “reach considered results,” the Secretary has charged out of the gate, issuing

                                   4    perfunctory denial notices utterly devoid of meaningful explanation at a blistering pace. Set

                                   5    aside even the question of whether this form denials is, in fact, a legally sufficient “final

                                   6    decision” under the proposed agreement, the APA, department regulations, and due process.

                                   7    The issue here is that “the evidence tells a story that does not match the explanation the

                                   8    Secretary gave for h[er] decision.” Judicial review of agencies is deferential — not naïve.

                                   9    Courts will not suffer pretext in the review of agency conduct. Ibid.

                                  10          In an ordinary case, pretext leads to remand so the agency may explain itself. Id. at 2576.

                                  11    Extraordinary circumstances, however, such as a pressing deadline, compel discovery. See

                                  12    Public Power, 674 F.2d at 793–95; Portland, 984 F.2d at 1548–49.
Northern District of California
 United States District Court




                                  13          Here, time is of the essence. We don’t enjoy the luxury of seeking simply to forestall

                                  14    harm — it descended upon the class long ago. Our borrowers live under the severe financial

                                  15    burden of their loans. They have waited for relief, or at least decision, for eighteen months.

                                  16    Many have waited much longer; and many are still waiting. In the meantime, we have lost a

                                  17    full eight months chasing this failed settlement. The time to direct supplementation of the

                                  18    record was eight months ago.

                                  19          Atop this, the harm from delay has been compounding for the last eight months. This

                                  20    form denial puts borrowers in worse positions than they started. They may have a “decision”

                                  21    (though that is hotly contested), but they have neither a meaningful explanation nor (as

                                  22    discussed above) any meaningful opportunity to appeal or request the Secretary’s

                                  23    reconsideration. The form denial, frankly, hangs borrowers out to dry.

                                  24          In sum, we are faced with a strong showing of agency pretext and the class has been

                                  25    prejudiced by delay enough. We need to know what is really going on. This compels

                                  26    expedited discovery. Bearing in mind that discovery against agencies is disfavored, it will be

                                  27    limited, but broad enough to be effective.

                                  28
                                                                                        15
                                                                             Add. 27
                                       Case
                                        Case3:21-mc-80075-WHA
                                             3:19-cv-03674-WHA Document
                                                               Document59-2
                                                                        146 Filed 10/19/20
                                                                                  06/02/21 Page 16
                                                                                                30 of 17
                                                                                                      125




                                   1         Two months should do it. The class may take both written discovery and up to five fact

                                   2    depositions of relevant decisionmakers to inquire into, broadly:

                                   3                 1. The development and use of the form denial letters, including:
                                                     (a) the submission, timeline of review, and disposition of any
                                   4                 requests for reconsideration; and (b) the form of denial issued
                                                     before this suit and under the previous administration;
                                   5
                                                     2. The extent to which the difficulty of reviewing borrower-
                                   6                 defense applications actually caused or justified the Secretary’s
                                                     eighteen-month delay;
                                   7
                                                     3. The extent to which the Secretary has denied applications of
                                   8                 students who have attended schools subject to findings of
                                                     misconduct by the Secretary or any other state or federal body or
                                   9                 agency, and the rationale underlying those denials.
                                  10    For now, discovery is limited to the offices of Federal Student Aid, Postsecondary Education,

                                  11    and Career, Technical, and Adult Education within the Office of the Under Secretary.

                                  12    Additionally, at this time, given “[h]eads of government agencies are not normally subject to
Northern District of California
 United States District Court




                                  13    deposition,” class counsel may not yet depose the Secretary. Kyle Engineering Co. v. Kleppe,

                                  14    600 F.2d 226, 231 (9th Cir. 1979). Extraordinary circumstances, however — for example, if

                                  15    the Secretary has unique first-hand knowledge or necessary information cannot be obtained

                                  16    through other, less intrusive means — may justify such a deposition at a later date. See, e.g.,

                                  17    Lederman v. New York City Dep’t of Parks & Rec., 731 F.3d 199, 203 (2d Cir. 2013).

                                  18         The class may seek further depositions, or expansion or extension of discovery via letter

                                  19    brief, to which the Secretary will have the opportunity to respond. At the end of this discovery

                                  20    period, the class shall move for summary judgment as to the lawfulness of the Secretary’s

                                  21    delay and the lawfulness of the perfunctory denial notice. The Secretary may then oppose

                                  22    and/or cross move for the same.

                                  23         3.      ORDER TO SHOW CAUSE.
                                  24         This leads to the final question. May the Secretary keep issuing potentially unlawful

                                  25    perfunctory denials while we complete discovery and litigate the merits?

                                  26         Through the class comment period and at the October 1 hearing, the undersigned has

                                  27    been struck by the scope of the problem here. The consistency and passion with which the

                                  28    nearly one hundred thirty written commenters, three hundred speaking requests, and the
                                                                                       16
                                                                            Add. 28
                                       Case
                                        Case3:21-mc-80075-WHA
                                             3:19-cv-03674-WHA Document
                                                               Document59-2
                                                                        146 Filed 10/19/20
                                                                                  06/02/21 Page 17
                                                                                                31 of 17
                                                                                                      125




                                   1    fourteen speakers at the fairness hearing have told their stories leads to the conclusion that their

                                   2    voices are not individual, special cases within the class, but representatives of the class’s

                                   3    shared trauma. This is not an attorney-driven case. Class members have a genuine interest;

                                   4    they sought opportunity via higher education only to be to be deceived by for-profit institutions

                                   5    and, at least in some cases, saddled with crushing debt.

                                   6         To maintain the status quo until the merits can be litigated, the question arises whether

                                   7    the denials ought to be preliminarily enjoined. Both parties shall show cause why the

                                   8    Secretary should not be enjoined from further denial of class members’ borrower-defense

                                   9    applications until a ruling on that form of denial can be had.

                                  10                                            CONCLUSION

                                  11         Final approval of the proposed settlement is DENIED. Discovery (within the bounds

                                  12    described above) closes DECEMBER 24. The class’s motion for summary judgment is due
Northern District of California
 United States District Court




                                  13    JANUARY 7 AT NOON, to be heard on the ordinary 35-day track (subject to the Secretary’s cross

                                  14    motion). The October 22 hearing is VACATED. The parties SHALL SHOW CAUSE why the

                                  15    Secretary should not be enjoined as described above by OCTOBER 30 AT NOON.

                                  16         IT IS SO ORDERED.

                                  17

                                  18    Dated: October 19, 2020.

                                  19

                                  20
                                                                                                WILLIAM ALSUP
                                  21                                                            UNITED STATES DISTRICT JUDGE
                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                        17
                                                                             Add. 29
          Case
            Case
               3:21-mc-80075-WHA
                 3:21-mc-80075-WHADocument
                                    Document
                                           59-2
                                             34 Filed
                                                Filed 06/02/21
                                                      04/20/21 Page
                                                               Page 32
                                                                    1 ofof29
                                                                           125




 1   SARAH E. HARRINGTON
     Deputy Assistant Attorney General
 2   STEPHANIE HINDS
     Acting United States Attorney
 3   MARCIA BERMAN
     Assistant Branch Director
 4   R. CHARLIE MERRITT
     KEVIN P. HANCOCK
 5   Trial Attorneys
     U.S. Department of Justice
 6   Civil Division, Federal Programs Branch
     1100 L Street, N.W.
 7   Washington, DC 20530
 8   Telephone: (202) 514-3183
     E-mail: kevin.p.hancock@usdoj.gov
 9
     Attorneys for Defendants
10
11
                              UNITED STATES DISTRICT COURT
12                      FOR THE NORTHERN DISTRICT OF CALIFORNIA

13                                    SAN FRANCISCO DIVISION

14
      IN RE SUBPOENA SERVED ON FORMER
15    SECRETARY OF EDUCATION                               No. 3:21-mc-80075-WHA
      ELISABETH DEVOS
16                                                         DEFENDANT U.S. DEPARTMENT OF
17                                                         EDUCATION’S MOTION TO QUASH
                                                           RULE 45 DEPOSITION SUBPOENA
18
                                                           Date: May 18, 2021
19
                                                           Time: 8:00 a.m.
20                                                         Honorable William Alsup

21
22
23
24
25
26
27
28


               Defendant U.S. Department of Education’s Motion to Quash Rule 45 Deposition Subpoena
                                               3:21-mc-80075-WHA
                                                   Add.
                                                      i 30
             Case
               Case
                  3:21-mc-80075-WHA
                    3:21-mc-80075-WHADocument
                                       Document
                                              59-2
                                                34 Filed
                                                   Filed 06/02/21
                                                         04/20/21 Page
                                                                  Page 33
                                                                       2 ofof29
                                                                              125




                                                        TABLE OF CONTENTS
 1
 2   INTRODUCTION .......................................................................................................................... 1

 3   BACKGROUND ............................................................................................................................ 3

 4             I.         INITIAL PROCEEDINGS IN SWEET V. CARDONA ........................................... 3

 5             II.        THE COURT’S DENIAL OF THE PARTIES’ SETTLEMENT
                          AGREEMENT AND ORDERING OF A FIRST ROUND
 6                        OF DISCOVERY.................................................................................................... 4
 7             III.       PLAINTIFFS’ REQUEST TO DEPOSE FORMER
                          SECRETARY DEVOS ........................................................................................... 5
 8
               IV.        THE MOTION TO QUASH PROCEEDINGS ...................................................... 7
 9
10             V.         ADDITIONAL AND ONGOING DOCUMENT DISCOVERY
                          IN SWEET ............................................................................................................... 8
11
     ARGUMENT .................................................................................................................................. 9
12
               I.         FORMER AND NON-PARTY CABINET OFFICIALS ARE
13                        PROTECTED FROM TESTIFYING ABOUT THE REASONS
                          FOR THEIR OFFICIAL DECISIONS ................................................................... 9
14
               II.        PLAINTIFFS CANNOT ESTABLISH EXTRAORDINARY
15                        CIRCUMSTANCES TO JUSTIFY DEPOSING A FORMER
                          CABINET OFFICIAL .......................................................................................... 15
16
                          A.         Plaintiffs Have Not Reasonably Exhausted Other Less
17                                   Intrusive Means to Obtain the Information They Claim
                                     to Seek from the Former Secretary ........................................................... 15
18
                          B.         Plaintiffs Cannot Demonstrate that the Former Secretary
19                                   Has First-Hand Knowledge that Is Unique and Essential
20                                   to Their Case ............................................................................................. 19

21                                   1. Information Regarding the Form Denial Letters .................................. 20

22                                   2. Information Regarding the Department’s Alleged Delay ..................... 22

23                                   3. Information Regarding Borrower Defense Policy ................................ 23

24   CONCLUSION ............................................................................................................................. 24
25
26
27
28


                      Defendant U.S. Department of Education’s Motion to Quash Rule 45 Deposition Subpoena
                                                               3:21-mc-80075-WHA
                                                                    Add.
                                                                      ii 31
             Case
               Case
                  3:21-mc-80075-WHA
                    3:21-mc-80075-WHADocument
                                       Document
                                              59-2
                                                34 Filed
                                                   Filed 06/02/21
                                                         04/20/21 Page
                                                                  Page 34
                                                                       3 ofof29
                                                                              125




 1                                                  TABLE OF AUTHORITIES
 2   CASES
 3
     Apple Inc. v. Samsung Elecs. Co., Ltd,
 4    282 F.R.D. 259 (N.D. Cal. 2012) ............................................................................................... 12

 5   Bey v. City of New York,
      No. 99 CIV.3873LMMRLE, 2007 WL 3010023 (S.D.N.Y. Oct. 15, 2007) ............................. 13
 6
 7   Bogan v. City of Boston,
      489 F.3d 417 (1st Cir. 2007) ...................................................................................................... 10
 8
     California v. United States,
 9    No. C 05-0328 JSW MEJ, 2006 WL 2621647 (N.D. Cal. Sept. 12, 2006) ............. 11, 17, 18, 22
10
     Conforti v. St. Joseph‘s Healthcare Sys., Inc.,
11    No. 2:17-cv-0050, 2019 WL 3847994 (D.N.J. Aug. 15, 2019) ................................................. 10

12   Croddy v. FBI,
      No. 00-cv-0651, 2005 WL 8168910 (D.D.C. Mar. 30, 2005) ................................................... 13
13
14   Cusumano v. Microsoft Corp.,
      162 F.3d 708 (1st Cir. 1998) ...................................................................................................... 13
15
     Dep’t of Commerce v. New York,
16    139 S. Ct. 2551 (2019) ............................................................................................................... 10
17   Dobson v. Vail,
18    No. C10-5233/KLS, 2011 WL 4404146 (W.D. Wash. Sept. 21, 2011) .................................... 13

19   FDIC v. Galan-Alvarez,
      No. 1:15-MC-00752 (CRC), 2015 WL 5602342 (D.D.C. Sept. 4, 2015)................ 10, 12, 13, 20
20
21   First Resort, Inc. v. Herrera,
       No. CV 11-5534 SBA (KAW), 2014 WL 589054 (N.D. Cal. Feb. 14, 2014) .............. 11, 15, 20
22
     Franklin Sav. Ass’n v. Ryan,
23    922 F.2d 209 (4th Cir. 1991) ..................................................................................................... 10
24   Gil v. Cty. of Suffolk,
25    No. CV06-1683(LDW)(ARL), 2007 WL 2071701 (E.D.N.Y. July 13, 2007).......................... 13

26   Gray v. Kohl,
      No. 07-10024-CIV, 2008 WL 1803643 (S.D. Fla. Apr. 21, 2008) ............................................ 12
27
     Harmston v. City & Cty. of San Francisco,
28
      No. C07-01186 SI, 2007 WL 3306526 (N.D. Cal Nov. 6, 2007) .................................. 16, 18, 19

                    Defendant U.S. Department of Education’s Motion to Quash Rule 45 Deposition Subpoena
                                                              3:21-mc-80075-WHA
                                                                  Add.
                                                                    iii 32
             Case
               Case
                  3:21-mc-80075-WHA
                    3:21-mc-80075-WHADocument
                                       Document
                                              59-2
                                                34 Filed
                                                   Filed 06/02/21
                                                         04/20/21 Page
                                                                  Page 35
                                                                       4 ofof29
                                                                              125




     In re Cheney,
 1
       544 F.3d 311 (D.C. Cir. 2008) ................................................................................................... 11
 2
     In re Commodity Future Trading Comm’n,
 3     941 F.3d 869 (7th Cir. 2019) ..................................................................................................... 11
 4   In re Dep’t of Commerce,
 5     139 S. Ct. 16 (2018) ................................................................................................................... 10

 6   In re FDIC,
       58 F.3d 1055 (5th Cir. 1995) ..................................................................................................... 11
 7
     In re McCarthy,
 8     636 F. App’x 142 (4th Cir. 2015) .............................................................................................. 11
 9
     In re United States (Bernanke),
10     542 F. App’x 944 (Fed. Cir. 2013) ............................................................................................ 13
11   In re United States (Holder),
       197 F.3d 310 (8th Cir. 1999) ............................................................................................... 11, 15
12
13   In re United States (Jackson),
       624 F.3d 1362 (11th Cir. 2010) ........................................................................................... 10, 11
14
     In re United States (Kessler),
15     985 F.2d 510 (11th Cir. 1993) ................................................................................................... 11
16
     Kyle Eng'g Co. v. Kleppe,
17    600 F.2d 226 (9th Cir. 1979) ............................................................................................... 11, 12
18   Lederman v. New York City Dep't of Parks & Rec.,
      731 F.3d 199 (2nd Cir. 2013)......................................................................................... 10, 12, 15
19
20   Moriah v. Bank of China Ltd.,
      72 F. Supp. 3d 437 (S.D.N.Y. 2014).......................................................................................... 13
21
     Raymond v. City of New York,
22    No. 15-cv-6885, 2020 WL 1067482 (S.D.N.Y. Mar. 5, 2020) .................................................. 13
23
     San Francisco Min. Exch. v. Sec. & Exch. Comm’n,
24     378 F.2d 162 (9th Cir. 1967) ..................................................................................................... 12

25   Simplex Time Recorder Co. v. Sec’y of Labor,
       766 F.2d 575 (D.C. Cir. 1985) ................................................................................................... 11
26
27   Sykes v. Brown,
       90 F.R.D. 77 (E.D. Pa. 1981) ..................................................................................................... 12
28


                    Defendant U.S. Department of Education’s Motion to Quash Rule 45 Deposition Subpoena
                                                               3:21-mc-80075-WHA
                                                                   Add.
                                                                     iv 33
             Case
               Case
                  3:21-mc-80075-WHA
                    3:21-mc-80075-WHADocument
                                       Document
                                              59-2
                                                34 Filed
                                                   Filed 06/02/21
                                                         04/20/21 Page
                                                                  Page 36
                                                                       5 ofof29
                                                                              125




     United States v. Morgan,
 1
      313 U.S. 409 (1941) ............................................................................................................ passim
 2
     United States v. Wal-Mart Stores, Inc.,
 3    No. CIV.A.PJM-01-CV-152, 2002 WL 562301 (D. Md. Mar. 29, 2002) ........................... 13, 14
 4   Walker v. NCNB Nat’l Bank of Fla.,
 5    810 F. Supp. 11 (D.D.C. 1993) ............................................................................................ 12, 19

 6   Warren Bank v. Camp,
      396 F.2d 52 (6th Cir. 1968) ....................................................................................................... 11
 7
     Willer v. Las Vegas Valley Water Dist.,
 8    176 F.3d 486 (9th Cir. 1999) ............................................................................................... 10, 12
 9
     William Jefferson & Co. v. Bd. of Assessment & Appeals No. 3 for Orange Cty.,
10    482 F. App'x 273 (9th Cir. 2012) ............................................................................................... 10
11   STATUTES
12   5 U.S.C. § 706(1) ............................................................................................................................ 3
13
     5 U.S.C. § 5312 ............................................................................................................................. 14
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                    Defendant U.S. Department of Education’s Motion to Quash Rule 45 Deposition Subpoena
                                                                3:21-mc-80075-WHA
                                                                     Add.
                                                                       v 34
          Case
            Case
               3:21-mc-80075-WHA
                 3:21-mc-80075-WHADocument
                                    Document
                                           59-2
                                             34 Filed
                                                Filed 06/02/21
                                                      04/20/21 Page
                                                               Page 37
                                                                    6 ofof29
                                                                           125




 1                          NOTICE OF MOTION AND MOTION TO QUASH
 2             Notice is hereby given that on May 18, 2021 at 8:00 a.m., before the Honorable William
 3   Alsup, the U.S. Department of Education (“Department”) will move this Court under Federal Rule
 4   of Civil Procedure 45(d)(3)(A) to quash the non-party subpoena Plaintiffs have served upon former
 5   U.S. Secretary of Education Elisabeth (“Betsy”) DeVos. 1 See Ex. A (Subpoena and Notice of
 6   Deposition). That subpoena orders Ms. DeVos to appear for a deposition in Vero Beach, Florida
 7   on “February 25, 2021 or a date mutually agreeable to the Parties.” Id. The parties have agreed
 8   that the compliance date for the subpoena should be stayed pending a final order on this motion to
 9   quash. See Ex. B.
10                         MEMORANDUM OF POINTS AND AUTHORITIES
11                                              INTRODUCTION
12             The Department respectfully requests that this Court quash Plaintiffs’ subpoena seeking a
13   non-party deposition of a former Cabinet secretary. The underlying lawsuit is an Administrative
14   Procedure Act (“APA”) case where a class of student-loan borrowers challenges the Department’s
15   adjudication of their loan-discharge applications. Sweet v. Cardona, Civ. No. 3:19-cv-3675-WHA
16   (N.D. Cal.). The Department has produced a certified administrative record, and in response to
17   the Court’s discovery orders, provided four deponents who gave roughly 28 hours of testimony,
18   responded to 49 requests for production of documents and 20 interrogatories, and produced thou-
19   sands of documents. Document discovery is still ongoing today. As recently as March 31, 2021,
20   Defendants produced approximately 500 documents, in addition to the more than 2,300 documents
21   produced in December 2020 and January 2021. On April 16, 2021, Plaintiffs propounded addi-
22   tional document requests. Nothing in the record to date indicates that former Secretary DeVos had
23   any first-hand involvement in, much less unique knowledge of, the facts relating to Plaintiffs’
24   claims.
25
     1
             Former Secretary DeVos is represented in her official capacity by the U.S. Department of
26   Justice (“DOJ”) in light of DOJ’s representation of Defendant U.S. Department of Education in
     the underlying litigation and the government’s interest in the information that former officials ac-
27   quire during their time in government. The former Secretary is represented in her personal capac-
     ity by private counsel. See ECF No. 31. This filing should not be construed to waive any argu-
28   ments raised by Ms. DeVos.
                  Defendant U.S. Department of Education’s Motion to Quash Rule 45 Deposition Subpoena
                                                  3:21-mc-80075-WHA
                                                           1

                                                      Add. 35
           Case
             Case
                3:21-mc-80075-WHA
                  3:21-mc-80075-WHADocument
                                     Document
                                            59-2
                                              34 Filed
                                                 Filed 06/02/21
                                                       04/20/21 Page
                                                                Page 38
                                                                     7 ofof29
                                                                            125




 1           Plaintiffs’ subpoena of a former Presidential Cabinet secretary is an extraordinary request:
 2   applying the “Apex Doctrine,” courts have held that current and former heads of government agen-
 3   cies are almost never subject to deposition in civil litigation. As those courts have explained, such
 4   officials rarely have unique information regarding administrative challenges and other civil litiga-
 5   tion, and if the judiciary were to subject current and former high-level Executive branch officials
 6   to deposition in such cases, it would threaten the separation of powers, chill agency decisionmak-
 7   ing, discourage public service, and create potential for abuse or harassment. These dangers are at
 8   their peak when, as here, the official at issue was a Cabinet secretary who reported directly to the
 9   President. Indeed, the Supreme Court first warned in United States v. Morgan, 313 U.S. 409, 421-
10   22 (1941), that it is “not the function of the court to probe the mental processes of [a Cabinet]
11   Secretary” by subjecting them to deposition.
12           The extraordinary circumstances that must exist to justify a deposition of a former Cabinet
13   official do not exist here. Plaintiffs cannot show, as they must, (1) that the former Secretary has
14   relevant first-hand knowledge, (2) that any such knowledge would be uniquely held by the former
15   Secretary and thus not obtainable from another source, and (3) that any such knowledge would be
16   essential to their case.
17           Plaintiffs cannot demonstrate that the knowledge they claim the former Secretary possesses
18   is uniquely held by her because they have not exhausted other, less intrusive means to obtain that
19   information. Plaintiffs rejected the Department’s offers to explore alternative sources, elected to
20   use only four of the five depositions for other Department officials made available to them by the
21   Court’s October 19, 2020 discovery order, never took a Rule 30(b)(6) deposition, never served any
22   requests for admission, did not use all of their available interrogatories, and did not use the inter-
23   rogatories they did ask to inquire into topics they now claim—incorrectly—are uniquely within
24   the former Secretary’s knowledge. Moreover, document discovery in this case remains ongoing;
25   at the very least, Plaintiffs should be required first to receive and review the additional responsive
26   documents the Department will produce before any determination is made whether the former
27   Secretary has unique knowledge of facts that cannot be obtained through other, less intrusive
28   means. Indeed, the discovery Plaintiffs have taken from Department decisionmakers so far has
                Defendant U.S. Department of Education’s Motion to Quash Rule 45 Deposition Subpoena
                                                3:21-mc-80075-WHA
                                                         2

                                                    Add. 36
           Case
             Case
                3:21-mc-80075-WHA
                  3:21-mc-80075-WHADocument
                                     Document
                                            59-2
                                              34 Filed
                                                 Filed 06/02/21
                                                       04/20/21 Page
                                                                Page 39
                                                                     8 ofof29
                                                                            125




 1   produced voluminous amounts of evidence, and Plaintiffs do not claim that they are unable to
 2   move for summary judgment based on the existing record, providing further evidence that the
 3   deposition is not necessary.
 4           Even had Plaintiffs exhausted alternative sources, based on the current record, they could
 5   not establish that the former Secretary has any unique first-hand knowledge that is essential to
 6   their case. In fact, the still-growing record in this case, including the more than 500 documents
 7   Defendants produced just three weeks ago, does not show that the former Secretary had any first-
 8   hand involvement in the relevant facts of this case at all. Plaintiffs are left to argue that a deposition
 9   is justified solely on the basis that the former Secretary retained ultimate policymaking authority
10   for the agency. But if that were enough, the Apex Doctrine would be a dead letter and every
11   Cabinet secretary would be subject to deposition in every case challenging their agency’s actions
12   and policies.
13           Plaintiffs’ subpoena should be quashed.
14                                              BACKGROUND
15   I.      INITIAL PROCEEDINGS IN SWEET V. CARDONA
16           In the underlying lawsuit in this matter with which the Court is familiar, Sweet v. Cardona,
17   Plaintiffs filed a class action complaint in June 2019 challenging the Department’s alleged delay
18   in issuing borrower-defense decisions. See Compl. ¶¶ 377-89, Sweet ECF No. 1. The original
19   complaint asserts a claim under APA § 706(1), which authorizes courts to “‘compel agency action
20   unlawfully withheld or unreasonably delayed.’”                  See id. ¶ 380 (quoting 5 U.S.C.
21   § 706(1)). As relief, Plaintiffs seek an order compelling the Department to “start granting or deny-
22   ing their borrower defenses.” Id. ¶ 10. 2
23           On November 14, 2019, the Department lodged a certified administrative record, Sweet
24   ECF No. 56, and later moved for summary judgment, arguing that the Department’s temporary
25   delay in issuing final borrower-defense decisions was caused by multiple factors and reflected the
26
     2
            The Court certified a class consisting of all people who borrowed a qualifying Title IV loan
27   “who have asserted a borrower defense to repayment,” and “whose borrower defense has not been
     granted or denied on the merits,” while carving out members of a separate class action. Sweet ECF
28   No. 46 at 14. The original complaint’s second count was dismissed in 2019. Sweet ECF No. 41.
                Defendant U.S. Department of Education’s Motion to Quash Rule 45 Deposition Subpoena
                                                 3:21-mc-80075-WHA
                                                         3

                                                    Add. 37
           Case
             Case
                3:21-mc-80075-WHA
                  3:21-mc-80075-WHADocument
                                     Document
                                            59-2
                                              34 Filed
                                                 Filed 06/02/21
                                                       04/20/21 Page
                                                                Page 40
                                                                     9 ofof29
                                                                            125




 1   agency’s reasonable balancing of competing priorities and the needs of federal student loan bor-
 2   rowers, Sweet ECF No. 63 at 1-2.
 3          While that motion was pending, in April 2020, the parties executed a class-action settle-
 4   ment agreement, in which the Department agreed to issue final borrower-defense decisions on the
 5   applications of class members according to a specified timeline. Sweet ECF No. 97-2. The Court
 6   preliminarily approved the proposed settlement agreement, Sweet ECF No. 103, and the parties
 7   subsequently worked toward final approval of the deal. In the meantime, both before and after the
 8   parties executed their settlement agreement, the Department continued to steadily issue final bor-
 9   rower-defense decisions, notwithstanding that the timelines set forth in the agreement had not yet
10   begun to run. See Sweet ECF No. 116. On September 17, 2020, however, Plaintiffs moved to
11   enforce the agreement in addition to seeking final approval. Sweet ECF No. 129. Plaintiffs’ mo-
12   tion to enforce took issue with the substance of certain denial notices that the Department had been
13   issuing, claiming that these notices provided insufficient reasoning. Id.
14   II.    THE COURT’S DENIAL OF THE PARTIES’ SETTLEMENT AGREEMENT AND
            ORDERING OF A FIRST ROUND OF DISCOVERY
15
            On October 19, 2020, the Court denied final approval of the settlement agreement, and
16
     denied the motion to enforce as moot, concluding that the parties had failed to reach a meeting of
17
     the minds on what constitutes a “final decision.” Sweet ECF No. 146 at 7-10. The Court also
18
     ordered a two-month expedited discovery period. Id. at 16. The Court reasoned that discovery
19
     was warranted because the Department’s administrative record indicated that reviewing borrower
20
     defense applications requires time-consuming effort, while the denial letters issued to borrowers
21
     did not on their face reflect such effort. Id. at 12-13.
22
            The Court set several limits on Plaintiffs’ ability to take “limited” discovery, “[b]earing in
23
     mind that discovery against agencies is disfavored.” Sweet ECF No. 146 at 15-16. First, it limited
24
     the time for taking discovery to an approximately two-month period, with a deadline of December
25
     24, 2020. Id. at 16-17. Second, the Court limited discovery to three discrete topics: (1) the De-
26
     partment’s “development and use of the form denial letters”; (2) the “extent to which the difficulty
27
     of reviewing borrower-defense applications actually caused or justified the Secretary’s eighteen-
28
                Defendant U.S. Department of Education’s Motion to Quash Rule 45 Deposition Subpoena
                                                3:21-mc-80075-WHA
                                                         4

                                                    Add. 38
            Case
             Case3:21-mc-80075-WHA
                   3:21-mc-80075-WHA Document
                                      Document59-2
                                               34 Filed
                                                   Filed 04/20/21
                                                         06/02/21 Page
                                                                  Page 10
                                                                       41 of
                                                                          of 29
                                                                             125




 1   month delay”; and (3) the “extent to which the Secretary has denied applications of students who
 2   have attended schools” subject to certain findings of misconduct. Id. at 16. Third, the Court al-
 3   lowed Plaintiffs to take written discovery and up to “five fact depositions of relevant decisionmak-
 4   ers” from offices “within the Office of the Under Secretary.” Id. And fourth, most pertinent here,
 5   the Court specifically stated that “given [that] heads of government agencies are not normally
 6   subject to deposition, class counsel may not yet depose the Secretary. . . . Extraordinary circum-
 7   stances, however — for example, if the Secretary has unique first-hand knowledge or necessary
 8   information cannot be obtained through other, less intrusive means — may justify such a deposi-
 9   tion at a later date.” Id. (internal quotations and cites omitted). Finally, the October 19 discovery
10   Order allows Plaintiffs to “seek further depositions, or expansion or extension of discovery via
11   letter brief.” Id.
12           On November 6 and 11, 2020, Plaintiffs served Defendants with two sets of written dis-
13   covery requests consisting of 49 requests for production and 20 interrogatories. After serving
14   timely objections and responses, Defendants responded to Plaintiffs’ first and second sets of inter-
15   rogatories on December 7 and 10, 2020, respectively; made a substantial production of documents
16   on December 23, 2020; and supplemented their interrogatory responses and document production
17   on January 14, 2021. Additionally, Plaintiffs noticed and conducted four of the five depositions
18   that the court made available to them for “relevant decisionmakers” other than the Secretary. The
19   four deponents were then-Under Secretary Diane Jones, Borrower Defense Unit (“BDU”) Director
20   Colleen Nevin, then-Federal Student Aid (“FSA”) Chief Operating Officer Mark Brown, and for-
21   mer Under Secretary and former Acting FSA Chief Operating Officer James Manning. Plaintiffs
22   did not notice a fifth deposition.
23   III.    PLAINTIFFS’ REQUEST TO DEPOSE FORMER SECRETARY DEVOS
24           On January 6, 2021, Plaintiffs informed Defendants by telephone that they intended to seek
25   to depose then-Secretary DeVos. Sweet ECF No. 171 at 5. The next day, January 7, Defendants
26   sent Plaintiffs a letter requesting that they identify “the information that you seek to solicit from
27   the Secretary that you have not been able to obtain elsewhere,” and stating that they were “open
28   to exploring other, less intrusive means of providing your requested discovery.” Id. Defendants
                Defendant U.S. Department of Education’s Motion to Quash Rule 45 Deposition Subpoena
                                                3:21-mc-80075-WHA
                                                         5

                                                    Add. 39
           Case
            Case3:21-mc-80075-WHA
                  3:21-mc-80075-WHA Document
                                     Document59-2
                                              34 Filed
                                                  Filed 04/20/21
                                                        06/02/21 Page
                                                                 Page 11
                                                                      42 of
                                                                         of 29
                                                                            125




 1   pointed out that Plaintiffs had taken only four of their five available depositions for relevant deci-
 2   sionmakers from offices “within the Office of the Under Secretary, and that Defendants would be
 3   “open to further conferring about a different deponent who might have relevant knowledge.” Id.
 4   Defendants also noted that the parties had seven days to work out any differences relating to De-
 5   fendants’ responses to interrogatories. Id. Later that evening, Secretary DeVos announced her
 6   resignation, which was effective the next day, January 8, 2021.
 7          On January 8, Plaintiffs responded to Defendants’ letter, asserting that the four Department
 8   officials they deposed “all left holes that can only be filled by Secretary’s DeVos’s personal
 9   knowledge” on topics “including but not limited to” (1) “[t]he development and approval of” the
10   form denial notices; (2) “[w]ho ordered FSA to stop issuing borrower defense decisions” and why;
11   and (3) “Borrower Defense Policy.” Sweet ECF No. 171 at 8-9 (emphasis omitted). Plaintiffs
12   acknowledged that the parties had agreed that Defendants would let Plaintiffs know by January 14
13   whether Defendants would supplement their response to Interrogatory No. 16—which is similar
14   to Plaintiffs’ first proposed deposition category for the former Secretary. Id. at 9; see also id. at 1
15   & n.2. But Plaintiffs stated that their desire to depose the former Secretary “would not be satisfied
16   by a more fulsome response to Interrogatory No. 16.” Id. at 9. Plaintiffs’ letter concluded by
17   giving Defendants less than one business day to respond. Id.
18          Defendants responded the next business day, January 11, and informed Plaintiffs that the
19   Department was exploring whether it could provide the information Plaintiffs sought through less
20   intrusive means. Sweet ECF No. 171 at 11. Defendants requested a “reasonable amount of time
21   for the Department to continue this investigation.” Id. Two-and-a-half hours later, Plaintiffs re-
22   sponded with a letter stating that they had “given [Defendants] enough time to consider our re-
23   quest,” and that “today we will move the Court accordingly.” Id. at 14.
24          Later that same day, Plaintiffs filed a letter brief with this Court seeking leave to take the
25   former Secretary’s deposition. Sweet ECF No. 171. The next day, January 12, the Court ordered
26   that Plaintiffs could only pursue a private party’s deposition through a Rule 45 subpoena. Sweet
27   ECF No. 172.
28
                Defendant U.S. Department of Education’s Motion to Quash Rule 45 Deposition Subpoena
                                                3:21-mc-80075-WHA
                                                         6

                                                    Add. 40
           Case
            Case3:21-mc-80075-WHA
                  3:21-mc-80075-WHA Document
                                     Document59-2
                                              34 Filed
                                                  Filed 04/20/21
                                                        06/02/21 Page
                                                                 Page 12
                                                                      43 of
                                                                         of 29
                                                                            125




 1          On January 27, 2021, the Department accepted service on behalf of the former Secretary
 2   of Plaintiffs’ Rule 45 subpoena, see Ex. A, on the condition that the place of compliance would be
 3   Vero Beach, Florida, where Ms. DeVos resides part time, see Ex. C. Plaintiffs further agreed that
 4   although the deposition would be noticed to take place on February 25, 2021, the deposition should
 5   not take place until after a final order on a motion to quash the deposition. See Ex. B.
 6   IV.    THE MOTION TO QUASH PROCEEDINGS
 7          On February 8, 2021, the Department and former Secretary DeVos in her personal capacity
 8   filed a motion to quash Plaintiffs’ subpoena in the U.S. District Court for the Southern District of
 9   Florida. See In re Subpoena Served on Elisabeth DeVos, 2:21-mc-14073 (S.D. Fla.) (“In re DeVos
10   (S.D. Fla.)”), ECF No. 1; see also Fed. R. Civ. P. 45(d)(3)(A) (explaining that a nonparty’s chal-
11   lenge to a Rule 45 subpoena must be litigated in the “court for the district where compliance is
12   required”). The motion to quash was assigned to a Magistrate Judge without the consent of the
13   parties. In re DeVos (S.D. Fla.), ECF No. 4. Plaintiffs then filed a motion to transfer the motion
14   to quash to this Court, which the Department and Ms. DeVos opposed. In re DeVos (S.D. Fla.),
15   ECF Nos. 12, 18-19. On April 7, 2021, after the parties fully briefed the motion to quash and
16   motion to transfer, the Magistrate Judge issued an order granting Plaintiffs’ motion to transfer,
17   closing the case, and directing the clerk of court to transfer the matter to this Court. In re DeVos
18   (S.D. Fla.), ECF No. 28.
19          Two days later, on April 9, 2021, former Secretary DeVos filed an expedited motion with
20   District Judge Jose E. Martinez of the Southern District of Florida to stay the Magistrate Judge’s
21   transfer order to allow time “so that she may exercise her right under Rule 72 to file timely objec-
22   tions” with the District Judge by April 21, 2020. In re DeVos (S.D. Fla.), ECF 30 at 3. On April
23   12, that motion was denied. In re DeVos (S.D. Fla.), ECF 31. On April 13, this Court issued an
24   order setting a briefing schedule for the motion to quash and set a hearing for May 18. ECF No.
25   30. Two days later, on April 15, former Secretary DeVos filed a petition for a writ of mandamus
26   with the U.S. Court of Appeals for the Eleventh Circuit. See Emergency Petition for a Writ of
27   Mandamus, In re Elizabeth DeVos, No. 21-11239-D (11th Cir.) (Apr. 15, 2021). That petition
28   asks the Eleventh Circuit to reverse the Magistrate Judge’s order transferring the motion to quash
               Defendant U.S. Department of Education’s Motion to Quash Rule 45 Deposition Subpoena
                                               3:21-mc-80075-WHA
                                                        7

                                                   Add. 41
          Case
           Case3:21-mc-80075-WHA
                 3:21-mc-80075-WHA Document
                                    Document59-2
                                             34 Filed
                                                 Filed 04/20/21
                                                       06/02/21 Page
                                                                Page 13
                                                                     44 of
                                                                        of 29
                                                                           125




 1   to this Court, and to grant the motion to quash. See id. at 10-11. The next day, April 16, the
 2   Eleventh Circuit issued an order directing respondents, including the Sweet Plaintiffs, to answer
 3   Ms. DeVos’s mandamus petition by Friday, April 23, 2021. See ECF No. 31-1 at 5-6.
 4   V.     ADDITIONAL AND ONGOING DOCUMENT DISCOVERY IN SWEET
 5          In parallel with the motion to quash proceedings, Plaintiffs have pursued additional docu-
 6   ment discovery before this Court in Sweet. On February 4, 2021, shortly after serving their sub-
 7   poena upon former Secretary DeVos, Plaintiffs filed a motion to compel the Department to produce
 8   additional documents responsive to the same topics on which Plaintiffs seek to depose the former
 9   Secretary, including, “why the Department delayed deciding any BD applications.” Sweet ECF
10   No. 176 at 2. After a hearing on Plaintiffs’ motion, the Court issued an order on March 10 requir-
11   ing the Department to produce five categories of additional documents from certain custodians—
12   including former Secretary DeVos—by March 31, 2021. Sweet ECF No. 191 at 2. Among other
13   documents, the March 10 Order requires the Department to produce further documents responsive
14   to the first four of Plaintiffs’ November 6, 2020 requests for production (as amended on Dec. 10,
15   2020). Id. at 2, ¶ 3. Those four requests seek documents sufficient to show any direction given to
16   the Department’s BDU to stop or resume processing any approvals or denials of borrower defense
17   applications. See Ex. D (Pls.’ First Request for Prod. of Docs. to Defs. (Narrowed Proposal) at 7-
18   8 (Dec. 10, 2020)).
19          The Department conducted the search required by the March 10 Order, and on March 31,
20   produced approximately 500 responsive documents to Plaintiffs, followed by a privilege log on
21   April 9. As Plaintiffs have observed, the Department’s “March 31 document production included
22   only two emails sent to former Secretary DeVos . . . [and] did not include any emails from the
23   former Secretary.” See Ex. E (Letter from Rebecca C. Ellis, Counsel for Plaintiffs to R. Charlie
24   Merritt, Counsel for the Department at 2 (Apr. 16, 2021)). Moreover, Plaintiffs admit that the
25   Department’s privilege log for the March 31 production does “not include a single email sent to
26   or from former Secretary DeVos” and includes “only two documents with former Secretary DeVos
27   listed as the custodian.” Id. And although certain entries on the log mention former Secretary
28
               Defendant U.S. Department of Education’s Motion to Quash Rule 45 Deposition Subpoena
                                               3:21-mc-80075-WHA
                                                        8

                                                   Add. 42
             Case
              Case3:21-mc-80075-WHA
                    3:21-mc-80075-WHA Document
                                       Document59-2
                                                34 Filed
                                                    Filed 04/20/21
                                                          06/02/21 Page
                                                                   Page 14
                                                                        45 of
                                                                           of 29
                                                                              125




 1   DeVos, they indicate only that the former Secretary “receive[d] information relating to borrower
 2   defense” during the relevant time period from other Department employees. Id.
 3            Four days ago, on April 16, pursuant to the Court’s March 10 Order, Sweet, ECF No. 191
 4   at 3, ¶ 7, Plaintiffs served Defendants with a request for the production of seven additional cate-
 5   gories of documents. See Ex. E at 1-2. Two of those categories seek additional documents spe-
 6   cifically relating to former Secretary DeVos. Id. at 2, ¶¶ 5-6. The date the Department’s produc-
 7   tion is due has yet to be determined.
 8            Finally, on April 13, the Court granted Plaintiffs’ motion for leave to supplement their
 9   complaint, which adds three new APA claims to their § 706(1) claim. Sweet ECF No. 196. The
10   new claims are based on “additional evidence” Plaintiffs “received through discovery in Sweet,
11   Sweet ECF No. 192 at 3-4, and Plaintiffs’ supplemental pleading attaches as exhibits hundreds of
12   pages of those discovery materials, including deposition transcripts, interrogatory responses, and
13   documents, Sweet ECF Nos. 192-193. Plaintiffs represent that “no further discovery” beyond what
14   this Court has already addressed is needed to pursue any of these new claims. Sweet ECF No. 192
15   at 8.
16                                                ARGUMENT
17   I.       FORMER AND NON-PARTY CABINET OFFICIALS ARE PROTECTED FROM
              TESTIFYING ABOUT THE REASONS FOR THEIR OFFICIAL DECISIONS
18
              Applying the protections of Rule 45 and the Apex Doctrine, courts have routinely held that
19
     high-ranking government officials—especially Cabinet secretaries and including nonparty former
20
     officials—should not be deposed or called to testify regarding an agency’s reasons for taking ac-
21
     tion, or facts regarding, official action, absent exceptional circumstances.
22
              For any nonparty from whom discovery is sought, Rule 45 states that the Court “must quash
23
     or modify a subpoena that . . . subjects a person to undue burden,” or that “requires disclosure of
24
     privileged or other protected matter, if no exception or waiver applies[.]” Fed. R. Civ. P.
25
     45(d)(3)(A)(iii) & (iv). “Generally, courts afford greater protection to non-parties in discovery,
26
     and nonparty subpoenas must meet a higher standard of relevance than subpoenas directed toward
27
28
                 Defendant U.S. Department of Education’s Motion to Quash Rule 45 Deposition Subpoena
                                                 3:21-mc-80075-WHA
                                                          9

                                                     Add. 43
          Case
           Case3:21-mc-80075-WHA
                 3:21-mc-80075-WHA Document
                                    Document59-2
                                             34 Filed
                                                 Filed 04/20/21
                                                       06/02/21 Page
                                                                Page 15
                                                                     46 of
                                                                        of 29
                                                                           125




 1   parties.” Conforti v. St. Joseph‘s Healthcare Sys., Inc., No. 2:17-cv-0050, 2019 WL 3847994, at
 2   *2 (D.N.J. Aug. 15, 2019).
 3          Where the nonparty from whom discovery is sought is a high-ranking government official,
 4   as here, the nonparty is also protected by the Apex Doctrine, which bars requiring the official to
 5   testify absent “extraordinary circumstances” justifying the deposition. See, e.g., FDIC v. Galan-
 6   Alvarez, No. 1:15-MC-00752 (CRC), 2015 WL 5602342, at *3 (D.D.C. Sept. 4, 2015). 3 This
 7   principle was first articulated by the Supreme Court in United States v. Morgan, where it stated
 8   that the Secretary of Agriculture—who had already been “questioned at length” in a deposition
 9   authorized by the district court—“should never have been subjected to this examination” because
10   it is “not the function of the court to probe the mental processes of the Secretary.” 313 U.S. at
11   421-22. More recently, the Supreme Court stayed a district court’s order allowing the deposition
12   of the Secretary of Commerce in an APA case, where the Solicitor General had argued that Morgan
13   required the stay. In re Dep’t of Commerce, 139 S. Ct. 16, 16-17 (2018). 4 The Supreme Court
14   later reaffirmed that it was appropriate for discovery to “not include the deposition of the Secretary
15   himself,” even though the Court had otherwise concluded that extra-record discovery in that case
16   was justified. Dep’t of Commerce v. New York, 139 S. Ct. 2551, 2574 (2019).
17          Following Morgan, courts across the nation, including the Ninth Circuit and in this District,
18   have routinely held under the Apex Doctrine that high-ranking government officials should not be
19   “deposed or called to testify regarding the reasons for taking official action.” Lederman, 731 F.3d
20   199, 203-204 (2nd Cir. 2013); see also William Jefferson & Co. v. Bd. of Assessment & Appeals
21   No. 3 for Orange Cty., 482 F. App'x 273, 274 (9th Cir. 2012); In re United States (Jackson), 624
22   F.3d 1368, 1372-73 (11th Cir. 2010); Bogan v. City of Boston, 489 F.3d 417, 423 (1st Cir. 2007);
23   Willer v. Las Vegas Valley Water Dist., 176 F.3d 486 (9th Cir. 1999) (table op.); In re United
24   States (Kessler), 985 F.2d 510, 512 (11th Cir. 1993); Franklin Sav. Ass’n v. Ryan, 922 F.2d 209,
25   3
             The Apex Doctrine shifts the burden of persuasion to the party seeking discovery, even
26   though a party moving to quash ordinarily bears the burden of persuasion. See, e.g., Galan-Alva-
     rez, 2015 WL 5602342, at *3.
27   4
             See Renewed Application for a Stay at 29-32, In re Dep’t of Commerce, 139 S. Ct. 16
     (2018) (No. 18A375) (citing Morgan and arguing that “in a challenge to an agency decision, it is
28   ‘not the function of the court to probe the mental processes of the Secretary’”).
                Defendant U.S. Department of Education’s Motion to Quash Rule 45 Deposition Subpoena
                                                3:21-mc-80075-WHA
                                                        10

                                                    Add. 44
           Case
            Case3:21-mc-80075-WHA
                  3:21-mc-80075-WHA Document
                                     Document59-2
                                              34 Filed
                                                  Filed 04/20/21
                                                        06/02/21 Page
                                                                 Page 16
                                                                      47 of
                                                                         of 29
                                                                            125




 1   211 (4th Cir. 1991); Simplex Time Recorder Co. v. Sec’y of Labor, 766 F.2d 575, 586-87 (D.C.
 2   Cir. 1985); Kyle Eng'g Co. v. Kleppe, 600 F.2d 226, 231 (9th Cir. 1979); Warren Bank v. Camp,
 3   396 F.2d 52, 56 (6th Cir. 1968); California v. United States, No. C 05-0328 JSW MEJ, 2006 WL
 4   2621647, at *1 (N.D. Cal. Sept. 12, 2006); First Resort, Inc. v. Herrera, No. CV 11-5534 SBA
 5   (KAW), 2014 WL 589054, at *6 (N.D. Cal. Feb. 14, 2014).
 6           Courts of appeals have even utilized the extraordinary remedy of a writ of mandamus to
 7   prevent such testimony. See, e.g., In re Commodity Future Trading Comm’n, 941 F.3d 869, 874
 8   (7th Cir. 2019); In re McCarthy, 636 F. App’x 142, 145 (4th Cir. 2015); In re United States (Jack-
 9   son), 624 F.3d at 1369-70; In re Cheney, 544 F.3d 311, 314 (D.C. Cir. 2008); In re United States
10   (Holder), 197 F.3d 310, 316 (8th Cir. 1999); In re FDIC, 58 F.3d 1055, 1057 (5th Cir. 1995); In
11   re United States (Kessler), 985 F.2d at 513.
12          Three separate rationales underlie this robust protection. First, it “would have serious re-
13   percussions for the relationship between two coequal branches of government” to allow parties
14   litigating against federal agencies to ascertain the thoughts and mental processes by which high-
15   ranking agency officials exercise their official discretion (as opposed to those agencies’ decisions).
16   In re United States (Jackson), 624 F.3d at 1372 (citation omitted); see also Morgan, 313 U.S. at
17   422 (“Just as a judge cannot be subjected to such a scrutiny, . . . so the integrity of the administra-
18   tive process must be equally respected.” (citations omitted)); Willer, 176 F.3d at 486 (Table Op.)
19   (citing Morgan, and explaining that “[i]t is well settled that the decision making process of judges
20   is generally not subject to discovery”); Kyle Eng'g Co., 600 F.2d at 231 (“Heads of government
21   agencies are not normally subject to deposition[.]“); San Francisco Min. Exch. v. Sec. & Exch.
22   Comm’n, 378 F.2d 162, 168 (9th Cir. 1967) (citing Morgan, and stating that “an inquiry into the
23   state of mind of administrative adjudicators during the decisional process is wholly improper”).
24   The “threat to the separation of powers” presented by an order requiring an executive-branch of-
25   ficial’s testimony becomes “more substantial” as the official at issue is “higher-ranking.” In re
26   United States (Jackson), 624 F.3d at 1372 (issuing a writ of mandamus blocking testimony of a
27   Cabinet-level official and stating that “Morgan does not suggest or even hint that a federal district
28
                Defendant U.S. Department of Education’s Motion to Quash Rule 45 Deposition Subpoena
                                                3:21-mc-80075-WHA
                                                        11

                                                    Add. 45
           Case
            Case3:21-mc-80075-WHA
                  3:21-mc-80075-WHA Document
                                     Document59-2
                                              34 Filed
                                                  Filed 04/20/21
                                                        06/02/21 Page
                                                                 Page 17
                                                                      48 of
                                                                         of 29
                                                                            125




 1   court should ever compel a member of the President’s cabinet . . . to appear in a judicial proceeding
 2   to testify about the officials duties or decisions” (emphasis added)).
 3          Second and relatedly, subjecting high-level government officials to depositions in civil ac-
 4   tions involving their agency would impede the exercise of official duties by exerting a chilling
 5   effect on official decision-making. See Lederman, 731 F.3d at 203. That is, “subjecting officials
 6   to interrogation about how they reached particular decisions would impair that decision-making
 7   process by making officials less willing to explore and discuss all available options, no matter how
 8   controversial.” Walker v. NCNB Nat’l Bank of Fla., 810 F. Supp. 11, 12 (D.D.C. 1993); see also
 9   Sykes v. Brown, 90 F.R.D. 77, 78 (E.D. Pa. 1981) (“Should the agency head be subject to deposi-
10   tion in every resulting case and be repeatedly required to explain the various mental steps he took
11   to reach his decision, the decision may be his last.”).
12          Third, allowing depositions of high-ranking Government officials as a matter of course
13   when their agencies are sued over one of their policies would create “a tremendous potential for
14   abuse or harassment[,]” Apple Inc. v. Samsung Elecs. Co., Ltd, 282 F.R.D. 259, 263 (N.D. Cal.
15   2012) (citation omitted), and “the possibility of continued participation in lawsuits years after leav-
16   ing public office would serve as a significant deterrent to qualified candidates for public service,”
17   United States v. Wal-Mart Stores, Inc., No. CIV.A.PJM-01-CV-152, 2002 WL 562301, at *3 (D.
18   Md. Mar. 29, 2002); see, e.g., Gray v. Kohl, No. 07-10024-CIV, 2008 WL 1803643, at *1 (S.D.
19   Fla. Apr. 21, 2008) (“[Courts] generally restrict parties from deposing high ranking officials
20   lacking personal knowledge of the issues being litigated because they are vulnerable to numerous,
21   repetitive, harassing, and abusive depositions, and therefore need some measure of protection from
22   the courts.” (citation omitted)).
23          These rationales apply fully to high-ranking public officials after they leave office, and, as
24   noted above, numerous courts have precluded depositions of former high-ranking officials regard-
25   ing their decisionmaking while in office. See, e.g., Lederman, 731 F.3d at 203-04 (former deputy
26   mayor) (cited by this Court’s Oct. 19 discovery order, ECF No. 146 at 16); Raymond v. City of
27   New York, No. 15-cv-6885, 2020 WL 1067482, at *5 (S.D.N.Y. Mar. 5, 2020) (former police
28   commissioners); Wal-Mart, 2002 WL 562301, at *1 (former Chair of the Consumer Product Safety
                Defendant U.S. Department of Education’s Motion to Quash Rule 45 Deposition Subpoena
                                                3:21-mc-80075-WHA
                                                        12

                                                    Add. 46
          Case
           Case3:21-mc-80075-WHA
                 3:21-mc-80075-WHA Document
                                    Document59-2
                                             34 Filed
                                                 Filed 04/20/21
                                                       06/02/21 Page
                                                                Page 18
                                                                     49 of
                                                                        of 29
                                                                           125




 1   Commission); Galan-Alvarez, 2015 WL 5602342, at *4-5 (former FDIC chair and senior deputy
 2   director). 5 As the Galan-Alvarez court explained:
 3                  The integrity of administrative proceedings and the underlying deci-
            sionmaking process of agency officials are just as important where the official to
 4          be questioned no longer serves in the same position. And indiscriminate deposi-
            tions of high-ranking government officials would . . . likely discourage people from
 5          accepting positions as public servants irrespective of whether those deposed were
 6          current or former officials.
     2015 WL 5602342, at *4 (citation omitted); see In re United States (Bernanke), 542 F. App’x 944,
 7
     949 (Fed. Cir. 2013); Wal-Mart, 2002 WL 562301, at *5. Although in the case of a former official,
 8
     the “rationale based on interference with official duties is absent,” the Apex Doctrine’s other sup-
 9
     porting rationales “apply to former officials and current officials with equal force.” Galan-Alva-
10
     rez, 2015 WL 5602342, at *4. The Apex Doctrine’s concerns thus do not dissipate the moment a
11
     former Cabinet secretary has left office; “[i]f the immunity Morgan affords is to have any meaning,
12
     the protections must continue upon the official’s departure from public service.” Wal-Mart, 2002
13
     WL 562301, at *3.
14
            These concerns apply to Plaintiffs’ attempt to depose former Secretary DeVos, a former
15
     member of the Cabinet reporting directly to the President. 5 U.S.C. § 5312. Although she no
16
     longer holds that office, the Apex Doctrine protects the former Secretary just the same, as does
17
     Rule 45. See, e.g., Cusumano v. Microsoft Corp., 162 F.3d 708, 717 (1st Cir. 1998) (“[C]oncern
18
     for the unwanted burden thrust upon non-parties is a factor entitled to special weight in evaluating
19
     the balance of competing needs [under Rule 45].”). There is a substantial likelihood that Plaintiffs
20
     would indeed seek to question the former Secretary about her motivations at any deposition; Plain-
21
     tiffs’ previous four depositions in this case featured questions probing the motivations, mental
22
     impressions, and deliberations of Department officials—including those of the former Secretary.
23
     5
24           See also Croddy v. FBI, No. 00-cv-0651, 2005 WL 8168910, at *1 (D.D.C. Mar. 30, 2005)
     (former FBI director); Moriah v. Bank of China Ltd., 72 F. Supp. 3d 437 (S.D.N.Y. 2014) (former
25   House Majority Leader of the House of Representatives); Gil v. Cty. of Suffolk, No. CV06-
     1683(LDW)(ARL), 2007 WL 2071701, at *2 (E.D.N.Y. July 13, 2007) (former Suffolk County
26   Police Commissioner); Bey v. City of New York, No. 99 CIV.3873LMMRLE, 2007 WL 3010023,
     at *3 (S.D.N.Y. Oct. 15, 2007) (former Commissioner of the New York City Department of Cor-
27   rection); Wal-Mart, 2002 WL 562301, at *1 (former Chair of the Consumer Product Safety Com-
     mission); Dobson v. Vail, No. C10-5233/KLS, 2011 WL 4404146, at *1 (W.D. Wash. Sept. 21,
28   2011) (former Secretary of the Washington State Department of Corrections).
               Defendant U.S. Department of Education’s Motion to Quash Rule 45 Deposition Subpoena
                                               3:21-mc-80075-WHA
                                                       13

                                                   Add. 47
          Case
           Case3:21-mc-80075-WHA
                 3:21-mc-80075-WHA Document
                                    Document59-2
                                             34 Filed
                                                 Filed 04/20/21
                                                       06/02/21 Page
                                                                Page 19
                                                                     50 of
                                                                        of 29
                                                                           125




 1   See, e.g., Ex. F (Brown Dep. 78:20-79:16 (asking the witness, “what do you take that to mean,
 2   [Secretary DeVos’s] comment?,” and “what caused her extreme displeasure?”); 227:21-230:7
 3   (asking the witness to read a statement the former Secretary made at a speech, and then asking,
 4   “what do you understand this statement to mean[?],” and “have you ever heard Ms. DeVos in your
 5   private meetings with her express these same sentiments?”), Dec. 15, 2020); Ex. G (Nevin Dep.
 6   130:10-21 (asking the witness, “[w]hat did you take the Secretary’s comment to mean[?]”), Dec.
 7   9, 2020); Ex. H (Manning Dep. 69:20-70:4 (“After [the former Secretary] signed this document,
 8   did you talk to her about her extreme displeasure?”), Dec. 17, 2020). 6
 9          In addition, Plaintiffs used their depositions as an opportunity to question Department de-
10   ponents on topics that lie outside of the limited boundaries set by the Court for discovery, despite
11   Defendants’ repeated objections. For instance, Plaintiffs questioned witnesses about their bonuses
12   and compensation, see, e.g., Ex. I (Jones Dep. 133:11-19, Nov. 20, 2020); Brown Dep. 34:21-22;
13   their performance reviews, see, e.g., Jones Dep. 134:25-135:15; Brown Dep. 30:24; the valuation
14   of the Department’s loan portfolio, see, e.g., Jones Dep. 230:8-231:21; decisions to recuse from
15   certain matters, see, e.g., id. at 217:23-221:12; matters relevant to other litigation against the De-
16   partment, see, e.g., id. at 154:12-13; events occurring both long before and after the alleged delay
17   in this case, see, e.g., id. at 256:18-257:1, such as consulting work one witness performed while
18   not employed by the Department, see Manning Dep. 146:6-150:5; and another witnesses’ routine
19   “discussions about borrower defense with the Trump transition team in January, February of
20   2017,” Nevin Dep. 112:3-25, among other irrelevant matters. There is thus reason to expect that
21   the same types of questions would be asked of the former Secretary, and that Plaintiffs would
22   6
             See also Ex. I (Jones Dep. 138:9-12 (“[B]efore the methodology went into effect in De-
23   cember 2019 and the claim decisions restarted, was the backlog an ongoing concern of yours?”);
     156:12-157:15 (Plaintiffs’ counsel arguing that it was appropriate to ask whether “the witness,
24   who’s in charge of policy, agrees with this statement about the risk of unsubstantiated claims”
     appearing in the Department’s 239-page regulation); 278:6-10 (“And when you were reviewing
25   the form denial letters, did you think about or consider whether or not they would provide enough
     information for a borrower to seek reconsideration?”); 283:16-18 (“What other information did
26   you think when you reviewed this template would be included there?”), Nov. 20, 2020); Brown
     Dep. 46:4-5 (“So was the stoppage a concern when you joined [the Department?]”); 51:1-3 (“And
27   when you made those requests [for additional staff members], how did — for instance, how did
     the Secretary respond?”); 84:1-4 (“And, so, when BDU came up with its performance metric, what
28   deliberations did you have with the BDU?”).
                Defendant U.S. Department of Education’s Motion to Quash Rule 45 Deposition Subpoena
                                                3:21-mc-80075-WHA
                                                        14

                                                    Add. 48
           Case
            Case3:21-mc-80075-WHA
                  3:21-mc-80075-WHA Document
                                     Document59-2
                                              34 Filed
                                                  Filed 04/20/21
                                                        06/02/21 Page
                                                                 Page 20
                                                                      51 of
                                                                         of 29
                                                                            125




 1   thereby use a court-authorized subpoena to ascertain the former Secretary’s thoughts and mental
 2   processes from when she served as a high-ranking agency official. A deposition of the former
 3   Secretary would therefore implicate all three of the serious concerns—separation of powers, pre-
 4   venting harm to agency decisionmaking, and preventing harassment and the deleterious effect har-
 5   assment would have on public service—underlying the rule against depositions of current and
 6   former Cabinet officials.
 7   II.    PLAINTIFFS CANNOT ESTABLISH EXTRAORDINARY CIRCUMSTANCES
            TO JUSTIFY DEPOSING A FORMER CABINET OFFICIAL
 8
            Given these serious concerns, courts have held that a deposition of a current or former high-
 9
     ranking government official can be justified only by a showing of extraordinary circumstances.
10
     See, e.g., Lederman, 731 F.3d at 203 (citing Morgan, 313 U.S. at 422 and In re United States
11
     (Holder), 197 F.3d at 316). Extraordinary circumstances have been found to exist only where it is
12
     shown that “‘the official has unique first-hand knowledge related to the litigated claims or that the
13
     necessary information cannot be obtained through other, less burdensome or intrusive means.’”
14
     See id. This standard requires the party seeking discovery to make three distinct showings: (1)
15
     that the official has relevant first-hand knowledge, (2) that any such knowledge would be uniquely
16
     held by the former Secretary and thus not obtainable from another source, and (3) that any such
17
     knowledge would be “essential to his case.” In re United States (Holder), 197 F.3d at 313-14; see
18
     also Sweet ECF No. 146 at 16 (explaining that Plaintiffs may not depose the Secretary absent
19
     “[e]xtraordinary circumstances,” such as “if the Secretary has unique first-hand knowledge or nec-
20
     essary information cannot be obtained through other, less intrusive means”). Plaintiffs have not
21
     made, and cannot make, these required showings.
22
            A.       Plaintiffs Have Not Reasonably Exhausted Other Less Intrusive Means to Ob-
23                   tain the Information They Claim to Seek from the Former Secretary
24          As an initial matter, Plaintiffs cannot demonstrate that the knowledge they claim the former
25   Secretary possesses is uniquely held by her and thus not available by other, less intrusive means
26   given that they have not attempted to reasonably exhaust potential alternative sources for that in-
27   formation. See, e.g., First Resort, Inc., 2014 WL 589054, at *6 (explaining that “extraordinary
28
                 Defendant U.S. Department of Education’s Motion to Quash Rule 45 Deposition Subpoena
                                                 3:21-mc-80075-WHA
                                                         15

                                                     Add. 49
          Case
           Case3:21-mc-80075-WHA
                 3:21-mc-80075-WHA Document
                                    Document59-2
                                             34 Filed
                                                 Filed 04/20/21
                                                       06/02/21 Page
                                                                Page 21
                                                                     52 of
                                                                        of 29
                                                                           125




 1   circumstances” may exist only “provided that the party seeking discovery has shown that other
 2   persons cannot provide the necessary information”).
 3          Plaintiffs filed a letter brief with this Court seeking the former Secretary’s deposition just
 4   three business days after raising the topic with Defendants on January 6. See supra pp. 5-6. During
 5   those three days, the Department told Plaintiffs that it was “open to exploring other, less intrusive
 6   means of providing your requested discovery.” Id. at 5. After Plaintiffs specified what information
 7   they sought, the Department responded that it had started investigating whether it could provide
 8   that information and requested “a reasonable amount of time for the Department to continue this
 9   investigation.” Id. at 6. Plaintiffs, however, filed their request for the former Secretary’s deposi-
10   tion that same day. Id. at 6. At that time, there was no deadline for Plaintiffs’ deposition request
11   and summary judgment briefing was two months away. Today, the summary judgment briefing
12   schedule has been indefinitely continued, but Plaintiffs still have not attempted to exhaust alterna-
13   tive sources for the information they seek from the former Secretary. There are at least four spe-
14   cific unexhausted alternatives.
15          First, document discovery is still ongoing in this case. Less than three weeks ago, on March
16   31, the Department produced approximately 500 additional documents to Plaintiffs relating to the
17   same topics upon which they seek to depose Ms. DeVos. See supra p. 8. And four days ago, on
18   April 16, Plaintiffs served the Department with an additional set of document requests, which seeks
19   seven additional categories of documents, including two that specifically relate to the former Sec-
20   retary. See supra p. 9. In light of this continuing document discovery, Plaintiffs cannot maintain,
21   as they argued in January, that a deposition of the former Secretary is necessary because discovery
22   has “not fully answer[ed] the questions at the heart of this case.” Sweet ECF No. 171. To be clear,
23   continuing to pursue document discovery is not sufficient for Plaintiffs to reasonably exhaust al-
24   ternatives to a deposition of a former Cabinet member. See, e.g., Harmston, 2007 WL 3306526,
25   at *3. But at the very least, Plaintiffs should be required to review the documents that the Depart-
26   ment has recently produced and will produce, before the Court makes any determination of
27   whether the former Secretary has knowledge that “cannot be obtained through other, less intrusive
28   means.” ECF No. 146 at 16.
                Defendant U.S. Department of Education’s Motion to Quash Rule 45 Deposition Subpoena
                                                3:21-mc-80075-WHA
                                                        16

                                                    Add. 50
          Case
           Case3:21-mc-80075-WHA
                 3:21-mc-80075-WHA Document
                                    Document59-2
                                             34 Filed
                                                 Filed 04/20/21
                                                       06/02/21 Page
                                                                Page 22
                                                                     53 of
                                                                        of 29
                                                                           125




 1          Second, Plaintiffs used only four of the five depositions that the Court made available to
 2   them for relevant decisionmakers from offices within the Office of the Under Secretary before
 3   seeking the former Secretary’s deposition. See supra p. 5; cf. California, 2006 WL 2621647, at
 4   *1 (following Morgan and barring deposition of the California attorney general because “Defend-
 5   ants have failed to demonstrate why they can not seek the information they desire by . . . noticing
 6   other witnesses for deposition”). When Plaintiffs first sought to depose the Secretary, Defendants
 7   offered to confer “about a different deponent who might have relevant knowledge.” Supra pp. 5-
 8   6. Plaintiffs could not have been saving their fifth deposition for the former Secretary, because
 9   the Court’s October 19 discovery order reserved those five depositions for subordinate deci-
10   sionmakers. See Sweet ECF No. 146 at 16. With that fifth and unused deposition, Plaintiffs could
11   have questioned another current or former Department employee with relevant knowledge, such
12   as one of the 15 such individuals listed in Defendants’ December 7, 2020 interrogatory responses
13   whom Plaintiffs did not depose. Ex. J (Defs.’ Resps. and Objs. to Pls.’ First Set of Interrogs. at 3-
14   4, Dec. 7, 2020). For example, Plaintiffs never inquired about Justin Riemer (who appears on that
15   list), even though the Director of the BDU, Ms. Nevin, testified that Mr. Riemer told her in June
16   2018 of the decision to stop issuing borrower defense decisions, and that “[p]resumably,” Mr.
17   Riemer would “know who the ultimate decision maker was[.]” Ex. K (Nevin Dep. 147:12-148:10).
18   The Department’s list of potential witnesses shows that Plaintiffs are incorrect when they claim
19   that “[t]aken together,” their “four deponents account for . . . the operations of FSA and the Office
20   of the Under Secretary (OUS) for the relevant time period.” Sweet ECF No. 171 at 1. Alterna-
21   tively, Plaintiffs could have conducted a Rule 30(b)(6) deposition. That approach would have
22   allowed Plaintiffs to ask the designated witness about information known or reasonably available
23   to the Department as a whole—including to the former Secretary.
24          Third, Plaintiffs chose not to exhaust available interrogatories, or to use the information
25   already provided in Defendants’ interrogatory responses, to obtain the information they seek from
26   the former Secretary. Plaintiffs declined Defendants’ January 7 offer to negotiate whether any of
27   Defendants’ interrogatory responses could be supplemented to provide the information Plaintiffs
28   seek through the extraordinary deposition of the former Secretary. See supra pp. 5-6. Plaintiffs
                Defendant U.S. Department of Education’s Motion to Quash Rule 45 Deposition Subpoena
                                                3:21-mc-80075-WHA
                                                        17

                                                    Add. 51
           Case
            Case3:21-mc-80075-WHA
                  3:21-mc-80075-WHA Document
                                     Document59-2
                                              34 Filed
                                                  Filed 04/20/21
                                                        06/02/21 Page
                                                                 Page 23
                                                                      54 of
                                                                         of 29
                                                                            125




 1   used only 20 of their 25 available interrogatories, see id. at 8, and only one of those 20 (No. 16)
 2   asked about a specific topic upon which Plaintiffs claim to have a need to depose the former Sec-
 3   retary, compare Ex. J at 22, with Sweet ECF No. 171 at 8; see Harmston v. City & Cty. of San
 4   Francisco, No. C 07-01186SI, 2007 WL 3306526, at *3 (N.D. Cal. Nov. 6, 2007) (barring depo-
 5   sition of Mayor Newsom because “any information Mayor Newsom might have related to the
 6   [case] can be discovered through written interrogatories . . . addressed to the City,” which Plaintiffs
 7   had failed to pursue); cf. California, 2006 WL 2621647, at *1 (following Morgan and barring
 8   deposition of the California attorney general because “Defendants have failed to demonstrate why
 9   they can not seek the information they desire by propounding additional interrogatories”). Plain-
10   tiffs rejected Defendants’ offer, even though the parties still had six days to negotiate supplemental
11   interrogatory responses. See supra p. 6. On January 8, Plaintiffs responded that the alleged basis
12   to depose the former Secretary “would not be satisfied by a more fulsome response to Interrogatory
13   No. 16.” Sweet ECF No. 171 at 9. But three days later, Plaintiffs argued to this Court that the
14   former Secretary’s deposition was justified in part because Defendants’ initial response to Inter-
15   rogatory No. 16 was not fulsome enough. Sweet ECF No. 171 at 1 (objecting that the response
16   was “one paragraph long, [and] provide[d] no names”). On January 14, Defendants supplemented
17   their response to Interrogatory No. 16, providing further detail, including the names of additional
18   individuals involved in the development of the denial letters. Ex. L (Defs.’ Suppl. Resps and Objs
19   to Pls’ First Set of Interrogs. at 4-5). Plaintiffs chose not to seek to depose any of these additional
20   individuals.
21          Fourth, Plaintiffs also could have propounded Rule 36 requests for admission seeking the
22   information they want to elicit from a deposition of the former Secretary. But they chose not to
23   propound a single request for admission during this case. See Harmston, 2007 WL 3306526, at
24   *3 (barring deposition of Mayor Newsom because “any information Mayor Newsom might have
25   related to the [case] can be discovered through . . . requests for admission addressed to the City,”
26   which Plaintiffs had failed to pursue).
27
28
                Defendant U.S. Department of Education’s Motion to Quash Rule 45 Deposition Subpoena
                                                3:21-mc-80075-WHA
                                                        18

                                                    Add. 52
          Case
           Case3:21-mc-80075-WHA
                 3:21-mc-80075-WHA Document
                                    Document59-2
                                             34 Filed
                                                 Filed 04/20/21
                                                       06/02/21 Page
                                                                Page 24
                                                                     55 of
                                                                        of 29
                                                                           125




 1          In short, Plaintiffs elected not to exhaust the many avenues of discovery available short of
 2   an extraordinary deposition of a former Cabinet secretary. They therefore cannot demonstrate that
 3   the information they seek could not have been obtained through other, less intrusive means.
 4          B.       Plaintiffs Cannot Demonstrate that the Former Secretary Has First-Hand
                     Knowledge that Is Unique and Essential to Their Case
 5
            Even if Plaintiffs had exhausted other, less intrusive means, they could not show that ex-
 6
     traordinary circumstances exist. Plaintiffs argue that a deposition of the former Secretary is nec-
 7
     essary because they allegedly did not obtain certain information from the four Department officials
 8
     they deposed during two months of expedited discovery, and “[t]his has made it clear that only
 9
     Secretary DeVos, as the senior-most policy-setting individual at the agency,” has unique first-hand
10
     relevant knowledge. Sweet ECF No. 171 at 1; see also, e.g., id. at 14 (“In sum: the four depositions
11
     we have taken, and the approximately 2500 documents you have thus far produced do not fully
12
     answer the questions at the heart of this case. Secretary DeVos can.”).
13
            An allegation that questions have not been “fully answered” fails to satisfy the require-
14
     ments for a deposition of a Cabinet secretary. Even if Department employees purportedly could
15
     not testify to certain alleged facts, this does not establish (1) that the former Secretary has any
16
     relevant first-hand knowledge, (2) that any such knowledge would be unique and thus not pos-
17
     sessed by others, or (3) that any such knowledge would be essential to Plaintiffs’ case. Supra p.
18
     15. Moreover, the still-growing record in this case fails to show that the former Secretary has any
19
     relevant first-hand knowledge at all, unique or otherwise. After reviewing the Department’s recent
20
     production of documents (in response to Plaintiffs’ request for documents sufficient to show any
21
     direction give to the Department’s BDU to stop or resume processing any approvals or denials of
22
     borrower defense applications), Plaintiffs conceded that it contains no documents demonstrating
23
     that former Secretary DeVos had any first-hand involvement in the facts relating to this case. See
24
     Ex. E at 2. This concession is consistent with the information the Department provided during the
25
     first round of discovery. None of the Department’s four deponents, discovery responses, or doc-
26
     ument productions indicated that the former Secretary has any first-hand knowledge of the topics
27
28
                 Defendant U.S. Department of Education’s Motion to Quash Rule 45 Deposition Subpoena
                                                 3:21-mc-80075-WHA
                                                         19

                                                     Add. 53
          Case
           Case3:21-mc-80075-WHA
                 3:21-mc-80075-WHA Document
                                    Document59-2
                                             34 Filed
                                                 Filed 04/20/21
                                                       06/02/21 Page
                                                                Page 25
                                                                     56 of
                                                                        of 29
                                                                           125




 1   about which Plaintiffs seek testimony, but those same deponents, response, and productions iden-
 2   tified more than a dozen other individuals who do. See, e.g., Ex. J at 3-4, Ex. L at 4-5.
 3          Plaintiffs’ assumption that former Secretary DeVos must have first-hand knowledge of the
 4   claims at issue in this case cannot justify her deposition; if a Cabinet secretary’s authority over an
 5   agency alone were enough, the Apex Doctrine would be rendered meaningless. And even if, as
 6   head of the agency, the former Secretary gained knowledge relevant to this case through reports
 7   from subordinates, that would “merely reinforce the point that former [Secretary DeVos] was high-
 8   ranking,” not “that any knowledge she gained . . . was unique.” Galan-Alvarez, 2015 WL 5602342,
 9   at *5; see also First Resort, Inc., 2014 WL 589054, at *7 (“The more likely scenario is that any
10   knowledge the [high-ranking official] has regarding the claims being litigated derives from brief-
11   ing provided by support staff, summaries from counsel handling the litigation on a day-to-day
12   basis, or other outside sources.”). Each of Plaintiffs’ three claims that the former Secretary pos-
13   sesses unique and essential first-hand knowledge, see Sweet ECF No. 171 at 8-9, is flawed.
14                  1.       Information Regarding the Form Denial Letters
15          First, the record does not show that the former Secretary has first-hand knowledge about
16   the denial letters, or that if she did, such knowledge would be unique and essential. Plaintiffs claim
17   that they “have exhausted the available means of discovery and have been unable to extract infor-
18   mation about [the denial letters].” ECF No. 171 at 1. This is incorrect. Plaintiffs did not exhaust
19   the available means of discovery, and the discovery they did take elicited relevant information
20   about the development and use of the denial letters. The three (of the four) deponents who were
21   at the Department when the letters were developed and used testified at length about them. For
22   example, Ms. Nevin testified, among other things, about which denial letter would go to which
23   borrowers, Nevin Dep. 80:24-81:9; how the Department determined how to insert the appropriate
24   review recommendation reason in the letter, id. at 81:10-83:9; how the denial notices were devel-
25   oped by “an FSA communication team and our borrower defense program management team,”
26   along with “our senior leadership at the department and the Office of General Counsel,” id. at 86:8-
27   25; how her BDU team served “in a consulting role” on the development of the letters, id. at 87:9-
28   88:3; how the development of the letters was “a weeks’ long process,” id. at 89:19-20; when the
                Defendant U.S. Department of Education’s Motion to Quash Rule 45 Deposition Subpoena
                                                3:21-mc-80075-WHA
                                                        20

                                                    Add. 54
           Case
            Case3:21-mc-80075-WHA
                  3:21-mc-80075-WHA Document
                                     Document59-2
                                              34 Filed
                                                  Filed 04/20/21
                                                        06/02/21 Page
                                                                 Page 26
                                                                      57 of
                                                                         of 29
                                                                            125




 1   letters would state the applicable legal standard, id. at 90:12-92:3; the meaning of particular lan-
 2   guage used in an actual denial notice received by an individual Plaintiff, id. at 93:2-95:13; 98:1-
 3   99:25; when the form denial letters were finalized, id. at 162:7-10; and the letters’ discussion of
 4   the reconsideration process, id. at 211:24-216:23. 7
 5          In addition, Defendants’ supplemental response to Interrogatory No. 16 generally describes
 6   the drafting and review process for the denial letters and ends with the statement that “there is no
 7   indication that former Secretary DeVos was involved in the review or approval of the template
 8   letters A, B, C or D.” Ex. J at 5. Although Plaintiffs’ January 11 letter brief objects that Defend-
 9   ants’ initial response to Interrogatory No. 16 “provides no names,” Sweet ECF No. 171 at 1, the
10   Department’s deponents named specific individuals or groups who drafted, reviewed, and pro-
11   vided input for the drafts, see, e.g., Nevin Dep. 88:4-89:21 (stating that “a lot of people worked
12   on” the letters, including “Nicki Meoli,” “Chad Schrecengost,” and OGC); Jones Dep. 202:18-
13   203:6 (identifying Ms. Nevin); Brown Dep. 170:22-173:25 (stating that FSA’s “policy liaison”
14   team led by “Ian Foss” and BDU helped draft the letters, which were reviewed by OGC and the
15   Office of the Under Secretary). Defendants’ January 14 supplemental response provides additional
16   names, stating that the letters were “sent to other officials in the Department, including Jed Brinton
17   . . . and other attorneys in [OGC], as well as Diane Jones (the Principal Deputy Under Secretary)
18   and Robert Eitel (then Counselor to the Secretary).” Ex. L at 5. The discovery Plaintiffs have
19   already obtained on this topic was enough for Plaintiffs to include several pages worth of allega-
20   tions in their supplemental pleading that the denial notices are unlawful, e.g., Sweet Suppl. Compl.
21   ¶¶ 289-317, and to represent that “no further discovery” is required, Sweet ECF No. 192 at 8.
22          In any event, the identity of the person “who gave the final sign-off on the form denial
23   templates,” Sweet ECF No. 171 at 2, is not essential—or indeed, even relevant—to the merits of
24
     7
25           In addition, then-Under Secretary Jones described, among other things, how the Depart-
     ment sends those letters to borrowers, Jones Dep. 188:2-189:9; the Department’s internal process
26   for developing the denial letters, id. at 189:10-190:6; how long it took to develop the letters, id. at
     190:7-17, the complexity and challenges involved with developing the letters, id. at 190:18-
27   195:25; how she helped edit the letters, id. at 202:13-17; the meaning of particular language used
     in the letters, id. at 202:18-205:5; and when a denial letter would include the applicable legal
28   standard, id. at 211:7-213:24. See also Brown Dep. 176:8-187:16 (testifying about the letters).
                Defendant U.S. Department of Education’s Motion to Quash Rule 45 Deposition Subpoena
                                                3:21-mc-80075-WHA
                                                        21

                                                    Add. 55
             Case
              Case3:21-mc-80075-WHA
                    3:21-mc-80075-WHA Document
                                       Document59-2
                                                34 Filed
                                                    Filed 04/20/21
                                                          06/02/21 Page
                                                                   Page 27
                                                                        58 of
                                                                           of 29
                                                                              125




 1   Plaintiffs’ APA claims. The subpoena can and should be quashed on that ground alone. See, e.g.,
 2   California, 2006 WL 2621647, at *1 (barring deposition of California attorney general because
 3   “the Court finds that [it] is not essential”). It is undisputed that the Department approved these
 4   letters and sent them to certain borrowers. The name of the person “who gave the final sign-off”
 5   has no bearing on whether the Department’s delay in issuing decisions was unreasonble, whether
 6   the letters contain insufficient analysis, or whether Plaintiffs are entitled to the order they seek
 7   compelling the Department to “start granting or denying their borrower defenses.” Compl.
 8   ¶ 10.
 9                    2.       Information Regarding the Department’s Alleged Delay
10             Second, the record also does not show that the former Secretary has first-hand knowledge
11   about “[w]ho ordered FSA to stop issuing borrower defense decisions . . . and why,” Sweet ECF
12   No. 171 at 8 (emphasis omitted), or that if she did, that such knowledge would be unique and
13   essential. Although Plaintiffs claim that James Manning identified the former Secretary as “the
14   only individual with authority to stop or restart issuing borrower defense decisions,” id., Mr. Man-
15   ning testified only that he would “expect the Secretary has that authority,” Manning Dep. 123:24-
16   25. He did not say he knows anything regarding that issue at all, but just that he surmised or
17   expected as much. And he did not say that he expected she was the only individual who would
18   have such authority, that she actually exercised that authority, or, most importantly, that she was
19   the only individual with knowledge about how such a decision would be made or was made. In-
20   stead, Mr. Manning stated that he “would expect that [the Secretary would] be briefed by others,
21   including the general counsel on an issue before an action like that was taken,” id. 123:25-124:3,
22   which indicates that any knowledge Ms. DeVos might have had would be neither first-hand nor
23   unique.
24             Furthermore, Plaintiffs claim that the former Secretary is the only person who knows why
25   the agency’s delay occurred, but their own January 11 letter brief cites and details testimony of-
26   fered by the Department’s witnesses on the multifaceted reasons for the delay (including the Cal-
27   villo Manriquez injunction, need for a new relief methodology, and staffing issues). Sweet ECF
28   No. 171 at 2; see also Sweet Suppl. Compl. ¶¶ 72-94 (referring to deposition testimony and agency
                  Defendant U.S. Department of Education’s Motion to Quash Rule 45 Deposition Subpoena
                                                  3:21-mc-80075-WHA
                                                          22

                                                      Add. 56
             Case
              Case3:21-mc-80075-WHA
                    3:21-mc-80075-WHA Document
                                       Document59-2
                                                34 Filed
                                                    Filed 04/20/21
                                                          06/02/21 Page
                                                                   Page 28
                                                                        59 of
                                                                           of 29
                                                                              125




 1   documents produced in discovery that describe several factors contributing to the claims backlog
 2   and delay in issuing borrower defense decisions). Plaintiffs assert that there could be only one
 3   “real” reason for the agency’s delay, but that is contrary to the record, supra pp. 3-4, and in any
 4   event does not mean that the former Secretary possesses any unique knowledge on the topic. And
 5   even if the former Secretary had been uniquely responsible for the agency’s pause of borrower-
 6   defense determinations, questioning her about her reasons would be precisely the kind of probing
 7   into a high-ranking agency official’s thoughts and mental processes that the Apex Doctrine disal-
 8   lows.
 9            Finally, the information Plaintiffs seek from the former Secretary is also non-essential and
10   irrelevant to the case. This Court allowed discovery on the “extent to which the difficulty of re-
11   viewing borrower-defense applications” actually caused Defendants’ delay, Sweet ECF No. 146
12   at 16, not an unbounded inquiry into other potential causes that Plaintiffs believe might be behind
13   the delay.
14                    3.       Information Regarding Borrower Defense Policy
15            Third and finally, the record does not show that the former Secretary has unique and es-
16   sential first-hand knowledge about the broad topic of “Borrower Defense Policy.” Sweet ECF No.
17   171 at 8-9 (emphasis omitted). Each of the four witnesses Plaintiffs already deposed testified
18   regarding their extensive knowledge of borrower-defense policies. See, e.g., Jones Dep. 103:1-
19   110:12, 114:17-117:2; Nevin Dep. 72:16-75:12;100:10-104:10; Brown Dep. 91:21-92:21, 105:21-
20   121:25; Manning Dep. 235:3-241:3, 268:2-270:20. And those deponents also testified that persons
21   other than themselves and the former Secretary would of course have knowledge of various De-
22   partment policy decisions. See, e.g., Jones Dep. 22:15-23 (explaining that there are “a group of
23   people” involved in policy decisions made by the Secretary’s Office, including “the secretary’s
24   chief of staff, the Counselor to the secretary, [and] the deputy secretary”); 21:12-18 (“[T]he devel-
25   opment of policy . . . involves the Office of Postsecondary Education, it involves my office, the
26   Office of the Secretary and the Office of General Counsel.”). Not only is information about “Bor-
27   rower Defense Policy” not uniquely within the former Secretary’s knowledge, it extends well be-
28   yond the limited parameters for discovery set by this Court. See Sweet ECF No. 196 at 16.
                  Defendant U.S. Department of Education’s Motion to Quash Rule 45 Deposition Subpoena
                                                  3:21-mc-80075-WHA
                                                          23

                                                      Add. 57
           Case
            Case3:21-mc-80075-WHA
                  3:21-mc-80075-WHA Document
                                     Document59-2
                                              34 Filed
                                                  Filed 04/20/21
                                                        06/02/21 Page
                                                                 Page 29
                                                                      60 of
                                                                         of 29
                                                                            125




 1                                              CONCLUSION
 2          For the foregoing reasons, the motion to quash should be granted. In addition, given the
 3   parties’ agreement that any deposition, if required, should not take place until there is a final order
 4   on this motion to quash, see Ex. B, Defendants respectfully request that the Court stay the subpoena
 5   or any order requiring a deposition for 30 days to allow them to consider seeking appellate relief,
 6   and pending completion of any appellate proceedings. Given the important issues implicated by
 7   this motion, Defendants would suffer prejudice without a stay granting them adequate time to
 8   consider and pursue their appellate options.
 9
10   Dated: April 20, 2021                                   Respectfully submitted,
11
                                                             SARAH E. HARRINGTON
12
                                                             Deputy Assistant Attorney General
13
                                                             MARCIA BERMAN
14                                                           Assistant Branch Director
15
                                                             /s/ Kevin P. Hancock
16                                                           R. CHARLIE MERRITT
                                                             KEVIN P. HANCOCK
17                                                           Trial Attorneys
18                                                           U.S. Department of Justice
                                                             Civil Division, Federal Programs Branch
19                                                           1100 L Street, N.W.
                                                             Washington, DC 20530
20                                                           Telephone: (202) 514-3183
21                                                           Email: kevin.p.hancock@usdoj.gov

22                                                           Attorneys for Defendants
23
24
25
26
27
28
                Defendant U.S. Department of Education’s Motion to Quash Rule 45 Deposition Subpoena
                                                3:21-mc-80075-WHA
                                                        24

                                                    Add. 58
Case
 Case3:21-mc-80075-WHA
      3:19-cv-03674-WHA Document
                        Document 59-2
                                 56-3 Filed
                                      Filed 06/02/21
                                            11/14/19 Page
                                                     Page 61
                                                          1 ofof342
                                                                 125




                             Add.  59
                              000001
Case
 Case3:21-mc-80075-WHA
      3:19-cv-03674-WHA Document
                        Document 59-2
                                 56-3 Filed
                                      Filed 06/02/21
                                            11/14/19 Page
                                                     Page 62
                                                          2 ofof342
                                                                 125




                             Add.  60
                              000002
Case
 Case3:21-mc-80075-WHA
      3:19-cv-03674-WHA Document
                        Document 59-2
                                 56-3 Filed
                                      Filed 06/02/21
                                            11/14/19 Page
                                                     Page 63
                                                          3 ofof342
                                                                 125




                             Add.
                              000003
                                    61
Case
 Case3:21-mc-80075-WHA
      3:19-cv-03674-WHA Document
                        Document 59-2
                                 56-3 Filed
                                      Filed 06/02/21
                                            11/14/19 Page
                                                     Page 64
                                                          4 ofof342
                                                                 125




                             Add.  62
                              000004
Case
 Case3:21-mc-80075-WHA
      3:19-cv-03674-WHA Document
                        Document 59-2
                                 56-3 Filed
                                      Filed 06/02/21
                                            11/14/19 Page
                                                     Page 65
                                                          5 ofof342
                                                                 125




                             Add.  63
                              000005
Case
 Case3:21-mc-80075-WHA
      3:19-cv-03674-WHA Document
                        Document 59-2
                                 56-3 Filed
                                      Filed 06/02/21
                                            11/14/19 Page
                                                     Page 66
                                                          6 ofof342
                                                                 125




                             Add.  64
                              000006
Case
 Case3:21-mc-80075-WHA
      3:19-cv-03674-WHA Document
                        Document 59-2
                                 56-3 Filed
                                      Filed 06/02/21
                                            11/14/19 Page
                                                     Page 67
                                                          7 ofof342
                                                                 125




                             Add.  65
                              000007
Case
 Case3:21-mc-80075-WHA
      3:19-cv-03674-WHA Document
                        Document 59-2
                                 56-3 Filed
                                      Filed 06/02/21
                                            11/14/19 Page
                                                     Page 68
                                                          8 ofof342
                                                                 125




                             Add.  66
                              000008
Case
 Case3:21-mc-80075-WHA
      3:19-cv-03674-WHA Document
                        Document 59-2
                                 56-3 Filed
                                      Filed 06/02/21
                                            11/14/19 Page
                                                     Page 69
                                                          9 ofof342
                                                                 125




                             Add.  67
                              000009
Case
Case 3:21-mc-80075-WHA Document 56-3
     3:19-cv-03674-WHA Document 59-2 Filed
                                     Filed 11/14/19
                                           06/02/21 Page
                                                    Page 10
                                                         70 of
                                                            of 342
                                                               125




                            Add.  68
                             000010
Case
Case 3:21-mc-80075-WHA Document 56-3
     3:19-cv-03674-WHA Document 59-2 Filed
                                     Filed 11/14/19
                                           06/02/21 Page
                                                    Page 11
                                                         71 of
                                                            of 342
                                                               125




                            Add.  69
                             000011
Case
Case 3:21-mc-80075-WHA Document 56-3
     3:19-cv-03674-WHA Document 59-2 Filed
                                     Filed 11/14/19
                                           06/02/21 Page
                                                    Page 12
                                                         72 of
                                                            of 342
                                                               125




                            Add.  70
                             000012
     Case 3:19-cv-03674-WHA
     Case 3:21-mc-80075-WHA Document
                             Document56-3
                                      59-2 Filed
                                            Filed11/14/19
                                                  06/02/21 Page
                                                            Page325
                                                                 73 of
                                                                    of 125
                                                                       342


 1   JOSEPH H. HUNT
     Assistant Attorney General
 2   David L. Anderson
 3   United States Attorney
     MARCIA BERMAN
 4   Assistant Branch Director
     KATHRYN C. DAVIS
 5   R. CHARLIE MERRITT
     Trial Attorneys
 6   U.S. Department of Justice
 7   Civil Division, Federal Programs Branch
     1100 L Street, NW
 8   Washington, DC 20530
     (202) 616-8298 (phone)
 9   (202) 616-8470 (fax)
     Kathryn.C.Davis@usdoj.gov
10

11   Counsel for Defendants

12                           UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF CALIFORNIA
13

14
      THERESA SWEET, et al.,
15                                                   No. 19-cv-03674-WHA
                       Plaintiffs,
16
             v.                                      DECLARATION OF
17                                                   IAN FOSS
      ELISABETH DEVOS, in her official capacity
18    as Secretary of Education, and the UNITED      Honorable William H. Alsup
      STATES DEPARTMENT OF EDUCATION
19

20                     Defendants.

21

22

23

24

25

26

27

28

                                          DECLARATION OF IAN FOSS
                                         Case No.: 19-cv-03674-WHA
                                         Add. 71
                                           000320
     Case 3:19-cv-03674-WHA
     Case 3:21-mc-80075-WHA Document
                             Document56-3
                                      59-2 Filed
                                            Filed11/14/19
                                                  06/02/21 Page
                                                            Page326
                                                                 74 of
                                                                    of 125
                                                                       342


 1                                     DECLARATION OF IAN FOSS
 2   I, Ian Foss declare as follows:
 3      1. My name is Ian Foss, I am over the age of 18, and currently serve as a Program Specialist at
 4
            Federal Student Aid office (“FSA”) of the United States Department of Education (“ED” or
 5
            “Department”). I have held this position since December 6, 2010. I have personal knowledge
 6
            of the matters set forth herein and if called as a witness, I could and would testify competently
 7

 8          thereto.

 9      2. As a Program Specialist, I am a member of FSA’s Policy Liaison and Implementation office,

10          which, among other things, provides guidance for other FSA offices concerning the proper
11
            implementation of regulations about, or that affect, the federal student financial aid programs,
12
            including borrower defense.
13
        3. Through my duties as a Program Specialist, my work on ED’s Borrower Defense (“BD”)
14
            effort, and my discussions with ED staff working on the BD effort, I am generally familiar
15

16          with the process for implementing the BD framework.

17   2016 Rules Implementation Effort
18
          4. The 2016 BD regulations (“2016 rule”) were promulgated to modify the original 1995 BD
19

20            regulation. However, in 2017 and 2018, the Department delayed the 2016 rule until July 1,

21            2019, while simultaneously engaging in a process to further revise the BD regulations. In
22            October 2018, the U.S. District Court for the District of Columbia struck down the delay
23
              of the 2016 rule in Bauer v. DeVos, eventually causing the 2016 rule to go into effect.
24
          5. The new regulations included several new provisions, including a change to a closed school
25
              discharge provision, which previously only provided upon an application of the borrower
26

27            for a discharge of a loan taken to attend an educational institution that closed. 34 C.F.R.

28
                                           DECLARATION OF IAN FOSS
                                            Case No.: 19-cv-03674-WJA

                                            Add.  72
                                             000321
     Case 3:19-cv-03674-WHA
     Case 3:21-mc-80075-WHA Document
                             Document56-3
                                      59-2 Filed
                                            Filed11/14/19
                                                  06/02/21 Page
                                                            Page327
                                                                 75 of
                                                                    of 125
                                                                       342


 1          §685.214. The new provision added an automatic closed school discharge, 34 C.F.R.
 2          §685.214(c)(2), which mandated that ED automatically discharge loans obtained by
 3
            borrowers to attend educational institutions that closed on or after November 1, 2013 if the
 4
            borrower did not subsequently re-enroll in any title IV-eligible institution within a period
 5
            of three years from the date of school closure.
 6

 7       6. The implementation of the new 2016 regulations necessitated multiple operational changes,

 8          based on both the new closed school discharge provision and other measures. The changes

 9          included the following:
10

11             Implement new Automatic Closed School Discharge:

12                · Every month, the Department executes a program, which relies upon loan
                  disbursement and enrollment information contained in National Student Loan
13                Data System (“NSLDS”), to identify borrowers who are eligible for an
                  automatic closed school discharge.
14

15                · After the program is executed, a pre-notification communication via email
                  and U.S. Mail is sent to identified borrowers by loan holders.
16
                  · Also after the program is executed, the Department instructs loan holders
17                and its contractors to 1) discharge the applicable loans and 2) officially notify
18                borrowers after the loans have been discharged.

19           Implement new repayment rates policies and procedures under the 2016 BD rule
           where none previously existed:
20
                  · Under the 2016 BD regulations, schools are required to provide a notice to
21                students if their repayment rate is below a specific threshold described in the
22                regulations.

23                · To calculate the repayment rate, the Department needed to modify applicable
                  contracts to instruct its contractor to calculate the rate (which relies on
24                millions of records), and provide specific details about which data in
                  Departmental systems were to be used, the fields within that system that must
25
                  be used, as well as how the rate was to be calculated using the identified fields.
26

27

28
                                         DECLARATION OF IAN FOSS
                                           Case No.: 19-cv-03674-WJA

                                          Add.  73
                                           000322
     Case 3:19-cv-03674-WHA
     Case 3:21-mc-80075-WHA Document
                             Document56-3
                                      59-2 Filed
                                            Filed11/14/19
                                                  06/02/21 Page
                                                            Page328
                                                                 76 of
                                                                    of 125
                                                                       342


 1                 · In addition to systems modifications, the Department needed to develop
                   procedures that would be used to permit schools to correct data in the system
 2                 that would be used to calculate the repayment rate.
 3
               Implement new False Certification discharge process
 4
                   · Create processes and triggers for new bases for borrowers to receive false
 5                 certification discharge automatically.
 6
               Implement changes to BD claims adjudication
 7
                   · The 2016 BD regulations established a procedural framework for the
 8                 adjudication of borrower defense applications. This framework applied to
                   both new applications and applications that were outstanding as of the date
 9                 the 2016 BD regulations went into effect.
10
                   · One procedural difference that had to be accommodated under the 2016 BD
11                 regulations was providing notice to the school associated with the borrower’s
                   application that the borrower had filed a BD application based on the school’s
12                 conduct and to give the school an opportunity to respond to the borrower’s
                   allegations.
13

14                 · To implement this procedural change, ED has had to examine the
                   technological mechanism by which such notice would be sent, what
15                 information, precisely, would be sent to the school, how long to give the
                   school before proceeding as though no response would be forthcoming, where
16                 any data received from the school would be stored and whether any given
                   solution complied with the Privacy Act of 1974, as amended, draft contract
17                 modification documents, and procedures to evaluate that information, if
18                 received.

19                 · The foregoing change is just one modification that affected pending BD
                   applications. It does not encompass all changes, and does not include the
20                 changes necessary to implement a new Federal standard that would be used to
                   determine whether a borrower qualifies for a borrower defense discharge,
21
                   among other changes.
22
     See Exhibit A (Summary of Modifications Necessitated by 2016 BD Rules), p. 2.
23
          7. In June of 2019, the Department initiated a modification of its contract with Senture, LLC
24
             to ensure the completion of changes necessitated by the implementation of the 2016 rule
25

26           by January of 2020. See Exhibit B (Modification of Contract with Senture, LLC dated

27           August 1, 2017), p. 3. The Department continues to monitor the progress of the process
28
                                         DECLARATION OF IAN FOSS
                                          Case No.: 19-cv-03674-WJA

                                          Add.  74
                                           000323
     Case 3:19-cv-03674-WHA
     Case 3:21-mc-80075-WHA Document
                             Document56-3
                                      59-2 Filed
                                            Filed11/14/19
                                                  06/02/21 Page
                                                            Page329
                                                                 77 of
                                                                    of 125
                                                                       342


 1            and system changes, as well as servicer compliance with the new requirements.
 2

 3

 4

 5
     I declare under penalty of perjury that the foregoing is true and correct.
 6

 7

 8   Executed this ___
                   ____
                   14 day of November, 2019 in Washington, DC.

 9
10

11
                                                                           ___________________
12
                                                                           Ian Foss
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                           DECLARATION OF IAN FOSS
                                             Case No.: 19-cv-03674-WJA

                                            Add.  75
                                             000324
Case
 Case3:21-mc-80075-WHA
      3:19-cv-03674-WHA Document
                        Document 59-2
                                 56-4 Filed
                                      Filed 06/02/21
                                            11/14/19 Page
                                                     Page 78
                                                          1 ofof270
                                                                 125




                             Add.  76
                              000336
Case
 Case3:21-mc-80075-WHA
      3:19-cv-03674-WHA Document
                        Document 59-2
                                 56-4 Filed
                                      Filed 06/02/21
                                            11/14/19 Page
                                                     Page 79
                                                          2 ofof270
                                                                 125




                             Add.  77
                              000337
Case
 Case3:21-mc-80075-WHA
      3:19-cv-03674-WHA Document
                        Document 59-2
                                 56-4 Filed
                                      Filed 06/02/21
                                            11/14/19 Page
                                                     Page 80
                                                          3 ofof270
                                                                 125




                             Add.  78
                              000338
Case
 Case3:21-mc-80075-WHA
      3:19-cv-03674-WHA Document
                        Document 59-2
                                 56-4 Filed
                                      Filed 06/02/21
                                            11/14/19 Page
                                                     Page 81
                                                          4 ofof270
                                                                 125




                             Add.  79
                              000339
Case
 Case3:21-mc-80075-WHA
      3:19-cv-03674-WHA Document
                        Document 59-2
                                 56-4 Filed
                                      Filed 06/02/21
                                            11/14/19 Page
                                                     Page 82
                                                          5 ofof270
                                                                 125




                             Add.  80
                              000340
Case
 Case3:21-mc-80075-WHA
      3:19-cv-03674-WHA Document
                        Document 59-2
                                 56-4 Filed
                                      Filed 06/02/21
                                            11/14/19 Page
                                                     Page 83
                                                          6 ofof270
                                                                 125




                             Add.
                              000341
                                    81
Case
 Case3:21-mc-80075-WHA
      3:19-cv-03674-WHA Document
                        Document 59-2
                                 56-4 Filed
                                      Filed 06/02/21
                                            11/14/19 Page
                                                     Page 84
                                                          7 ofof270
                                                                 125




                             Add.  82
                              000342
Case
 Case3:21-mc-80075-WHA
      3:19-cv-03674-WHA Document
                        Document 59-2
                                 56-4 Filed
                                      Filed 06/02/21
                                            11/14/19 Page
                                                     Page 85
                                                          8 ofof270
                                                                 125




                             Add.  83
                              000343
Case
 Case3:21-mc-80075-WHA
      3:19-cv-03674-WHA Document
                        Document 59-2
                                 56-4 Filed
                                      Filed 06/02/21
                                            11/14/19 Page
                                                     Page 86
                                                          9 ofof270
                                                                 125




                             Add.  84
                              000344
Case
Case 3:21-mc-80075-WHA Document 56-4
     3:19-cv-03674-WHA Document 59-2 Filed
                                     Filed 11/14/19
                                           06/02/21 Page
                                                    Page 10
                                                         87 of
                                                            of 270
                                                               125




                            Add.  85
                             000345
Case
Case 3:21-mc-80075-WHA Document 56-4
     3:19-cv-03674-WHA Document 59-2 Filed
                                     Filed 11/14/19
                                           06/02/21 Page
                                                    Page 11
                                                         88 of
                                                            of 270
                                                               125




                            Add.  86
                             000346
Case
Case 3:21-mc-80075-WHA Document 56-4
     3:19-cv-03674-WHA Document 59-2 Filed
                                     Filed 11/14/19
                                           06/02/21 Page
                                                    Page 12
                                                         89 of
                                                            of 270
                                                               125




                            Add.  87
                             000347
Case
Case 3:21-mc-80075-WHA Document 56-4
     3:19-cv-03674-WHA Document 59-2 Filed
                                     Filed 11/14/19
                                           06/02/21 Page
                                                    Page 13
                                                         90 of
                                                            of 270
                                                               125




                            Add.  88
                             000348
Case
Case 3:21-mc-80075-WHA Document 56-4
     3:19-cv-03674-WHA Document 59-2 Filed
                                     Filed 11/14/19
                                           06/02/21 Page
                                                    Page 14
                                                         91 of
                                                            of 270
                                                               125




                            Add.  89
                             000349
Case
Case 3:21-mc-80075-WHA Document 56-4
     3:19-cv-03674-WHA Document 59-2 Filed
                                     Filed 11/14/19
                                           06/02/21 Page
                                                    Page 15
                                                         92 of
                                                            of 270
                                                               125




                            Add.  90
                             000350
Case
Case 3:21-mc-80075-WHA Document 56-4
     3:19-cv-03674-WHA Document 59-2 Filed
                                     Filed 11/14/19
                                           06/02/21 Page
                                                    Page 16
                                                         93 of
                                                            of 270
                                                               125




                            Add.
                             000351
                                   91
Case
Case 3:21-mc-80075-WHA Document 56-4
     3:19-cv-03674-WHA Document 59-2 Filed
                                     Filed 11/14/19
                                           06/02/21 Page
                                                    Page 17
                                                         94 of
                                                            of 270
                                                               125




                            Add.  92
                             000352
      Case
      Case 3:21-mc-80075-WHA Document 56-4
           3:19-cv-03674-WHA Document 59-2 Filed
                                           Filed 11/14/19
                                                 06/02/21 Page
                                                          Page 63
                                                               95 of
                                                                  of 270
                                                                     125



                                 Federal Student Aid Enforcement Office
                                      Report on Borrower Defense
                                            October 28, 2016

     This is the first periodic report of the Federal Student Aid (“FSA”) Enforcement Office regarding the
work of its Borrower Defense Unit (“BD Unit”). The Enforcement Office assumed management of
borrower defense in June 2016, taking over responsibilities that had previously been assigned to the
Special Master. Since then, due to the Department of Education’s ongoing outreach efforts to former
students of Corinthian Colleges, Inc. (“Corinthian” or “CCI”), there has been a considerable increase in
borrower defense claims. Accordingly, the BD Unit’s focus has been to accelerate adjudication of the
rapidly increasing number of claims based on the Department’s findings concerning Corinthian’s
misleading job placement rates (“findings claims”), as well as to initiate adjudication of claims filed by
Corinthian students based on other allegations of misconduct (“non-findings claims”). To that end, as
detailed below, since the issuance of the Special Master’s fourth and final report of June 29, 2016, the
Department has approved an additional 11,822 findings claims for a total of more than 15,000 findings
claim approvals, constituting a total of $247,370,853 of relief. At the current pace, the Department
expects to resolve all pending eligible findings claims by spring 2017. The Department also has identified
its first approvals of non-findings claims for students harmed by CCI misrepresentations that their credits
were generally transferable to other institutions.

    This report will focus on: (1) the ongoing development of the Borrower Defense Unit to meet the
demands of submitted claims; (2) the growth of claims submitted and the Department’s progress toward
resolving those claims; and (3) the Department’s borrower defense outreach efforts. The report also will
provide an update on closed school discharges for former CCI students.1

     I.       FSA Enforcement’s Borrower Defense Unit

    As stated in the June 29 report, the Borrower Defense Unit is now under the supervision of FSA’s
new Enforcement Office. Chief Enforcement Officer Robert Kaye and Deputy Chief Enforcement Officer
Laura Kim lead the Office, which encompasses four divisions: Borrower Defense, Investigations,
Administrative Actions and Appeals, and the Clery Group. The work of the Borrower Defense Unit will
be enhanced by its close interactions with its sister units, which all work to quickly and efficiently
identify misconduct at institutions receiving Title IV aid and take appropriate action to protect students
and taxpayers.

    On October 17, Colleen Nevin joined the Enforcement Office as the new Director of the Borrower
Defense Unit, where she oversees a team dedicated to investigating and adjudicating borrower defense
claims. Nevin joins the Department after working most recently as an Assistant Attorney General at the
Massachusetts Attorney General’s Office, where she investigated and civilly prosecuted consumer
protection violations.




1
 While the Enforcement Office does not process closed school discharge applications, we include this information
because we recognize that many stakeholders are interested in updated information about the issuance of closed
school relief to eligible Corinthian students.

                                                                                                                   1

                                                  Add.  93
                                                   000392
       Case
       Case 3:21-mc-80075-WHA Document 56-4
            3:19-cv-03674-WHA Document 59-2 Filed
                                            Filed 11/14/19
                                                  06/02/21 Page
                                                           Page 64
                                                                96 of
                                                                   of 270
                                                                      125



    In addition, to meet the rapid increase in claims, the BD Unit also recently added contract attorneys
and analysts, on a temporary basis, to assist with ongoing claim review. These additional resources have
contributed to the Unit’s substantial progress resolving claims.

     II.       Borrower Defense Claims

               a. Claims Received

    As a result of the ongoing outreach efforts to borrowers detailed below, the Department has seen a
large increase in the number of claims submitted. Significantly, the recent postal mail campaign to
Everest and WyoTech borrowers nearly doubled the total number of claims received. The Department has
now received a total of approximately 82,000 claims.2 Once a claim is submitted and processed through
intake, borrowers’ loans are placed in forbearance or stopped collections until their claim is resolved,
unless they opt-out.3

     Based on the number of claims that have been processed through intake, approximately 60% of the
Corinthian claims have been filed by borrowers who enrolled in CCI schools during the time periods
covered by the Department’s findings. Many of these claims are from borrowers who attended programs
that the Department found had been publicized with misleading job placement rates. All of these claims
that are not granted on the basis of the Department’s findings will also be reviewed to determine whether
relief is warranted on other bases. We also have more than 4,000 pending applications from borrowers
who attended non-CCI schools.

               b. Claims Adjudicated

                         i. Corinthian Findings Claims

    As of the last report on June 29th, the Department had approved a total of 3,787 claims based on the
Department’s findings. As of October 12, the Department has approved an additional 11,822 findings
claims. Details on the amount of the discharges associated with these claims are in the table below.
Assuming the current rate of approval is sustained, the Department expects to resolve all pending eligible
findings claims by the spring of 2017.

School                 Findings Claims Approved for             Total Amount of Loans
                       Discharge through 10/12/16               Approved for Discharge
                                                                through 10/12/16
Heald                   5,490                                   $104,085,830
Everest                 8,146                                   $116,874,687
WyoTech                 2,058                                    $26,410,336
Total                  15,6944                                  $247,370,853


2
  This total number may include some duplicate or incomplete claims that will not be identified until all of the
claims have been processed through intake.
3
  Note that, in limited circumstances, borrowers will not be placed in forbearance because they are still in their grace
period, or otherwise in a status where forbearance would not be beneficial.
4
  This number is higher than the total number of findings applications approved because some borrowers attended
multiple schools.

                                                                                                                       2

                                                     Add.  94
                                                      000393
      Case
      Case 3:21-mc-80075-WHA Document 56-4
           3:19-cv-03674-WHA Document 59-2 Filed
                                           Filed 11/14/19
                                                 06/02/21 Page
                                                          Page 65
                                                               97 of
                                                                  of 270
                                                                     125



                      ii. Corinthian Non-Findings Claims

     In addition to this significant progress on findings claims, the BD Unit also has made progress on the
pending non-findings claims submitted by former Corinthian students. The BD Unit has conducted a
thorough investigation into the practices of Corinthian personnel, including reviewing thousands of pages
of internal documents, documents obtained from other state and federal agencies, publicly available
documents, as well as the personal narratives contained in thousands of borrower defense applications.
Based on this work, the BD Unit has identified the most common categories of claims made by CCI
borrowers and whether and under what circumstances borrowers should qualify for relief on the basis of
the claim. While these efforts are ongoing, the Department is now prepared to issue relief for the first
category of such claims.

    At the time of this publication, the BD Unit has identified 293 claims for approval on the basis of
misrepresentations CCI made about the general transferability of its credits. These applicants will be
eligible for relief subject to the applicable state statute of limitations. Although this is a limited number
compared to the universe of claims, additional claims alleging this misrepresentation will now be
processed for relief.

                      iii. Denial of Claims Not Eligible for Borrower Defense

     Finally, in addition to the approvals noted above, the BD Unit also has resolved 245 claims that do
not qualify for relief. These claims are being denied because the claims are not eligible under the
Department’s findings (e.g., the applicants did not enroll during the findings time periods or did not enroll
in eligible programs) and do not allege any other basis for borrower defense relief. The Department will
inform these borrowers of the basis for the denial. The Department also will inform borrowers that they
may re-apply if they have new information bearing on their claim or if they would like to allege another
basis for relief not included in their original application. The Department also is updating its borrower
defense hotline to ensure that it can assist these borrowers who may have questions about their loans or
the status of their loan forbearance. In addition, for any of these borrowers who may also be eligible for
closed school discharge, the Department will inform them of their potential eligibility.

     III.     Outreach to Potentially Eligible Corinthian Borrowers

    The Department has pursued various methods to inform borrowers that they may be eligible for
borrower defense relief and other forms of loan discharges. In addition to accelerating its adjudication of
claims, the Department has expanded its direct outreach to potentially eligible Corinthian borrowers who
have not yet submitted applications. As detailed below, this ongoing work includes expanded postal mail
outreach, a Facebook advertisement pilot, a servicer pilot that relies on emails, postal mail, phone calls,
and texts, an outreach partnership with state attorneys general, and publication of a new “universal form”
for public comment. The Department expects that the finalization of the universal form will facilitate
future outreach and educational efforts to borrowers who may be eligible for borrower defense relief.
Finally, the Department also has made considerable efforts to inform students of recently closed schools
about their options, whether through transfer or closed school discharge.




                                                                                                                3

                                                  Add.  95
                                                   000394
      Case
      Case 3:21-mc-80075-WHA Document 56-4
           3:19-cv-03674-WHA Document 59-2 Filed
                                           Filed 11/14/19
                                                 06/02/21 Page
                                                          Page 66
                                                               98 of
                                                                  of 270
                                                                     125



             a. Postal Mail Campaign

    Since the last borrower defense report, the Department completed its postal mail campaign to over
280,000 Everest and WyoTech borrowers who enrolled between 2010 and 2014, the period covered by
the Department’s findings. The Department estimates that this postal campaign yielded over 30,000
additional borrower defense applications.

             b. Facebook Pilot

    The Department also has experimented with new types of outreach. The Department recently
conducted a pilot that deployed 219,000 Facebook ads to users who had expressed an interest in Heald
College, one of the Corinthian schools. For example, the pilot directed ads to users who had indicated
they attended Heald College. Evidence from the pilot suggests that this type of outreach may be effective
to direct certain borrowers – including those relying on mobile devices – to relevant information on the
Department’s website. The Department continues to evaluate the appropriate circumstances for this type
of outreach to borrowers.

             c. Servicer Pilot

    Additionally, the Department is launching an outreach pilot with all of its servicers. Through the
pilot, each servicer will communicate with a subset of Corinthian borrowers using emails, letters,
outbound calls, or texts. The pilot will help the Department determine the efficacy of each of these modes
of communication, as well as whether emails and letters from the servicer may be more effective for
reaching eligible borrowers than communications directly from the Department. The results of this pilot,
which we expect to have this winter, should provide the Department with information to guide its future
outreach to students from other institutions.

             d. Partnership with State Attorneys General

     In addition to these internal efforts, the Department also is working closely with state attorneys
general from across the country to conduct outreach to former CCI students from their states. These 42
state partners, as well as the Attorney General of the District of Columbia, will use a variety of methods –
including email, postal mail, telephone calls, and events – to reach more Corinthian borrowers. The
Borrower Defense Unit would like to especially thank the Illinois and Maryland Attorney General’s
Office for their leadership and coordination of these efforts, as well as the Massachusetts Attorney
General’s Office, which has already gathered and submitted a large number of claims from borrowers
who attended campuses in Massachusetts. The BD Unit thanks all of these state partners for their
commitment to helping the eligible borrowers in their states.

             e. Universal Form

    The Department is in the final stages of developing a “universal form” that would provide more
guidance to all borrowers on how to apply for borrower defense. The Department revised the form based
on the many useful comments received through the first round of required Paperwork Reduction Act
clearance and, as of October 17, 2016, is in its second round of comments (see
https://www.gpo.gov/fdsys/pkg/FR-2016-09-28/pdf/2016-23400.pdf). The Department expects to publish
the final form along with additional guidance about the application process on its website later this year.

                                                                                                           4

                                                Add.  96
                                                 000395
      Case
      Case 3:21-mc-80075-WHA Document 56-4
           3:19-cv-03674-WHA Document 59-2 Filed
                                           Filed 11/14/19
                                                 06/02/21 Page
                                                          Page 67
                                                               99 of
                                                                  of 270
                                                                     125



As noted in the last Special Master report, the universal form also will include detailed information
specific to FFEL borrowers. In the meantime, eligible students should visit StudentAid.gov/borrower-
defense to learn what to include in a borrower defense submission and how to submit an application.
Application materials may be submitted via email to FSAOperations@ed.gov or by mail to: U.S.
Department of Education, PO Box 429060, San Francisco, CA 94142.

     IV.     CCI Closed School Claims

    Although it has now been more than a year since the April 27, 2015 closure of Corinthian schools, the
Department continues to process claims from former Corinthian students that opt to pursue a closed
school discharge. The Department last reported that, as of June 24, CCI borrowers had filed 12,254
applications for closed school relief, of which 7,386 were eligible, resulting in $97,613,625 of relief to
borrowers. As of October 12, there are now a total of 13,010 closed school discharge applications that
have been received, resulting in 7,858 approvals, for a total of $103,050,594 of relief granted.
Approximately 189 closed school discharge applications are pending. To date, 4,963 applicants for closed
school discharge (38%) have been denied relief, most commonly because: (1) the application was
incomplete; (2) the borrower withdrew from their program prior to the June 20, 2014 deadline; or (3) the
borrower completed their program of study (either at the closed school or another school to which they
were able to transfer their credits). The chart below shows the number of claims granted by school.

School              Applications Received      Applications Granted      Total Loans Approved
                    as of October 8            as of October 12          for Discharge
Heald                7,623                     5,062                      $73,321,497
Everest              3,929                     2,282                      $25,544,812
WyoTech              1,458                       514                       $4,184,285
Total               13,010                     7,858                     $103,050,594


     The Department is also taking steps to ensure that all Corinthian borrowers who are eligible for a
closed school discharge receive that discharge. Through the Borrower Defense final rule, the Secretary is
exercising his authority to implement new and amended regulations specific to automatic closed school
discharges on a faster timeline than other elements of the new regulation. As a result, all Corinthian
borrowers who may be eligible for closed school discharge stand to benefit from a streamlined discharge
process over the next year.

     V.      Conclusion

     Adjudicating borrower defense claims is an important part of the Department’s ongoing efforts to
protect students and ensure greater accountability among institutions receiving federal student aid. While
the Department has laid a strong foundation for this process, much work remains ahead — not only for
former Corinthian students but also for students subject to misconduct by other institutions. This work
includes implementation of the Department’s final Borrower Defense rule, which goes into effect on July
1, 2017, and creates a new federal standard for borrowers whose loans disbursed on or after that date. The
Enforcement Office looks forward to working with its stakeholders to ensure that the BD program fulfills
its mission and the important goals of the new regulation. To that end, the Enforcement Office will
continue to publish periodic reports on the Borrower Defense program and its work on behalf of students
and taxpayers.

                                                                                                            5

                                               Add.  97
                                                000396
         Case
           Case
              3:21-mc-80075-WHA
                 3:19-cv-03674-WHADocument
                                    Document
                                           59-2
                                             116 Filed
                                                   Filed
                                                       06/02/21
                                                         09/04/20 Page
                                                                   Page100
                                                                        1 ofof6125




 1   ETHAN P. DAVIS
     Acting Assistant Attorney General
 2
     DAVID L. ANDERSON
 3   United States Attorney
 4   MARCIA BERMAN
     Assistant Branch Director
 5
     R. CHARLIE MERRITT
 6   KATHRYN C. DAVIS
     KEVIN P. HANCOCK
 7   Trial Attorneys
 8   Civil Division, Federal Programs Branch
     U.S. Department of Justice
 9   919 East Main Street, Suite 1900
     Richmond, VA 23219
10   Telephone: (202) 616-8098
     Fax: (804) 819-7417
11   E-mail: robert.c.merritt@usdoj.gov

12   Attorneys for Defendants

13
14                           UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF CALIFORNIA
15
16    THERESA SWEET, et al.,
                                                         No. 3:19-cv-03674-WHA
17
                        Plaintiffs,
18
             v.
19                                                       DEFENDANTS’ RESPONSE TO AUGUST
      ELISABETH DEVOS, in her official capacity          31, 2020 ORDER
20    as Secretary of Education, and the UNITED
21    STATES DEPARTMENT OF EDUCATION

22                      Defendants.
23
24
25
26
27
28


                                 Defendants’ Response to August 31, 2020 Order
                                             3:19-cv-03674-WHA
                                                 Add. 98
          Case
            Case
               3:21-mc-80075-WHA
                  3:19-cv-03674-WHADocument
                                     Document
                                            59-2
                                              116 Filed
                                                    Filed
                                                        06/02/21
                                                          09/04/20 Page
                                                                    Page101
                                                                         2 ofof6125




 1          On August 20, 2020, Plaintiffs moved the Court for a case management conference to
 2   address their concerns with the substantive borrower defense decisions that some members of the
 3   Plaintiff class have received. ECF No. 108. The Court granted the motion and held a case
 4   management conference on August 31, 2020, after which it entered an Order requiring that
 5   Defendants file “information regarding statistics of the at-issue denials,” as discussed during the
 6   conference. ECF No. 115.
 7                        Statistics on Claims Adjudication Since December 2019
 8          Since the Department resumed issuing final borrower defense decisions in December 2019,
 9   it has issued final decisions on approximately 131,800 applications The Department has approved
10   (i.e., determined that they are eligible for relief) approximately 13,500 of these applications and
11   denied (i.e., determined that they are ineligible for relief) approximately 118,300 applications.
12          The individuals covered by the substantive provisions of the parties’ settlement agreement
13   are those who had pending borrower defense claims as of the April 7, 2020 date on which the
14   parties executed their agreement. See Proposed Settlement Agreement § IV, ECF No. 97-2
15   (Agreement). Approximately 162,000 individuals met the class definition on that date, comprising
16   approximately 168,000 borrower defense applications. As of August 24, 2020, the Department
17   had adjudicated approximately 90,000 of these applications and issued approximately 78,400 final
18   decisions (the rest are in various stages of quality control and processing). Of those final decisions,
19   approximately 4,400 were approvals and 74,000 were denials.
20          The Court requested statistics from the period before the parties executed their settlement
21   agreement on April 7. During that period, while the parties were negotiating the settlement
22   agreement, Plaintiffs were on notice, via a declaration filed with Defendants’ merits briefing on
23   January 9, 2020, that the Department had issued 16,045 final decisions since the announcement of
24   its new relief methodology, approving 789 claims and denying 15,256 claims. See Defs.’ Opp’n
25   to Pls.’ Mot. for Summ. J. & Reply in Supp. of Defs.’ Mot. for Summ. J. at 3-4, ECF No. 72. As
26   of April 7, 2020, the Department had issued decisions on approximately 8,800 eligible applications
27   and approximately 36,200 applications that it determined were ineligible.
28


                                   Defendants’ Response to August 31, 2020 Order
                                               3:19-cv-03674-WHA
                                                   Add.
                                                     1 99
          Case
            Case
               3:21-mc-80075-WHA
                  3:19-cv-03674-WHADocument
                                     Document
                                            59-2
                                              116 Filed
                                                    Filed
                                                        06/02/21
                                                          09/04/20 Page
                                                                    Page102
                                                                         3 ofof6125




 1          These statistics show that the Department is approving some borrower defense claims and
 2   denying others – and that it is plainly not operating under a blanket policy of summarily denying
 3   all borrower defense claims. The fact that the number of denials has been relatively high in
 4   comparison to the number of approvals should be no cause for concern. As Defendants have
 5   previously explained, the Department has, in an effort to maximize its efficiency in reducing the
 6   massive claims backlog, prioritized deciding borrower defense applications that, based on facial
 7   deficiencies, can be most quickly denied. See Admin. R. 351, ECF No. 56 (Decl. of Collen Nevin
 8   ¶ 66, Nov. 14, 2019). These include “applications from borrowers who did not provide any
 9   evidence and who attended schools for which [the Borrower Defense Unit] is not aware of any
10   evidence that would support approval,” id., and claims involving no allegations that a
11   misrepresentation (or other conduct made actionable by the governing regulations) was directed
12   to the borrower or that otherwise fail to allege a claim for borrower defense relief, see Exhibit B
13   to Decl. of Eileen Connor, ECF No. 108-2 (Letter From Kathryn C. Davis to Eileen Connor at 3,
14   Aug. 10, 2020). At the same time, the Department continues its review of evidence related to
15   additional schools beyond those for which it has so far approved claims. As it develops review
16   protocols and eligibility criteria based on this common evidence, the Department anticipates that
17   the ratio of approvals to denials could increase with respect to the more than 75,000 applications
18   that are covered by the settlement agreement and that have not yet been adjudicated. See id.
19               Form of Denial Letters Utilized by the Department since December 2019
20          The Court also requested information about the form of the Department’s denial letters.
21   Since December 2019, the Department has used four standard letter templates to notify borrowers
22   of its decisions to deny their claims. See Exhibits A-D, attached hereto. These vary depending on
23   the type of claim asserted: (1) Corinthian borrowers who assert only job placement rate claims but
24   who do not meet the eligibility criteria for such a claim (sample attached as Exhibit A); (2)
25   Corinthian borrowers who assert other claims in addition to job placement rate claims (sample
26   attached as Exhibit B); (3) non-Corinthian borrowers who attended schools for which the
27   Department does not have any common evidence in its possession (sample attached as Exhibit C);
28   and (4) non-Corinthian borrowers who attended schools for which the Department does have


                                 Defendants’ Response to August 31, 2020 Order
                                             3:19-cv-03674-WHA
                                                Add.2 100
          Case
            Case
               3:21-mc-80075-WHA
                  3:19-cv-03674-WHADocument
                                     Document
                                            59-2
                                              116 Filed
                                                    Filed
                                                        06/02/21
                                                          09/04/20 Page
                                                                    Page103
                                                                         4 ofof6125




 1   common evidence in its possession (sample attached as Exhibit D). The letters have varying
 2   amounts of detail – for example, the Corinthian letters incorporate the Department’s eligibility
 3   criteria for claims based on Corinthian’s misleading job placement rates and provide an accounting
 4   of the borrower’s failure to meet those criteria – but Plaintiffs primarily direct their complaints at
 5   the fourth category of letter. Although that specific form (Exhibit D) has only been utilized after
 6   the date the parties executed their settlement agreement, it is nearly identical to the third form
 7   listed above (Exhibit C), which the Department used throughout the period between December
 8   2019 and April 7, 2020, when the parties executed the settlement agreement.
 9          The use of these form denial letters is entirely appropriate and unsurprising here. The
10   letters provide standardized justifications based on common deficiencies that the Department has
11   identified across thousands of applications, such as a failure to plead actionable misconduct or
12   failure to provide evidence to support the claim. As the record in this case makes clear, the
13   Department has faced a very large backlog of borrower defense claims, including more than
14   168,000 that would be subject to the timelines set forth in the Agreement. In a federal program of
15   that scope, it is not realistic to expect the Department to issue detailed, personalized decisions in
16   every case. Indeed, the Administrative Procedure Act (APA) imposes only a “minimal” burden
17   on agencies to explain their decisions to deny an application. See Butte Cnty. v. Hogen, 613 F.3d
18   190, 194 (D.C. Cir. 2010).
19          Most importantly, the Department would not have agreed to clear the backlog of more than
20   168,000 cases in 18 months if that meant issuing the type of personalized, detailed decisions
21   Plaintiffs now suggest are required.      The Department is committed to complying with its
22   regulations and the APA in adjudicating borrower defense claims and notifying borrowers of final
23   decisions. It will not, however, move for final approval of the settlement agreement if Plaintiffs
24   continue to press their interpretation, since there clearly would not be a meeting of the minds by
25   the parties on whether the agreement governs the content or substance of borrower defense
26   decisions. Cf., e.g., Tai Ham v. Selectron Int’l Optronics, LLC, 324 F. App’x 583, 584 (9th Cir.
27   2009) (affirming denial of motion to enforce settlement agreement where parties had no “meeting
28   of the minds” as to the meaning of a “material term”). The Department’s understanding that it


                                  Defendants’ Response to August 31, 2020 Order
                                              3:19-cv-03674-WHA
                                                 Add.3 101
          Case
            Case
               3:21-mc-80075-WHA
                  3:19-cv-03674-WHADocument
                                     Document
                                            59-2
                                              116 Filed
                                                    Filed
                                                        06/02/21
                                                          09/04/20 Page
                                                                    Page104
                                                                         5 ofof6125




 1   would continue to utilize the types of form denial letters that it had been using for as many as four
 2   months prior to executing the Agreement—including during the course of this litigation and the
 3   parties’ lengthy settlement negotiations—was an important factor in the Department’s
 4   determination of the amount of time that is necessary to issue decisions on all class members’
 5   claims and, ultimately, the timeline it would commit to in any settlement agreement.
 6          Consistent with the Department’s understanding, the parties’ settlement agreement requires
 7   only that borrower defense decisions be issued according to prescribed timelines, not what any
 8   particular decision must say about the merits of the claim. E.g., Agreement § IV.A.1.i (defining
 9   the “final decision” that must be issued to each class member as a “decision by Defendants
10   resolving a borrower defense application, including a determination of how much relief the
11   claimant is entitled to, if any”). The Agreement also expressly recognizes that, if any plaintiff has
12   a dispute regarding the Department’s decision to deny their borrower defense claim, they retain
13   the right to challenge that decision, as the Court pointed out in granting preliminary approval. See
14   Order Granting Prelim. Settlement Approval at 3, ECF No. 103.                Plaintiffs can also seek
15   reconsideration from the Department. All of this is consistent with the fact that this case is, and
16   has always been, solely about the Department’s obligation to restart the conveyor belt of deciding
17   borrower defense claims, not the substance of those decisions or the process for issuing them. See,
18   e.g., Compl., Prayer for Relief, ECF No. 1; Class Notice, ECF No. 97-2 at 27 (“The lawsuit is
19   ONLY about the fact that final decisions were not issued during that period of time, NOT whether
20   those applications should results in loan cancellation or not.”); Pls.’ Reply in Supp. of Mot. for
21   Class Certification at 5, ECF No. 42 (Plaintiffs do “not ask the [C]ourt to opine on the substance
22   or process for adjudicating their individual borrower defenses”); Order Granting Mot. for Class
23   Certification at 12, ECF No. 46 (granting class certification based on the fact that this lawsuit was
24   filed “to ultimately obtain a decision” – not to dictate “the outcome of each application”). 1
25
     1
      Even if the Court were nonetheless inclined to agree with Plaintiffs that the parties’ agreement
26   should govern the content or substance of borrower defense decisions, it is “not permitted to
     modify settlement terms or in any manner to rewrite agreements reached by parties.” Jeff D. v.
27
     Andrus, 899 F.2d 753, 758 (9th Cir. 1989); see also In re Anthem, Inc. Data Breach Litig., 327
28   F.R.D. 299, 326 (N.D. Cal. 2018) (noting that a court “may grant or deny approval of [a class
     action settlement], not revise its terms”).
                                  Defendants’ Response to August 31, 2020 Order
                                              3:19-cv-03674-WHA
                                                 Add.4 102
         Case
           Case
              3:21-mc-80075-WHA
                 3:19-cv-03674-WHADocument
                                    Document
                                           59-2
                                             116 Filed
                                                   Filed
                                                       06/02/21
                                                         09/04/20 Page
                                                                   Page105
                                                                        6 ofof6125




 1   Dated: September 4, 2020                         Respectfully submitted,
 2                                                    ETHAN P. DAVIS
                                                      Acting Assistant Attorney General
 3
                                                      MARCIA BERMAN
 4                                                    Assistant Branch Director
 5                                                    /s/ R. Charlie Merritt
                                                      R. CHARLIE MERRITT (VA Bar # 89400)
 6                                                    KATHRYN C. DAVIS
                                                      KEVIN P. HANCOCK
 7                                                    Trial Attorneys
                                                      Civil Division, Federal Programs Branch
 8                                                    U.S. Department of Justice
                                                      919 East Main Street, Suite 1900
 9                                                    Richmond, VA 23219
                                                      Telephone: (202) 616-8098
10                                                    Fax: (804) 819-7417
                                                      E-mail: robert.c.merritt@usdoj.gov
11
                                                      Attorneys for Defendants
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                Defendants’ Response to August 31, 2020 Order
                                            3:19-cv-03674-WHA
                                               Add.5 103
Case
  Case
     3:21-mc-80075-WHA
       3:19-cv-03674-WHA Document
                          Document59-2
                                   116-1Filed
                                           Filed
                                              06/02/21
                                                 09/04/20Page
                                                           Page
                                                              1061 of
                                                                   of 125
                                                                      5




                               Exhibit A




                               Add. 104
     Case
       Case
          3:21-mc-80075-WHA
            3:19-cv-03674-WHA Document
                               Document59-2
                                        116-1Filed
                                                Filed
                                                   06/02/21
                                                      09/04/20Page
                                                                Page
                                                                   1072 of
                                                                        of 125
                                                                           5



Subject for email: Borrower defense discharge ineligibility information for you


DATE

Borrower Defense Application#: [Case Number]

Dear [Primary Contact Name]:

The U.S. Department of Education (ED) has completed its review of your application under the
applicable Borrower Defense to Repayment regulations for discharge of your William D. Ford Federal
Direct Loans (Direct Loans) made in connection with your or your child’s enrollment at a school operated
by Corinthian Colleges, Inc. (CCI), including Everest Institute, Everest College, Everest University,
Heald College, and WyoTech. ED has determined that your application is ineligible for relief based on
review of the facts of your claim and the regulatory criteria for relief; this decision means that your Direct
Loans will not be discharged. ED explains the reasons below.

Applicable Law

For Direct Loans first disbursed prior to July 1, 2017, a borrower may be eligible for a discharge
(forgiveness) of part or all of one or more Direct Loans if the borrower’s school engaged in acts or
omissions that would give rise to a cause of action against the school under applicable state law. See
§ 455(h) of the Higher Education Act of 1965, as amended, 20 U.S.C. § 1087e(h), and 34 C.F.R.
§ 685.206(c) and 685.222 (the Borrower Defense regulations). ED recognizes a borrower’s defense to
repayment of a Direct Loan only if the cause of action directly relates to the Direct Loan or to the school’s
provision of educational services for which the Direct Loan was provided. 34 C.F.R. §§685.206(c)(1),
685.222(a)(5); U.S. Department of Education, Notice of Interpretation, 60 Fed. Reg. 37,769 (Jul. 21,
1995).

Borrower Defense Claims Based on CCI Job Placement Rates

ED has determined that students who first enrolled in certain programs at certain schools operated by CCI
between 2010 and 2014 have borrower defense claims arising from the publication of misleading job
placement rates for many of their programs of study and are eligible for a discharge of part or all of their
loans under ED’s Borrower Defense regulation. Lists of covered programs and time periods are available
online at these links for Everest/WyoTech and Heald, respectively: StudentAid.gov/ev-wy-findings and
StudentAid.gov/heald-findings (the “covered programs”).

In order to have a successful borrower defense claim based on ED’s Corinthian Colleges, Inc. findings,
you must have enrolled in one of the covered programs during a listed time period. ED has established a
process for the review of borrower defense to repayment claims for job placement rates asserted by
borrowers enrolled in the covered programs at CCI schools during the eligibility period. Each CCI
borrower’s application is reviewed under the same process to determine whether the borrower qualifies
for borrower defense to payment relief based on a CCI school job placement rate claim.

Why was my application determined to be ineligible?

ED reviewed your application regarding the campus(es) you attended, the program(s) in which you
enrolled, and the date(s) that you enrolled. ED also reviewed data from the National Student Loan Data
System (NSLDS®) and, if available, school-provided data regarding your program(s) and enrollment
date(s), in addition to the enrollment information on any official school documents that you provided with




                                                Add. 105
     Case
       Case
          3:21-mc-80075-WHA
            3:19-cv-03674-WHA Document
                               Document59-2
                                        116-1Filed
                                                Filed
                                                   06/02/21
                                                      09/04/20Page
                                                                Page
                                                                   1083 of
                                                                        of 125
                                                                           5



your application. “You” as used here should be read to include your child if you are a Direct PLUS Loan
borrower who requested a discharge for loans taken out to pay for a child’s enrollment at a CCI-operated
institution.

Based on that review, ED has determined that you did not enroll in a covered program at a CCI school
during the eligibility period. Either (a) the initial enrollment date(s) or program(s) you provided in your
application fell outside the eligibility period for a covered program(s) at one or more of the CCI campuses
or (b) both NSLDS data and the school’s data demonstrated that you were not enrolled in a covered
program at one or more of the CCI schools during the eligibility period.

Moreover, your borrower defense application did not describe any other act or omission by the CCI
schools that related to the making of your Direct Loan(s) for enrollment or the provision of educational
services for which the Direct Loan(s) was made and that would be actionable under state law.
Accordingly, ED has determined that your borrower defense to repayment application is ineligible and
will not discharge your Direct Loan(s).

Your borrower defense application was evaluated based on California state law and the following
circumstances: [Decision Reason].

What if I do not agree with this decision?

If you disagree with this decision, you may ask ED to reconsider your application. To submit a request for
reconsideration, please send an email with the subject line “Request for Reconsideration [Reference ID]”
to BorrowerDefense@ed.gov or mail your request to U.S. Department of Education, P.O. Box 1854,
Monticello, KY 42633. In your Request for Reconsideration, please provide the following information:

    1. Why you believe that ED decided incorrectly your CCI job placement rate borrower defense to
       repayment claim; and

    2. Identify and provide any evidence that demonstrates why ED should approve your CCI job
       placement rate borrower defense to repayment claim under the applicable law set forth above.

ED will not accept any Request for Reconsideration that includes new allegations. If you wish to assert
allegations that were not included in your application, please see the following section. Additionally, your
loans will not be placed into forbearance during the reconsideration process. Failure to begin or resume
repayment will result in collection activity, including administrative wage garnishment, offset of state and
federal payments you may be owed, and litigation. For more information about the reconsideration
process, please contact our borrower defense hotline at 1-855-279-6207 from 8 a.m. to 8 p.m. Eastern
time (ET) on Monday through Friday.

Can I apply for borrower defense if I have additional claims?

If you wish to file a new application regarding acts or omissions by the school other than those described
in borrower defense application [Case Number], please submit an application at
StudentAid.gov/borrower-defense. In the new application, you should explain in the relevant section(s)
the basis for any new borrower defense claim(s) and submit all supporting evidence.

What should I do now?

Because your borrower defense to repayment application was found to be ineligible, you are
responsible for repayment of your loans. ED will notify your servicer(s) of the decision on your




                                               Add. 106
        Case
          Case
             3:21-mc-80075-WHA
               3:19-cv-03674-WHA Document
                                  Document59-2
                                           116-1Filed
                                                   Filed
                                                      06/02/21
                                                         09/04/20Page
                                                                   Page
                                                                      1094 of
                                                                           of 125
                                                                              5




borrower defense to repayment application within the next 15 calendar days, and your servicer
will contact you within the next 30 to 60 calendar days to inform you of your loan balance.
Further, if any loan balance remains, the loans will return to their status prior to the submission
of your application. If your loans were in forbearance as a result of your borrower defense to
repayment application, the servicer will remove those loans from forbearance. *See COVID-19
Note below.

If your loans are in default and are currently in stopped collections, your loans will be removed
from stopped collections. Failure to begin or resume repayment could result in collection activity
such as administrative wage garnishment, offset of state and federal payments that you may be
owed, and litigation. *See COVID-19 Note below.

While normally interest would not be waived for unsuccessful borrower defense applications,
given the extended period of time it took ED to complete the review of this application, the
Secretary is waiving any interest that accrued on your Direct Loans from the date of the filing of
your borrower defense application to the date of this notification. Your servicer will provide
additional information in the coming months regarding the specific amount of interest adjusted.
*See COVID-19 Note below.

*COVID-19 Note: On March 27, 2020, the president signed the CARES Act, which, among
other things, provides broad relief in response to the coronavirus disease 2019 (COVID-19) for
federal student loan borrowers whose loans are owned by ED. For the period March 13, 2020,
through September 30, 2020, the interest rate on the loans will be 0% and no payments will be
required. During this same period for defaulted borrowers, all proactive collection activities,
wage garnishments, and Treasury offsets will be stopped. Your federal loan servicer will answer
any questions you have about your specific situation. In addition, Federal Student Aid’s COVID-
19 information page for students, borrowers, and parents is located at
StudentAid.gov/coronavirus. Please visit the page regularly for updates.

What if I have another pending borrower defense application?

If you have additional pending borrower defense to repayment applications, this information applies to
you:

    •     If your loans associated with an additional borrower defense to repayment application that is still
          pending are in forbearance or another status that does not require you to make payments, your
          loans will remain in forbearance or that other status. Similarly, if your loans associated with that
          borrower defense application are in default and you are currently in stopped collections, those
          loans will remain in stopped collections.

    •     If you are unsure if you have additional pending applications, or if you would like to check on the
          status of your loans associated with an additional application, contact our borrower defense
          hotline at 1-855-279-6207 from 8 a.m. to 8 p.m. ET on Monday through Friday.

ED offers a variety of loan repayment options, including the standard 10-year repayment plan, as well as
extended repayment, graduated repayment, and income-driven repayment plans. For more information
about student loan repayment options, visit StudentAid.gov/plans. If you have questions about the status
of your loans or questions about repayment options, please contact your servicer(s). If you do not know




                                                 Add. 107
     Case
       Case
          3:21-mc-80075-WHA
            3:19-cv-03674-WHA Document
                               Document59-2
                                        116-1Filed
                                                Filed
                                                   06/02/21
                                                      09/04/20Page
                                                                Page
                                                                   1105 of
                                                                        of 125
                                                                           5




the name of your federal loan servicer, you may go to StudentAid.gov to find your servicer and view
your federal loan information.

Sincerely,

U.S. Department of Education
Federal Student Aid




                                             Add. 108
Case
  Case
     3:21-mc-80075-WHA
       3:19-cv-03674-WHA Document
                          Document59-2
                                   116-2Filed
                                           Filed
                                              06/02/21
                                                 09/04/20Page
                                                           Page
                                                              1111 of
                                                                   of 125
                                                                      6




                               Exhibit B




                               Add. 109
     Case
       Case
          3:21-mc-80075-WHA
            3:19-cv-03674-WHA Document
                               Document59-2
                                        116-2Filed
                                                Filed
                                                   06/02/21
                                                      09/04/20Page
                                                                Page
                                                                   1122 of
                                                                        of 125
                                                                           6



Subject for email: Borrower defense discharge ineligibility information for you


DATE

Borrower Defense Application#: [Case Number]

Dear [Primary Contact Name]:

The U.S. Department of Education (ED) has completed its review of your application under the
applicable Borrower Defense to Repayment regulations for discharge of your William D. Ford Federal
Direct Loans (Direct Loans) made in connection with your or your child’s enrollment at a school operated
by Corinthian Colleges, Inc. (CCI), including Everest Institute, Everest College, Everest University,
Heald College, and WyoTech. “You” as used here should be read to include your child if you are a Direct
PLUS Loan borrower who requested a discharge for loans taken out to pay for a child’s enrollment at a
CCI-operated institution. ED has determined that your application is ineligible for relief based on review
of the facts of your claim and the regulatory criteria for relief; this decision means that your Direct Loans
will not be discharged. ED explains the reasons below.

Applicable Law

For Direct Loans first disbursed prior to July 1, 2017, a borrower may be eligible for a discharge
(forgiveness) of part or all of one or more Direct Loans if the borrower’s school engaged in acts or
omissions that would give rise to a cause of action against the school under applicable state law. See
§ 455(h) of the Higher Education Act of 1965, as amended, 20 U.S.C. § 1087e(h), and 34 C.F.R.
§ 685.206(c) and 685.222 (the Borrower Defense regulations). ED recognizes a borrower’s defense to
repayment of a Direct Loan only if the cause of action directly relates to the Direct Loan or to the school’s
provision of educational services for which the Direct Loan was provided. 34 C.F.R. §§685.206(c)(1),
685.222(a)(5); U.S. Department of Education, Notice of Interpretation, 60 Fed. Reg. 37,769 (Jul. 21,
1995).

Borrower Defense Claims Based on CCI Job Placement Rates

ED has determined that students who enrolled in certain programs at certain schools operated by CCI
between 2010 and 2014 have borrower defense claims arising from the publication of misleading job
placement rates for many of their programs of study and are eligible for a discharge of part or all of their
loans under ED’s Borrower Defense regulation. Lists of covered programs and time periods are available
online at these links for Everest/WyoTech and Heald, respectively: StudentAid.gov/ev-wy-findings and
StudentAid.gov/heald-findings (the “covered programs”).

In order to have a successful borrower defense claim based on ED’s CCI findings, you must have enrolled
in one of the covered programs during a listed time period. ED has established a process for the review of
borrower defense to repayment claims for job placement rates asserted by borrowers enrolled in the
covered programs at CCI schools during the eligibility period. Each CCI borrower’s application is
reviewed under the same process to determine whether the borrower qualifies for borrower defense to
payment relief based on a CCI school job placement rate claim.

Why was my application determined to be ineligible for CCI Job Placement Rates?

ED reviewed your application regarding the campus(es) you attended, the program(s) in which you
enrolled, and the date(s) that you enrolled. ED also reviewed data from the National Student Loan Data




                                                Add. 110
     Case
       Case
          3:21-mc-80075-WHA
            3:19-cv-03674-WHA Document
                               Document59-2
                                        116-2Filed
                                                Filed
                                                   06/02/21
                                                      09/04/20Page
                                                                Page
                                                                   1133 of
                                                                        of 125
                                                                           6



System (NSLDS®) and, if available, school-provided data regarding your program(s) and enrollment
date(s), in addition to the enrollment information on any official school documents that you provided with
your application.

Based on that review, ED has determined that you did not enroll in a covered program at a CCI school
during the eligibility period. Either (a) the initial enrollment date(s) or program(s) you provided in your
application fell outside the eligibility period for a covered program(s) at one or more of the CCI campuses
or (b) both NSLDS data and the school’s data demonstrated that you were not enrolled in a covered
program at one or more of the CCI schools during the eligibility period.

Accordingly, based upon our review of your job placement rate allegation, ED has determined that your
borrower defense to repayment application is ineligible and will not discharge your Direct Loan(s).

Why was my application determined to be ineligible for other allegations?

In addition, ED reviewed your other borrower defense claims based on any evidence submitted by you in
support of your application, your loan data from NSLDS, and evidence provided by other borrowers.

                                      Allegation 1: [Allegation Type]

You allege that [Primary School] engaged in misconduct related to [Allegation Type]. This allegation
fails for the following reason(s): [Review Recommendation Reason].

Your claim for relief on this basis therefore is denied.

                                      Allegation 2: [Allegation Type]

You allege that [Primary School] engaged in misconduct related to [Allegation Type]. This allegation
fails for the following reason(s): [Review Recommendation Reason].

Your claim for relief on this basis therefore is denied.

                                  [Allegation X: Repeat as needed]

What evidence was considered in determining my application’s ineligibility for other allegations?

We reviewed evidence provided by you, other borrowers, and the school. Additionally, we considered
evidence gathered from the following sources:

[INSERT EVIDENCE CONSIDERED SET A for applicants whose primary school name begins
with Everest, Las Vegas, Bryman, Altierus, or WyoTech]

        1.   Documents from the Illinois, California, Massachusetts and Wisconsin Attorneys General

        2.   Data from National Center for Education Statistics

        3.    Transfer Credit Practices of Designated Educational Institutions, American Association of
             Collegiate Registrars and Admissions Officers (the 1994-1996, 1996-1998, 1998-2000, 2006,
             2009, 2012, and 2015 editions.)




                                                Add. 111
      Case
        Case
           3:21-mc-80075-WHA
             3:19-cv-03674-WHA Document
                                Document59-2
                                         116-2Filed
                                                 Filed
                                                    06/02/21
                                                       09/04/20Page
                                                                 Page
                                                                    1144 of
                                                                         of 125
                                                                            6



        4.    Government Accountability Office report, Transfer Students Postsecondary Institutions
             Could Promote More Consistent Consideration of Coursework by Not Basing Determinations
             on Accreditation (GAO-06-22, October 2005)

        5.   Statements from former Corinthian Colleges Inc., executive Mark Pelesh

        6. Heald Fine Letter. See https://www.ed.gov/news/press-releases/us-department-education-
           fines-corinthian-colleges-30-million-misrepresentation.

OR

[INSERT Evidence Considered Set B for applicants whose primary school begins with Heald]

        1. Documents from the California and Massachusetts Attorneys General

        2. “Heald College Transfer Guide,” Student Guide to Transfer, 10/14/14 (Aug. 23, 2016); Heald
           College Academic Catalog, Effective July 2014

        3. California State University transfer policies

        4. Transfer Credit Practices of Designated Educational Institutions, American Association of
           Collegiate Registrars and Admissions Officers (the 2012 and 2015 editions)

        5. Heald Fine Letter. See https://www.ed.gov/news/press-releases/us-department-education-
           fines-corinthian-colleges-30-million-misrepresentation.

What if I do not agree with this decision?

If you disagree with this decision, you may ask ED to reconsider your application. To submit a request for
reconsideration, please send an email with the subject line “Request for Reconsideration [Reference ID]”
to BorrowerDefense@ed.gov or mail your request to U.S. Department of Education, P.O. Box 1854,
Monticello, KY 42633. In your Request for Reconsideration, please provide the following information:

     1. Which allegation(s) you believe that ED incorrectly decided;

     2. Why you believe that ED incorrectly decided your borrower defense to repayment application;
        and

     3. Identify and provide any evidence that demonstrates why ED should approve your borrower
        defense to repayment claim under the applicable law set forth above.

ED will not accept any Request for Reconsideration that includes new allegations. If you wish to assert
allegations that were not included in your application, please see the following section. Additionally, your
loans will not be placed into forbearance during the reconsideration process. Failure to begin or resume
repayment will result in collection activity, including administrative wage garnishment, offset of state and
federal payments you may be owed, and litigation. For more information about the reconsideration
process, please contact our borrower defense hotline at 1-855-279-6207 from 8 a.m. to 8 p.m. Eastern
time (ET) on Monday through Friday.

Can I apply for borrower defense if I have additional claims?




                                               Add. 112
        Case
          Case
             3:21-mc-80075-WHA
               3:19-cv-03674-WHA Document
                                  Document59-2
                                           116-2Filed
                                                   Filed
                                                      06/02/21
                                                         09/04/20Page
                                                                   Page
                                                                      1155 of
                                                                           of 125
                                                                              6



If you wish to file a new application regarding acts or omissions by the school other than those described
in borrower defense application [Case Number], please submit an application at
StudentAid.gov/borrower-defense. In the new application, you should explain in the relevant section(s)
the basis for any new borrower defense claim(s) and submit all supporting evidence.

What should I do now?

Because your borrower defense to repayment application was found to be ineligible, you are responsible
for repayment of your loans. ED will notify your servicer(s) of the decision on your borrower defense to
repayment application within the next 15 calendar days, and your servicer will contact you within the next
30 to 60 calendar days to inform you of your loan balance. Further, if any loan balance remains, the loans
will return to their status prior to the submission of your application. If your loans were in forbearance as
a result of your borrower defense to repayment application, the servicer will remove those loans from
forbearance. *See COVID-19 Note below.

If your loans are in default and are currently in stopped collections, your loans will be removed from
stopped collections. Failure to begin or resume repayment could result in collection activity such as
administrative wage garnishment, offset of state and federal payments that you may be owed, and
litigation. *See COVID-19 Note below.

While normally interest would not be waived for unsuccessful borrower defense applications, given the
extended period of time it took ED to complete the review of this application, the Secretary is waiving
any interest that accrued on your Direct Loans from the date of the filing of your borrower defense
application to the date of this notification. Your servicer will provide additional information in the coming
months regarding the specific amount of interest adjusted. *See COVID-19 Note below.

*COVID-19 Note: On March 27, 2020, the president signed the CARES Act, which, among other things,
provides broad relief in response to the coronavirus disease 2019 (COVID-19) for federal student loan
borrowers whose loans are owned by ED. For the period March 13, 2020, through September 30, 2020,
the interest rate on the loans will be 0% and no payments will be required. During this same period for
defaulted borrowers, all proactive collection activities, wage garnishments, and Treasury offsets will be
stopped. Your federal loan servicer will answer any questions you have about your specific situation. In
addition, Federal Student Aid’s COVID-19 information page for students, borrowers, and parents is
located at StudentAid.gov/coronavirus. Please visit the page regularly for updates.

What if I have another pending borrower defense application?

If you have additional pending borrower defense to repayment applications, this information applies to
you:

    •     If your loans associated with an additional borrower defense to repayment application that is still
          pending are in forbearance or another status that does not require you to make payments, your
          loans will remain in forbearance or that other status. Similarly, if your loans associated with that
          borrower defense application are in default and you are currently in stopped collections, those
          loans will remain in stopped collections.

    •     If you are unsure if you have additional pending applications, or if you would like to check on the
          status of your loans associated with an additional application, contact our borrower defense
          hotline at 1-855-279-6207 from 8 a.m. to 8 p.m. ET on Monday through Friday.




                                                 Add. 113
     Case
       Case
          3:21-mc-80075-WHA
            3:19-cv-03674-WHA Document
                               Document59-2
                                        116-2Filed
                                                Filed
                                                   06/02/21
                                                      09/04/20Page
                                                                Page
                                                                   1166 of
                                                                        of 125
                                                                           6



ED offers a variety of loan repayment options, including the standard 10-year repayment plan, as well as
extended repayment, graduated repayment, and income-driven repayment plans. For more information
about student loan repayment options, visit StudentAid.gov/plans. If you have questions about the status
of your loans or questions about repayment options, please contact your servicer(s). If you do not know
the name of your federal loan servicer, you may go to StudentAid.gov to find your servicer and view your
federal loan information.

Sincerely,

U.S. Department of Education
Federal Student Aid




                                             Add. 114
Case
  Case
     3:21-mc-80075-WHA
       3:19-cv-03674-WHA Document
                          Document59-2
                                   116-3Filed
                                           Filed
                                              06/02/21
                                                 09/04/20Page
                                                           Page
                                                              1171 of
                                                                   of 125
                                                                      4




                               Exhibit C




                               Add. 115
     Case
       Case
          3:21-mc-80075-WHA
            3:19-cv-03674-WHA Document
                               Document59-2
                                        116-3Filed
                                                Filed
                                                   06/02/21
                                                      09/04/20Page
                                                                Page
                                                                   1182 of
                                                                        of 125
                                                                           4



Subject for email: Borrower defense discharge ineligibility information for you


DATE

Borrower Defense Application #: [Case Number]

Dear [Primary Contact Name]:

The U.S. Department of Education (ED) has completed its review of your application under the
applicable Borrower Defense to Repayment regulations for discharge of your William D. Ford Federal
Direct Loans (Direct Loans) made in connection with your or your child’s enrollment at [Primary
School]. ED has determined that your application is ineligible for relief based on review of the facts of
your claim and the regulatory criteria for relief; this decision means that your Direct Loans will not be
discharged. ED explains the reasons below.

Applicable Law

For Direct Loans first disbursed prior to July 1, 2017, a borrower may be eligible for a discharge
(forgiveness) of part or all of one or more Direct Loans if the borrower’s school engaged in acts or
omissions that would give rise to a cause of action against the school under applicable state law. See
§ 455(h) of the Higher Education Act of 1965, as amended, 20 U.S.C. § 1087e(h), and 34 C.F.R.
§ 685.206(c) and 685.222 (the Borrower Defense regulations). ED recognizes a borrower’s defense to
repayment of a Direct Loan only if the cause of action directly relates to the Direct Loan or to the school’s
provision of educational services for which the Direct Loan was provided. 34 C.F.R. §§685.206(c)(1),
685.222(a)(5); U.S. Department of Education, Notice of Interpretation, 60 Fed. Reg. 37,769 (Jul. 21,
1995).

Why was my application determined to be ineligible?

ED reviewed your borrower defense claim based on any evidence submitted by you in support of your
application, your loan data from the National Student Loan Data System (NSLDS®), and evidence
provided by other borrowers.

                                      Allegation 1: [Allegation Type]

You allege that [Primary School] engaged in misconduct related to [Allegation Type]. This claim fails for
the following reason(s): [Review Recommendation Reason].

Your claim for relief on this basis therefore is denied.

                                      Allegation 2: [Allegation Type]

You allege that [Primary School] engaged in misconduct related to [Allegation Type]. This claim fails for
the following reason(s): [Review Recommendation Reason].

Your claim for relief on this basis therefore is denied.

                                  [Allegation X: Repeat as needed]




                                                Add. 116
     Case
       Case
          3:21-mc-80075-WHA
            3:19-cv-03674-WHA Document
                               Document59-2
                                        116-3Filed
                                                Filed
                                                   06/02/21
                                                      09/04/20Page
                                                                Page
                                                                   1193 of
                                                                        of 125
                                                                           4



What if I do not agree with this decision?

If you disagree with this decision, you may ask ED to reconsider your application. To submit a request for
reconsideration, please send an email with the subject line “Request for Reconsideration [Reference ID]”
to BorrowerDefense@ed.gov or mail your request to U.S. Department of Education, P.O. Box 1854,
Monticello, KY 42633. In your Request for Reconsideration, please provide the following information:

    1. Why you believe that ED decided incorrectly your borrower defense to repayment claim; and

    2. Identify and provide any evidence that demonstrates why ED should approve your borrower
       defense to repayment claim under the applicable law set forth above.

ED will not accept any Request for Reconsideration that includes new allegations. If you wish to assert
allegations that were not included in your application, please see the following section. Additionally, your
loans will not be placed into forbearance during the reconsideration process. Failure to begin or resume
repayment will result in collection activity, including administrative wage garnishment, offset of state and
federal payments you may be owed, and litigation. For more information about the reconsideration
process, please contact our borrower defense hotline at 1-855-279-6207 from 8 a.m. to 8 p.m. Eastern
time (ET) on Monday through Friday.

Can I apply for borrower defense if I have additional claims?

If you wish to file a new application regarding acts or omissions by the school other than those described
in borrower defense application [Case Number], please submit an application at
StudentAid.gov/borrower-defense. In the new application, you should explain in the relevant section(s)
the basis for any new borrower defense claim(s) and submit all supporting evidence.

What should I do now?

Because your borrower defense to repayment application was found to be ineligible, you are
responsible for repayment of your loans. ED will notify your servicer(s) of the decision on your
borrower defense to repayment application within the next 15 calendar days, and your servicer
will contact you within the next 30 to 60 calendar days to inform you of your loan balance.
Further, if any loan balance remains, the loans will return to their status prior to the submission
of your application. If your loans were in forbearance as a result of your borrower defense to
repayment application, the servicer will remove those loans from forbearance. *See COVID-19
Note below.

If your loans are in default and are currently in stopped collections, your loans will be removed
from stopped collections. Failure to begin or resume repayment could result in collection activity
such as administrative wage garnishment, offset of state and federal payments that you may be
owed, and litigation. *See COVID-19 Note below.

While normally interest would not be waived for unsuccessful borrower defense applications,
given the extended period of time it took ED to complete the review of this application, the
Secretary is waiving any interest that accrued on your Direct Loans from the date of the filing of
your borrower defense application to the date of this notification. Your servicer will provide
additional information in the coming months regarding the specific amount of interest adjusted.
*See COVID-19 Note below.




                                               Add. 117
        Case
          Case
             3:21-mc-80075-WHA
               3:19-cv-03674-WHA Document
                                  Document59-2
                                           116-3Filed
                                                   Filed
                                                      06/02/21
                                                         09/04/20Page
                                                                   Page
                                                                      1204 of
                                                                           of 125
                                                                              4




*COVID-19 Note: On March 27, 2020, the president signed the CARES Act, which, among
other things, provides broad relief in response to the coronavirus disease 2019 (COVID-19) for
federal student loan borrowers whose loans are owned by ED. For the period March 13, 2020,
through September 30, 2020, the interest rate on the loans will be 0% and no payments will be
required. During this same period for defaulted borrowers, all proactive collection activities,
wage garnishments, and Treasury offsets will be stopped. Your federal loan servicer will answer
any questions you have about your specific situation. In addition, Federal Student Aid’s COVID-
19 information page for students, borrowers, and parents is located at
StudentAid.gov/coronavirus. Please visit the page regularly for updates.

What if I have another pending borrower defense application?

If you have additional pending borrower defense to repayment applications, this information applies to
you:

    •     If your loans associated with an additional borrower defense to repayment application that is still
          pending are in forbearance or another status that does not require you to make payments, your
          loans will remain in forbearance or that other status. Similarly, if your loans associated with that
          borrower defense application are in default and you are currently in stopped collections, those
          loans will remain in stopped collections.

    •     If you are unsure if you have additional pending applications, or if you would like to check on the
          status of your loans associated with an additional application, contact our borrower defense
          hotline at 1-855-279-6207 from 8 a.m. to 8 p.m. ET on Monday through Friday.

ED offers a variety of loan repayment options, including the standard 10-year repayment plan, as well as
extended repayment, graduated repayment, and income-driven repayment plans. For more information
about student loan repayment options, visit StudentAid.gov/plans. If you have questions about the status
of your loans or questions about repayment options, please contact your servicer(s). If you do not know
the name of your federal loan servicer, you may go to StudentAid.gov to find your servicer and view
your federal loan information.

Sincerely,

U.S. Department of Education
Federal Student Aid




                                                 Add. 118
Case
  Case
     3:21-mc-80075-WHA
       3:19-cv-03674-WHA Document
                          Document59-2
                                   116-4Filed
                                           Filed
                                              06/02/21
                                                 09/04/20Page
                                                           Page
                                                              1211 of
                                                                   of 125
                                                                      4




                               Exhibit D




                               Add. 119
     Case
       Case
          3:21-mc-80075-WHA
            3:19-cv-03674-WHA Document
                               Document59-2
                                        116-4Filed
                                                Filed
                                                   06/02/21
                                                      09/04/20Page
                                                                Page
                                                                   1222 of
                                                                        of 125
                                                                           4



Subject for email: Borrower defense discharge ineligibility information for you


DATE

Borrower Defense Application#: [Case Number]

Dear [Primary Contact Name]:

The U.S. Department of Education (ED) has completed its review of your application under the
applicable Borrower Defense to Repayment regulations for discharge of your William D. Ford Federal
Direct Loans (Direct Loans) made in connection with your or your child’s enrollment at [Primary
School]. “You” as used here should be read to include your child if you are a Direct PLUS Loan borrower
who requested a discharge for loans taken out to pay for a child’s enrollment at [Primary School]. ED has
determined that your application is ineligible for relief based on review of the facts of your claim and the
regulatory criteria for relief; this decision means that your Direct Loans will not be discharged. ED
explains the reasons below.

Applicable Law

For Direct Loans first disbursed prior to July 1, 2017, a borrower may be eligible for a discharge
(forgiveness) of part or all of one or more Direct Loans if the borrower’s school engaged in acts or
omissions that would give rise to a cause of action against the school under applicable state law. See
§ 455(h) of the Higher Education Act of 1965, as amended, 20 U.S.C. § 1087e(h), and 34 C.F.R.
§ 685.206(c) and 685.222 (the Borrower Defense regulations). ED recognizes a borrower’s defense to
repayment of a Direct Loan only if the cause of action directly relates to the Direct Loan or to the school’s
provision of educational services for which the Direct Loan was provided. 34 C.F.R. §§685.206(c)(1),
685.222(a)(5); U.S. Department of Education, Notice of Interpretation, 60 Fed. Reg. 37,769 (Jul. 21,
1995).

Why was my application determined to be ineligible?

ED reviewed your borrower defense claims based on any evidence submitted by you in support of your
application, your loan data from National Student Loan Data System (NSLDS®), and evidence provided
by other borrowers.

                                      Allegation 1: [Allegation Type]

You allege that [Primary School] engaged in misconduct related to [Allegation Type]. This allegation
fails for the following reason(s): [Review Recommendation Reason].

Your claim for relief on this basis therefore is denied.

                                      Allegation 2: [Allegation Type]

You allege that [Primary School] engaged in misconduct related to [Allegation Type]. This allegation
fails for the following reason(s): [Review Recommendation Reason].

Your claim for relief on this basis therefore is denied.

                                  [Allegation X: Repeat as needed]




                                                Add. 120
     Case
       Case
          3:21-mc-80075-WHA
            3:19-cv-03674-WHA Document
                               Document59-2
                                        116-4Filed
                                                Filed
                                                   06/02/21
                                                      09/04/20Page
                                                                Page
                                                                   1233 of
                                                                        of 125
                                                                           4



What evidence was considered in determining my application’s ineligibility?

We reviewed evidence provided by you and other borrowers who attended your school. Additionally, we
considered evidence gathered from the following sources:

[Evidence Considered]

What if I do not agree with this decision?

If you disagree with this decision, you may ask ED to reconsider your application. To submit a request for
reconsideration, please send an email with the subject line “Request for Reconsideration [Reference ID]”
to BorrowerDefense@ed.gov or mail your request to U.S. Department of Education, P.O. Box 1854,
Monticello, KY 42633. In your Request for Reconsideration, please provide the following information:

    1. Which allegation(s) you believe that ED incorrectly decided;

    2. Why you believe that ED incorrectly decided your borrower defense to repayment application;
       and

    3. Identify and provide any evidence that demonstrates why ED should approve your borrower
       defense to repayment claim under the applicable law set forth above.

ED will not accept any Request for Reconsideration that includes new allegations. If you wish to assert
allegations that were not included in your application, please see the following section. Additionally, your
loans will not be placed into forbearance unless your request for reconsideration is accepted and your case
is reopened. Failure to begin or resume repayment will result in collection activity, including
administrative wage garnishment, offset of state and federal payments you may be owed, and litigation.
For more information about the reconsideration process, please contact our borrower defense hotline at 1-
855-279-6207 from 8 a.m. to 8 p.m. Eastern time (ET) on Monday through Friday.

Can I apply for borrower defense if I have additional claims?

If you wish to file a new application regarding acts or omissions by the school other than those described
in borrower defense application [Case Number], please submit an application at
StudentAid.gov/borrower-defense. In the new application, you should explain in the relevant section(s)
the basis for any new borrower defense claim(s) and submit all supporting evidence.

What should I do now?

Because your borrower defense to repayment application was found to be ineligible, you are responsible
for repayment of your loans. ED will notify your servicer(s) of the decision on your borrower defense to
repayment application within the next 15 calendar days, and your servicer will contact you within the next
30 to 60 calendar days to inform you of your loan balance. Further, if any loan balance remains, the loans
will return to their status prior to the submission of your application. If your loans were in forbearance as
a result of your borrower defense to repayment application, the servicer will remove those loans from
forbearance. *See COVID-19 Note below.

If your loans are in default and are currently in stopped collections, your loans will be removed from
stopped collections. Failure to begin or resume repayment could result in collection activity such as
administrative wage garnishment, offset of state and federal payments that you may be owed, and
litigation. *See COVID-19 Note below.




                                               Add. 121
        Case
          Case
             3:21-mc-80075-WHA
               3:19-cv-03674-WHA Document
                                  Document59-2
                                           116-4Filed
                                                   Filed
                                                      06/02/21
                                                         09/04/20Page
                                                                   Page
                                                                      1244 of
                                                                           of 125
                                                                              4



While normally interest would not be waived for unsuccessful borrower defense applications, given the
extended period of time it took ED to complete the review of this application, the Secretary is waiving
any interest that accrued on your Direct Loans from the date of the filing of your borrower defense
application to the date of this notification. Your servicer will provide additional information in the coming
months regarding the specific amount of interest adjusted. *See COVID-19 Note below.

*COVID-19 Note: On March 27, 2020, the president signed the CARES Act, which, among other things,
provides broad relief in response to the coronavirus disease 2019 (COVID-19) for federal student loan
borrowers whose loans are owned by ED. For the period March 13, 2020, through September 30, 2020,
the interest rate on the loans will be 0% and no payments will be required. During this same period for
defaulted borrowers, all proactive collection activities, wage garnishments, and Treasury offsets will be
stopped. Your federal loan servicer will answer any questions you have about your specific situation. In
addition, Federal Student Aid’s COVID-19 information page for students, borrowers, and parents is
located at StudentAid.gov/coronavirus. Please visit the page regularly for updates.

What if I have another pending borrower defense application?

If you have additional pending borrower defense to repayment applications, this information applies to
you:

    •     If your loans associated with an additional borrower defense to repayment application that is still
          pending are in forbearance or another status that does not require you to make payments, your
          loans will remain in forbearance or that other status. Similarly, if your loans associated with that
          borrower defense application are in default and you are currently in stopped collections, those
          loans will remain in stopped collections.

    •     If you are unsure if you have additional pending applications, or if you would like to check on the
          status of your loans associated with an additional application, contact our borrower defense
          hotline at 1-855-279-6207 from 8 a.m. to 8 p.m. ET on Monday through Friday.

ED offers a variety of loan repayment options, including the standard 10-year repayment plan, as well as
extended repayment, graduated repayment, and income-driven repayment plans. For more information
about student loan repayment options, visit StudentAid.gov/plans. If you have questions about the status
of your loans or questions about repayment options, please contact your servicer(s). If you do not know
the name of your federal loan servicer, you may go to StudentAid.gov to find your servicer and view your
federal loan information.

Sincerely,

U.S. Department of Education
Federal Student Aid




                                                 Add. 122
    Case 3:21-mc-80075-WHA Document 59-2 Filed 06/02/21 Page 125 of 125




                             CERTIFICATE OF SERVICE

      I hereby certify that on June 2, 2021, I electronically filed the foregoing with

the Clerk of the Court by using the appellate CM/ECF system. Service has been

accomplished via email to the following counsel:

      Counsel for Real-Parties-in-Interest–Plaintiffs:

      Eileen M. Connor (econnor@law.harvard.edu)
      Toby R. Merrill (tomerrill@law.harvard.edu)
      Margaret E. O’Grady (mogrady@law.harvard.edu)
      Rebecca C. Ellis (rellis@law.harvard.edu)
      Joseph Jaramillo (jjaramillo@heraca.org)
      Claire Torchiana (ctorchiana@heraca.org)
      Manuel Juan Dominguez (jdominguez@cohenmilstein.com)

      Counsel for Real-Party-in-Interest–Movant:

      Jesse Panuccio (jpanuccio@bsfllp.com)

The district court will be provided with a copy of this addendum pursuant to Federal

Rule of Appellate Procedure 21(a).

                                                          s/ Sean Janda
                                                         SEAN JANDA
